NOTICE: SLIP OPINION
                      (not the court’s final written decision)


The opinion that begins on the next page is a slip opinion. Slip opinions are the
written opinions that are originally filed by the court.
A slip opinion is not necessarily the court’s final written decision. Slip opinions
can be changed by subsequent court orders. For example, a court may issue an
order making substantive changes to a slip opinion or publishing for precedential
purposes a previously “unpublished” opinion. Additionally, nonsubstantive edits
(for style, grammar, citation, format, punctuation, etc.) are made before the
opinions that have precedential value are published in the official reports of court
decisions: the Washington Reports 2d and the Washington Appellate Reports. An
opinion in the official reports replaces the slip opinion as the official opinion of
the court.
The slip opinion that begins on the next page is for a published opinion, and it
has since been revised for publication in the printed official reports. The official
text of the court’s opinion is found in the advance sheets and the bound volumes
of the official reports. Also, an electronic version (intended to mirror the
language found in the official reports) of the revised opinion can be found, free of
charge, at this website: https://www.lexisnexis.com/clients/wareports.
For more information about precedential (published) opinions, nonprecedential
(unpublished) opinions, slip opinions, and the official reports, see
https://www.courts.wa.gov/opinions and the information that is linked there.
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.

        /Fr__ .
       X IN cLima ofwci X                               This opinion was filed for record


          flAA
       - "'^j^^jusnae     ^J '
                                                            SUSAN L CARLSON
                                                         SUPREME COURT CLERK


             IN THE SUPREME COURT OF THE STATE OF WASHINGTON


         STATE OF WASHINGTON,                                 NO. 84614-6


                           Respondent,                        EN BANC
                     V.



         CONNER MICHAEL SCHIERMAN,                            Filed            1 2 2018

                            Appellant.


              GORDON McCLOUD,J.—Conner Schierman was convicted of four counts

        ofaggravated first degree murder and sentenced to death. He appeals his convictions

        and sentences on multiple grounds. For the reasons given below, we affirm all of

        his convictions. As further discussed below, a majority of this court also rejects

        Schierman's challenges to his death sentence.

              However, I would hold that two critical, erroneous evidentiary rulings during

        Schierman's penalty phase proceedings require reversal ofthat death sentence. That

        would ordinarily require a remand for a resentencing hearing. I therefore go on to

        conduct our court's statutorily required proportionality review. I conclude that

        imposition of the death penalty on Schierman violates our state statutory guaranty
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No. 84614-6


        against disproportionate capital sentencing. For the reasons given in this opinion, I

        would reverse Schierman's death sentences and remand for imposition of the only

        statutorily permissible penalty: four consecutive sentences of life in prison without

        the possibility of parole.

                                              FACTS


              On the morning of July 17, 2006, officials responded to a fire at the home of

        Leonid and Olga Milkin, a married couple.              When firefighters eventually

        extinguished the flames, they found the bodies of Olga, Olga's sister Lyuba, and

        Leonid and Olga's two young sons, Andrew and Justin. The women's bodies

        appeared to have been undressed or partially undressed at the time of the fire. At

        the time of the fire, Leonid' was stationed overseas. An investigation revealed that

        someone had used accelerants to set the fire, and autopsies revealed that each victim

        had been stabbed to death before the fire began.

               On the morning of the fire, witnesses observed someone who looked like the

        defendant, Conner Schierman, carrying a gas can in front ofthe Milkin home. Police

        contacted Schierman and observed that he had scratches and cuts on his face, head,

        and neck. Schierman told them that he had intervened in a domestic dispute in the

        early morning hours ofJuly 17 and had been hurt in the process. Police subsequently



              'First names are used when needed for elarity.
                                                  2
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       State V. Schierman (Conner), No. 84614-6


        discovered a videotape of Schierman filling a gas can at a nearby AMPM on the

        morning of the fire. Eventually, Schierman agreed to come to the police station,

        where he made three taped statements.

              In his third statement, Schierman admitted to being in the Milkin home. He

        said that he woke up on the morning of July 17 covered in blood, lying in an upstairs

        bedroom in the Milkins' home and unable to remember how he had gotten there. He

        stated that he walked around the house, discovered the four bodies, showered and

        changed his clothes, and decided to bum down the house.

              That statement to police was largely consistent with a later statement that

        Schierman made to defense expert Dr. Andrew Saxon. Schierman told Dr. Saxon

        that he started drinlcing in the early evening of July 16, continued drinking all

        evening, and went into an alcoholic blackout some time during that night. He said

        that he woke up bloody on a strange bed some time during the moming of July 17,

        and discovered a woman's body in a pool of blood. But Schierman also told Dr.

        Saxon that he moved the woman's body and continued to drink while he stayed in

        the house.


              Eventually,    forensic    investigators   discovered    Schierman's     DNA

        (deoxyribonucleic acid) in the Milkin home. Investigators also found a pair of

        gloves in the home, which a witness identified as belonging to Schierman. When

        Leonid was permitted to retum to his house, he found a fire-damaged knife, which
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No. 84614-6


        he did not recognize, in the remaining debris. Police discovered that Schierman had

        purchased an identical knife several months earlier. Leonid also discovered a pair

        of men's shoes, recovered from an undamaged section of the basement. Schierman

        had purchased an identical pair the previous November. Finally, police also found

        three empty vodka bottles in a backpack in Schierman's bedroom.

                The State charged Schierman with four counts of aggravated murder in the

        first degree and one count of arson in the first degree. Jury selection began on

        November 13, 2009, and the jury panel was seated two months later, on January 12,

        2010.


                The guilt phase ofthe trial lasted another three months. The defense conceded

        that Schierman committed arson, but argued that he panicked and set fire to the house

        to avoid being accused of murders that he did not commit. Schierman was convicted

        as charged. The penalty phase lasted almost one month; the jury voted to impose

        the death penalty.

                The facts relevant to each of Schierman's assignments of error are

        summarized in the appropriate section below.
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No. 84614-6




                                       Guilt Phase Issues


              I.    Some of the Trial Court's Juror Eligibility Determinations Violated
                    Schierman's Right To Presence (under the Sixth and Fourteenth
                    Amendments and Article I, Sections 3 and 22); Any Error, However,
                    Was Harmless

              Schierman argues that two separate phases ofjuror selection violated his right

        to presence. The first phase to which he assigns error lasted from late September

        2009 to mid-November 2009. During that time, counsel met with King County's

        jury services manager to review, and sometimes agree to, potential jurors'

        preliminary hardship excusal requests. Schierman was not present during these

        meetings.

              The second phase of juror selection to which Schierman assigns error took

        place on January 12, 2010, the last day of voir dire. During this phase, counsel met

        with the trial judge in chambers, where counsel argued, and the judge ruled on,

        several for-cause juror challenges. Schierman was not present.

              Schierman argues that excluding him from both phases violated his right to

        presence under the Sixth and Fourteenth Amendments to the United States

        Constitution, and article I, sections 3 and 22 of the Washington State Constitution.

        We conclude that he had no right to presence when his attorneys reviewed juror

        declarations in the nonadversarial setting of the jury administrator's office. We
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No. 84614-6


        conclude that he did have a right' to presence during the hearing on for-cause

        challenges, but that the error does not require reversal. Because the facts concerning

        these proceedings are relevant to both the presence claim (discussed here) and the

        courtroom closure claim (discussed below), we describe those facts here.

                     A. Facts


                        1. Preliminary Excusals for Hardship (Late September to Mid-
                           November 2009)

              The documents in the record on this appeal show that in late September 2009,

        jury summonses were issued to 3,000 people, directing them to report for service on

        November 13, 2009. A summons recipient could respond by confirming that he or

        she would appear or by submitting a declaration that he or she was unqualified or

        unable to serve. The recipients were told that their responses were made under

        penalty of perjury. Judge Gregory Canova directed the jury services manager for

        King County, Gregory Wheeler, to review declarations of hardship with the

        prosecutor and defense counsel.

              Per King County Superior Court's general policy, potential jurors could get

        hardship excusals for disability, age, a severe financial burden, or prior jury service,

        or because the potential juror was a single parent with young children not attending

        day care. Due to the anticipated length ofSchierman's trial, it was also contemplated

        that jurors might be excused for reasons that normally warrant only a deferral, e.g.,


                                                  6
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No. 84614-6


        travel plans, employment, or school. Wheeler conducted a preliminary review of

        the potential juror responses and created two stacks of exeusal requests: one for

        "those that were clearly meant to be excused per court policy" and one for "requests

        noting a hardship of a less-than-obvious nature." Clerk's Papers(CP)at 21347-48.

        He then met separately with the prosecution and defense regarding both categories

        of hardship request.

              If everyone agreed that a declaration stated a "hardship" as defined by official

        court policy. Wheeler excused the potentialjuror without further review by the court.

        If the parties disagreed. Wheeler saved the disputed hardship request so that Judge

        Canova could review it at a hearing. This process went on between October 19 and

        November 6, 2009.

              The particular proceedings from which Schierman claims he was excluded

        were the times when his lawyers, without the State's lawyers,^ went to an

        administrative office in the courthouse to look at either hard copies of or a computer

        screen displaying summoned jurors' e-mailed hardship requests (for reasons not

        clear on this record, the screen could not be downloaded).^ Schierman says that he



              ^ It appears that the two sets of lawyers met with Wheeler at different times.

              ^ The record does not contain any transcripts concerning the development or
        execution of this procedure. The documents are silent about these topics. Nor do we have
        anything to supplement our understanding of how this off-the-record review of paper and
        electronic documents was developed or carried out, since this is a direct appeal.
                                                    7
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No. 84614-6


        was never present at any ofthese early hardship excusal reviews or conferences. The

        State does not dispute that assertion. Schierman was present, however, at all the

        hearings over disputed hardship requests. Thus, there is no claim that Schierman

        was deprived of the right to presence at any court proceeding or at any noncourt

        adversarial proceeding. Instead, Schierman claims only that he was excluded from

        office visits where attorneys looked at a screen or papers for information.

        Appellant's Opening Br. at 17-18("The judge made it clear that he would not review

        the individual hardship requests if the parties were in agreement. . . . Schierman

        was never present when the attorneys dealt with these hardship requests."(emphasis

        added)).

              Following this preliminary procedure,the venire was sworn,on the record, on

        November 13, 2009. On that day, prospective jurors completed the questionnaire

        "designed to let [them] tell the court and the lawyers about [themselves] and about

        [their] views on a variety of issues." Verbatim Report ofProceedings(VRP)(Nov.

        13, 2009) at 9.

                          2. Far-Cause Challenges in Chambers (January 12, 2010)

              The record tells us quite a bit more about the challenges for cause conducted

        in chambers—with both sets of attorneys, the judge, and the court reporter, but

        without Schierman—^than it tells us about what occurred during the preliminary

        hardship excusal reviews. The facts ofthe in-chambers challenges are as follows.

                                                 8
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No. 84614-6


              On January 11, 2010, the last day scheduled for voir dire, 70 potential jurors

        remained in the pool. At the end of that day, Schierman challenged six jurors for

        cause: Jurors 25, 44, 58, 76, 104, and 171. The court heard argument from both

        parties on those challenges, but deferred ruling so that the parties could further

        question the six jurors on the following day.

              On the following day, the State questioned Jurors 25 and 58. When that

        questioning was over, Judge Canova stated, in open court, that he would rule "back

        in[] chambers" on a number of hardship and for-cause challenges to potential jurors:

                     The next thing is that counsel and I are going to go with the court
              reporter briefly back into chambers, I'm going to rule on a number of
              requests for hardship that have been received by the court, I'm also
              going to rule on a number of challenges for cause that are before the
              court, that is, requests to excuse jurors for different reasons from
              counsel. That will take less than ten minutes, and at the conclusion of
              that I will advise all of you who have been excused, if anyone, and we
              will then proceed to have counsel exercise their peremptory challenges,
              that is the selection of the jury will follow.

        VRP(Jan. 12, 2010) at 15-16.

              The minute entry for that same day confirms:

              Defendant and respective counsel present

              Voir dire continues


              Court and counsel meet in chambers re hardship and challenges

              Court excuses # 424, 356, 265, 218, 172, 168, 130, 104, 79, 25 (and
              208 separately)
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
         State V. Schierman (Conner), No. 84614-6


              As counsel exercise written peremptory challenges, the Court
              preliminarily instructs and admonishes the potential jurors.

        CP at 10402.


              Following the judge's statement and the docket notation about meeting with

        "counsel" in chambers regarding challenges for cause, counsel from both sides went

        into chambers with the judge and the court reporter.'^ In chambers, the judge asked

        the State's position on jurors 25 and 58. The State opposed a for-cause challenge to

        both jurors. The judge nevertheless dismissed jurors 25 and 58 for cause because

        they indicated that they would hold it against Schierman if he did not testify. The

        defense also challenged jurors 76, 171, 104, and 44 for cause based on statements

        that they would not "consider alcohol as contributing to mental state or lesser mental

        state." VRP(Jan. 12,2010)at 20. Judge Canova denied all four challenges because

        he did not think thejurors' statements indicated an inability to be "fair and impartial"

        jurors. Id. at 20-22. He also granted hardship requests to Jurors 49, 79, 130, 172,

        265, 356, and 424. He denied hardship requests to Jurors 104, 168, 218, 267, and




                 A written record was also made. The minute entry says that Schierman was present
        in the courtroom, but that "[cjourt and counsel me[t] in chambers." CP at 10402. The last
        comment by the judge before the chambers conference was "With that. Counsel, if you'll
        please retire with me to chambers." VRP (Jan. 12, 2010) at 16. The State does not argue
        that Schierman was present at this proceeding.

                                                   10
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No. 84614-6


        285. The judge, lawyers, and court reporter then went back out to the open

        courtroom, and the judge explained what had just occurred in chambers:

                     The following jurors have been excused: Juror number 424,juror
              number 356, juror number 265, juror number 218, juror number 172,
              juror number 168,juror number 130,juror number 104,juror number
              79,juror number 58,juror number 49,juror number 25. These jurors
              are not excused because ofperemptory challenges. That will come later
              on this morning.

        VRP (Jan. 12, 2010) at 42.

              Ultimately, one of the six jurors to whom the defense raised (and lost) a

        challenge for cause in chambers, in Schierman's absence, did sit on Schierman's

        jury: Juror 76.

                     B. Analysis

              A criminal defendant has a right, under the due process clause of the

        Fourteenth Amendment,to be present "at any stage of the criminal proceeding that

        is critical to its outcome if his presence would contribute to the fairness of the

        procedure." Kentucky v. Stincer, 482 U.S. 730, 745, 107 S. Ct. 2658, 96 L. Ed. 2d

        631 (1987);In re Pers. Restraint ofLord, 123 Wn.2d 296, 306, 868 P.2d 835(1994)

        {Lord II). Article I, section 22 of Washington's Constitution also guarantees the

        right to "appear and defend in person."^


              ^ This court has held that article I, section 22"arguably" provides broader protection
        than the federal due process clause does. State v. Irby, 170 Wn.2d 874, 885 n.6, 246 P.3d

                                                    11
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No. 84614-6


              We first address Schierman's right-to-presence challenge to the preliminary

        hardship determinations, and then his right-to-presence challenge to the for-cause

       juror challenges in chambers.

                         1. Preliminary Excusals for Hardship (Late September to Mid-
                            November 2009)

              The State argues that if excluding Schierman from the preliminary hardship

        conferences was error, it was not of constitutional magnitude and therefore may not

        be raised for the first time on appeal under Rules of Appellate Procedure (RAP)

        2.5(a)(3).

              RAP 2.5(a)(3) does not apply in its usual fashion on appeal of a death penalty

        case. This court has held that we apply this procedural rule more liberally in such

        cases, including to asserted guilt phase errors raised for the first time on appeal.

        State V. Lord, 117 Wn.2d 829, 849, 822 P.2d 177 (1991){Lord I) (citing State v.

        Jeffries, 105 Wn.2d 398,418, 717 P.2d 722(1986)).

              It is clear, however, that there is no constitutional right to presence at the

        noncourt, nonadversarial office visits to view juror declarations that are at issue here.

        Thus, regardless of whether we consider this claim on its merits or under RAP

        2.5(a)(3)'s gatekeeping inquiry—^which requires that an asserted error "clearly



        796 (2011). It has also held that a claim under article I, section 22 must be examined
        separately from a claim under the due process clause ofthe Fourteenth Amendment to the
        United States Constitution. Id. at 885.
                                                   12
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No, 84614-6


        implicate^ a constitutional interest," State v. Kalebaugh, 183 Wn.2d 578, 584, 355

        P.3d 253 (2015)—^the claim fails.

              In support of his argument that the constitutional right to presence attaches to

        preliminary hardship determinations, Schierman relies primarily on this court's

        decision in State v. Irby, which recognized a defendant's right to presence atfar-

        cause eligibility determinations made a/ter jurors submitted written answers to juror

        questionnaires. 170 Wn.2d 874, 884, 246 P.3d 796 (2011). Significantly, Irby

        explicitly distinguished those postquestionnaire determinations from preliminary

        hardship determinations, referring to the latter as "proceedings that courts have held

        a defendant does not have the right to attend." Id. at 882(emphasis added).^ In this

        respect, Irby is consistent with case law from other jurisdictions, which generally

        distinguishes between dismissals that are unrelated to the facts and issues in the



               ® The facts in Irby obscure this distinction somewhat; substantively, the speeifie
        dismissals at issue in Irby addressed both hardship (e.g.,"77 has a business hardship") and
        eause ("36, 48, 49 and 53 had a parent murdered"), yet this eourt held that they were all
        part of"'the work of empanelling the jury.'" 170 Wn.2d at 878, 883-84 (quoting Gomez
        V. United States, 490 U.S. 858, 873, 109 S. Ct. 2237, 104 L. Ed. 2d 923 (1989)). But
        crueially, the Irby majority based that holding on the faet that the e-mail exehange at issue
        occurred after the venire was swom and the members completed their questionnaires, and
        on the fact that the e-mail exehange addressed some for-eause dismissals. Id. at 884 ("In
        Irby's ease, 'the work of empaneling the jury' began on January 2 . . .[and] was ongoing
        when the trial judge e-mailed Irby's attorneys and the prosecutor about potentially
        dismissing 10 jurors, not only for hardship, but because 4jurors had parents who had been
        murdered.").



                                                     13
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No. 84614-6


        defendant's case (e.g., for schedule conflicts, illness, etc.), and dismissals that

        implicate facts and issues particular to the case (e.g., for bias, taint, etc.).^ In this
        case, the process of defense lawyers reviewing juror declarations—in hard copy or

        electronic form—did not even rise to the level of a hardship excusal hearing. It was

        a preliminary review of documents, after which the lawyers advised the court about

        whether they even wanted a hearing. Thus, with respect to the review ofdeclarations

        regarding preliminary hardship determinations, Schierman's right-to-presence claim

        does not implicate any constitutional interest.^

               Finally, Schierman argues that even if a defendant's right to presence does not

        normally attach to preliminary hardship evaluations, it attached to the hardship

        evaluations here because they were conducted according to a special procedure.




               ^ See, e.g.. City ofMandan v. Baer, 1998 ND 101, 578 N.W.2d 559, 563-64(before
        the prospective juror reports for service, court may excuse prospective juror for illness or
        hardship outside the defendant's presence); Porter v. State, 289 Md. 349, 358, 424 A.2d
        371 (1981)(defendant has no right to presence at court's consideration ofhardship excuses,
        since these are "unrelated to juror impartiality or disqualification"); People v. Marks, 152
        Cal. App. 4th 1325, 1334, 62 Cal. Rptr. 3d 322(2007)(defendant has a right to presence
        at proceeding to determine the suitability, though not the availability, of potential juror).

               ^ Schierman does not argue that our state constitution is more protective ofthis right.
        This court has held that article I, § 22 is more protective than the Sixth Amendment in the
        context of a confrontation clause challenge, State v. Martin, 171 Wn.2d 521,532,252 P.3d
        872 (2011), and the right to self-representation. State v. Rafay, 167 Wn.2d 644, 222 P.3d
        86(2009). But our case law on the right to presence during jury selection does not address
        any distinction between the state and federal constitutional right. See In re Pers. Restraint
        ofPirtle, 136 Wn.2d 467, 483-84, 965 P.2d 593 (1998); Lordll, 123 Wn.2d at 306.

                                                     14
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No. 84614-6


        Appellant's Opening Br. at 24-25. He seems to refer to the fact that Judge Canova

        separately reviewed any disputed hardship requests with the parties. Id. But

        Schierman was present any time the judge conducted such a review. He was absent

        only from his own lawyers' meetings with an administrator to review documents.

                         2. Far-Cause Challenges in Chambers (January 12, 2010)

              Schierman next argues that his right to presence was violated when, in his

        absence, counsel argued and the court ruled on several for-cause juror challenges.

                            a. Preservation of error

              Under Irby, the constitutional right to presence clearly attaches to for-cause

        challenges during voir dire. 170 Wn.2d at 883-84. The State does not dispute this.

              Instead, the State argues that even if an "error affecting a constitutional right"

        occurred here, this error was not "manifest" within the meaning of that rule. RAP

        2.5(a)(3). We disagree. As noted above, RAP 2.5(a)(3) does not apply in is usual

        fashion in a death penalty case. Lord I, 117 Wn.2d at 849 {citing Jeffries, 105 Wn.2d

        at 418). But even if it did, its prerequisites are satisfied in this instance.^ In order to

        show that an error is "manifest" under RAP 2.5(a)(3), Schierman must make "a

        'plausible showing . . . that the asserted error had practical and identifiable

        consequences in the trial of the case,"' meaning that '"given what the trial court


               ^ We note that the State did not raise RAP 2.5(a)(3) in our prior case addressing the
        right to presence at juror eligibility determinations. Consequently, that case does not
        discuss the rule's application in that context. See Irby, 170 Wn.2d at 885-86.
                                                    15
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No. 84614-6


        knew at the time, the court could have corrected the error.'" Kalebaugh, 183 Wn.2d

        at 584(quoting State v. O'Hara, 167 Wn.2d 91,99-100, 217 P.3d 756(2009)). The

        error in this case meets that standard: the trial judge should have known not to hold

        for-cause challenge arguments in the defendant's absence, and he could easily have

        heard those arguments from the bench instead. Thus,the record is sufficient to allow

        us to determine the merits of Schierman's claim. O'Hara, 167 Wn.2d at 99("Tfthe

        facts necessary to adjudicate the claimed error are not in the record on appeal, . . .

        the error is not manifest.'"(quoting State v. Kirkman, 159 Wn.2d 918,935, 155 P.3d

        125 (2007))).

                           b. Merits


              We conclude that the trial court committed constitutional error in excluding

        Schierman from the discussion and rulings on six for-cause challenges. Irby, 170

        Wn.2d at 884-85 (defendant's absence from a "portion ofjury selection" violated

        constitutional right to presence); State v. Slert, 181 Wn.2d 598, 609, 334 P.3d 1088

        (2014)(plurality opinion)(remanding for Court of Appeals to determine whether

        violation of right to presence under Irby was harmless beyond a reasonable doubt),

        rev'd, 186 Wn.2d 869, 383 P.3d466 (2016).

              The State argues that Schierman had no right to presence at the in-chambers

        proceeding because that proceeding "[did] not require a resolution ofdisputed facts."

        Br. ofResp't at 36. It contends that for-cause challenges are strictly'"legal matters'"
                                                  16
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No. 84614-6


        to which the right to presence does not attach. Id.(quoting Lord II, 123 Wn.2d at

        306).

                We disagree. For-cause challenges are not strictly legal arguments (to which

        a defendant arguably cannot contribute), but involve a factual component. They

        require the court to scrutinize jurors' answers and behavior for indications of bias

        that may be subtle. Federal precedent in other contexts supports this view. E.g.,

        Uttechtv. Brown, 551 U.S. 1, 9-10, 127 S. Ct. 2218, 167 L. Ed. 2d 1014(2007)(in

        determining whether juror can be impartial, the trial court must evaluate juror's

        demeanor; this judgment is entitled to deference). We hold that the trial court erred

        when it heard for-cause challenges outside Schierman's presence.

                            c. Harmless error


                In Irby, this court presumed prejudice stemming from the right-to-presence

        violation at issue; accordingly, it placed the burden on the State to show that "the

        jurors who were excused in [the defendant's] absence . . . had no chance to sit on

        [the]jury." 170 Wn.2d at 886. In adopting this test,Irby departed substantially from

        both federal constitutional law and our state precedent on the right to presence. Prior

        to Irby, this court did not place exactly the same burden on the State. E.g., State v.

        Caliguri, 99 Wn.2d 501, 509, 664 P.2d 466 (1983). Instead, before we applied

        constitutional harmless error analysis to a violation of a defendant's right to



                                                  17
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No. 84614-6


        presence, we required the defendant to "first raise at least the possibility of

        prejudice."" Id.(emphasis added).

               Schierman contends that we should apply Irby's presumption of prejudice

       (even absent"at least the possibility of prejudice")in this case, but the relevant facts

        in Irby are considerably different from the facts at issue here. Irby, 170 Wn.2d at

        886.    In Irby, counsel considered prospective jurors' answers to written

        questionnaires and then, without consulting the defendant, agreed to dismiss several

        jurors without further questioning—some for hardship and some for cause. Id. at

        877-78. Thus, in Irby, the defendant had absolutely no opportunity to "'give advice

        or suggestion'" on this portion of the jury selection process. Id. at 883 (quoting

        Snyder v. Massachusetts, 291 U.S. 97, 106, 54 S. Ct. 330, 78 L. Ed. 674 (1934),

        overruled in part on other grounds by Malloy v. Hogan, 378 U.S. 1, 84 S. Ct. 1489,

        12 L. Ed. 2d 653 (1964)). Nor did he have any way of determining, after the fact,

        how the excused jurors' "alleged inability to serve [might have been] . . . tested by

        questioning in [his] presence." Id. at 886. In that circumstance, it makes sense to

        burden the State with proving that even absent the constitutional violation, no

        excluded juror could have been seated. To put this another way, it does not make

        sense to burden the defendant with proving the unknowable.

               This case is different. Here, Schierman was present for all of the juror

        questioning—thus, he was present when counsel "tested" these jurors' eligibility to
                                                  18
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No. 84614-6


        serve. Id. He also knew about the in-chambers argument in advance and raised no

        objection to its occurrence. In this respect, Schierman's absence from the in-

        chambers hearing is distinguishable from the facts in Irby and all ofthe authority on

        which that decision relied. Instead, it is more similar to the situation in Slert, where

        such facts militated in favor of finding any error harmless. 186 Wn.2d at 875-76

        (factual differences from Irby compelled a conclusion different from the conclusion

        in Irby).

              Further, Schierman does not specifically allege any prejudice resulting from

        the error here. Nor is any prejudice evident from the record. As noted above, the

        two jurors who were excused after the for-cause challenges (jurors 25 and 58) were

        both excused at the defendant's behest. And of the four jurors whom the defense

        challenged unsuccessfully, only Juror 76 ultimately sat on Schierman's jury.

        Schierman does not explain how defense decisions on peremptory challenges were

        handled. Thus, although we conclude that the trial court erred in hearing for-cause

        challenges outside Schierman's presence, on this record we find the error harmless.


                  Id. at 883 (citing Commonwealth v. Owens, 414 Mass. 595, 600-02, 609 N.E.2d
        1208 (1993) (error to exclude defendant from sidebar voir dire in which judge asked
        whether the defendant's race would affect the potential juror's deliberation, whether the
        potential juror would give relatively more weight to the testimony of a police officer,
        whether the potential juror would have difficulty rendering an impartial verdict in a case
        involving drugs and guns, and whether the potential juror would prefer not to sit on the
        jury) and United States v. Gordon, 264 U.S. App. D.C. 334, 829 F.2d 119, 124 (1987)
        (error to exclude defendant from entire voir dire)).

                                                   19
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No. 84614-6


              11.   Conducting Certain Juror Eligibility Determinations in a Closed
                    Proceeding Implicates the Right to a Public Trial (under the Sixth
                     Amendment and Article I, Section 22); the Closure in This Case,
                     However, Was De Minimis and Thus Does Not Warrant Reversal
              Schierman argues that his right to a public trial, under the Sixth Amendment

        to the United States Constitution and article I, section 22 of the Washington State

        Constitution, was violated when counsel met privately with the jury services

        manager to make preliminary hardship excusal determinations(from late September

        2009 to mid-November 2009). He also argues that his public trial right was violated

        when counsel challenged several jurors for cause in chambers on the final day of

        voir dire (January 12, 2010). He asserts that the remedy for each error is reversal of

        his convictions.


                       A. Preliminary hardship determinations

                           1. Facts


              The preliminary hardship excusal determinations are described in Section

        I.A.I above.


                           2. Analysis

              We recently held in State v. Russell that the public trial right does not attach

        to "work sessions" in which attorneys, parties, and the court "review juror

        questionnaires for hardship." 183 Wn.2d 720, 730-32, 357 P.3d 38 (2015). We

        explained that hardship determinations—^which decide "whether a juror is able to


                                                 20
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No. 84614-6


        serve at a particular time or for a particular duration"—differ fundamentally from

        peremptory or for-cause challenges—which determine a particular juror's ability to

        serve as a neutral factor in a particular case. Id. at 730. And we concluded that

        hardship determinations do not implicate the concerns underlying the public trial

        right, at least where no juror was excused for hardship without further (on-the-

        record) proceedings unless all parties agreed. M at 731.

              The preliminary hardship determinations in Schierman's case were identical

        in all relevant respects to the work sessions in Russell. Thus, Russell controls and

        Schierman's public trial right challenge to these determinations fails—^regardless of

        whether we hold that the error was not preserved for review or the closure does not

        constitute error.


                     B. For-cause challenges

                            1. Facts


              The in-chambers juror challenges for cause are described in Section I.A.2

        above.


                        2. Analysis

                              a. Preservation of error


              As discussed in Section II.A.2.a above, a claim of courtroom closure can be

        raised for the first time on appeal.



                                                   21
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No. 84614-6


                             b. Merits


               The State argues that the public trial right does not attach to the proceeding at

        issue here—a proceeding that entailed both arguments and rulings on for-cause juror

        challenges. It contends that the public trial right attaches to juror questioning, but

        not to counsel's for-cause challenges or the trial court's rulings thereon. In support

        ofthat argument,the State asserts that the proceeding at issue here was "functionally

        a sidebar." Br. of Resp't at 54-55.

               We reject this argument and reaffirm that the public trial right attaches to juror

        challenges and the rulings thereon. We recently reiterated that it is '"well settled

        that the right to a public trial . .. extends to jury selection,' and . .. reaffirm[ed] that

        the right attaches to .. . for cause and peremptory challenges." State v. Love, 183

        Wn.2d 598, 605, 354 P.3d 841 (2015)(first alteration in original)(citation omitted)

        (quoting State v. Brightman, 155 Wn.2d 506, 515, 122 P.3d 150 (2005)). It

        necessarily follows that the right to a public trial extended to the hearing on for-

        cause challenges in this case.

               As we have explained in numerous recent cases, the public trial right attaches

        to proceedings that have historically occurred in open court and that implicate "the

        core values" underlying that right. State v. Sublett, 176 Wn.2d 58, 72, 292 P.3d 715

        (2012) (plurality opinion). These values include "'ensur[ing] a fair trial, . . .

        remind[ing] the prosecutor and judge of their responsibility to the accused and the
                                                    22
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No. 84614-6


        importance of their functions, . . . encourag[ing] witnesses to come forward, . . .

        discourag[ing] perjury,' . . . promot[ing] confidence in the judiciary,"*' and
        providing an outlet for the public's "concern, outrage, and hostility."*^ Juror
        challenges plainly implicate several of these values. These challenges and rulings

        can reflect racial, ethnic, and other forms of bias in jury selection. See Davis v.

        Ayala, _ U.S. _, 135 S. Ct. 2187, 2194-95, 192 L. Ed. 2d 323 (2015); Batson v.

        Kentucky, 476 U.S. 79, 83, 106 S. Ct. 1712, 90 L. Ed. 2d 69 (1986). Conducting

        them in open court, where the public can monitor the parties' use of challenges, thus

        contributes to the fairness of the proceedings and promotes confidence in the

        judiciary. This is perhaps never more important than in a contentious, notorious

        criminal case like this one, where community "concern, outrage, and hostility" are

        at their highest.*^ When a proceeding has historically occurred in public and

        implicates these values, it is not a "sidebar."*'*



              *'/« re Det. ofMorgan, 180 Wn.2d 312, 325, 330 P.3d 774(2014)(quoting Sublett,
        176 Wn.2d at 72 and citing State v. Momah, 167 Wn.2d 140, 148, 217 P.3d 321 (2009)).

               ^^Press-Enter. Co. v, Superior Court, 478 U.S. 1, 13, 106 S. Ct. 2735, 92 L. Ed. 2d
        1 (1986).

               13
                    Id.


               "* State V. Smith, 181 Wn.2d 508, 516 n.lO, 334 P.3d 1049 (2014)(holding that
        "merely characterizing something as a 'sidebar' does not make it so," and explaining that
        a proceeding is not a sidebar if it triggers the public trial right under the experienee and
        logie test).
                                                    23
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       State V. Schierman (Conner), No. 84614-6


              Consistent with these principles and with our opinion in Love, we hold that

        the public trial right attached to the proceeding at issue here. The trial court therefore

        erred when it heard and ruled on six for-cause juror challenges in a closed

        proceeding.

              In addition to arguing that the public trial right did not attach to the proceeding

        in question, the State argues in the alternative that any error in closing the for-cause

        challenges was de minimis, "so insignificant that it does not rise to the level of a

        constitutional violation." Br. of Resp't at 57. This kind of error occurs when a

        closure implicates the values underlying the public trial right—^when it involves

        proceedings to which that right attaches—but does not undermine those values to an

        extent that warrants the remedy ofautomatic reversal. Peterson v. Williams, 85 F.3d

        39,43(2d Cir. 1996).

               This argument presents us with a question offirst impression. To be sure, we

        have rejected de minimis arguments in past cases. And one such case. State v.

        Shearer, contained broad dicta purporting to completely reject "the possibility of de

        minimis violations" of the public trial right under any circumstances. 181 Wn.2d

        564, 573, 334 P.3d 1078 (2014) (plurality opinion). But we have in fact never

        considered a de minimis error argument as applied to a proceeding like the one at

        issue here: a proceeding that involved no witness testimony, no questioning of

        potential jurors, and no presentation of evidence. Instead, all of our cases rejecting
                                                   24
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No. 84614-6


        that argument involved the determination of facts behind closed doors. State v.

        Frawley, 181 Wn.2d 452, 455-58, 334 P.3d 1022 (2014) (plurality opinion)

        (individual jurors questioned in chambers); Shearer, 181 Wn.2d at 567-68

        (individual jurors questioned in chambers); In re Pers. Restraint of Morris, 176

        Wn.2d 157, 161, 288 P.3d 1140 (2012) (plurality opinion) (individual jurors

        questioned in chambers); State v. Paumier, 176 Wn.2d 29,33,288 P.3d 1126(2012)

        (individual jurors questioned in chambers); State v. Wise, 176 Wn.2d 1, 7, 288 P.3d

        1113(2012)(individual jurors questioned in chambers); State v. Strode, 167 Wn.2d

        222, 224, 217 P.3d 310 (2008)(plurality opinion)(individual jurors questioned in

        chambers); State v. Easterling, 157 Wn.2d 167, 172, 137 P.3d 825 (2006) (pretrial

        motions to sever and dismiss closed so counsel could discuss "specifics" that he was

        reluctant to discuss in open court); Brightman, 155 Wn.2d at 510-11 ('"first two or

        three days'" ofjury selection, including juror questioning, closed to the public); In

        re Pers. Restraint of Orange, 152 Wn.2d 795, 801-02, 100 P.3d 291 (2004)(entire

        voir dire process closed to the public); State v. Bone-Club, 128 Wn.2d 254, 256-57,

        906 P.2d 325 (1995)(pretrial suppression hearing closed).

              This distinction matters to the public trial right analysis. As explained above,

        the proceeding at issue here implicated several of the concerns underlying the right

        to a public trial: public jury selection (including for-cause challenges) contributes to

        oversight of the lawyers and the judge, reminding them of the significance of their

                                                  25
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
         State V. Schierman (Conner), No. 84614-6


        duties and serving as a cheek on their biases; promotes confidence in the judiciary;

        and serves as an outlet for community concern. See In re Det. ofMorgan, 180 Wn.2d

        312, 325, 330 P.3d 774(2014); Press-Enter. Co. v. Superior Court,478 U.S. 1, 106

        S. Ct. 2735,92 L. Ed. 2d 1 (1986){c^oimg Richmond Newspapers, Inc. v. Virginia,

        448 U.S. 555, 570, 100 S. Ct. 2814, 65 L. Ed. 2d 973 (1980)). But because that

        proceeding involved no juror statements, witness testimony, or presentation of

        evidence, another purpose underlying the public trial right is not implicated:

        '"diseourag[ing] peijury." Morgan, 180 Wn.2d at 325 (quoting Sublett, 176 Wn.2d

        at 72). Nor is it clear how arguing the for-eause challenges in public could have

        encouraged any witnesses to come forward. See id. Thus, unlike the closures we

        have held to be reversible error in the past, the closure at issue here—although

        error—did not fundamentally taint the process by which the court established the

        facts necessary to assemble the jury or decide the case. Cf. Wise, 176 Wn.2d at 18

        (granting the remedy ofa new trial for the erroneous closure of a portion ofvoir dire

        because "[hjere, we cannot know what the jurors might have said differently if

        questioned in the courtroom").

              To properly address this kind of error, we must strike a careful balance.

              On one hand, we must craft a rule that avoids the outcome warned against in

        Justice Stephens's concurrence/dissent: the conflation of specific procedural rights

        with a vague right to fundamentally '"fair"' proceedings. Concurrence/dissent at 17

                                                 26
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No. 84614-6


       (quoting United States v. Gonzalez-Lopez, 548 U.S. 140, 145, 126 S. Ct. 2557, 165

        L. Ed. 2d 409 (2006)). The temptation created by that approach, to excuse

        procedural violations as harmless after the fact, leads predictably to the result that

        procedural rights become entirely unenforceable.             We agree with the

        concurrence/dissent that this outcome poses unacceptable risks to our system of

        justice, and that certain de minimis analyses from other jurisdictions exemplify this

        problem. E.g., Gibbons v. Savage, 555 F.3d 112, 114, 121 (2d Cir. 2009)(holding

        closed proceeding in which potential jurors were questioned about their impartiality

        was de minimis violation); United States v. Al-Smadi, 15 F.3d 153, 154-55(10th Cir.

        1994)(holding that 20-minute closure of trial was de minimis solely because it was

        inadvertent). We stress that our current precedent, which today's decision does not

        disturb, forecloses the possibility of de minimis violations involving juror

        questioning or witness testimony.

              On the other hand, we must also avoid enforcing the public trial right in a

        manner so rigid and mechanistic that we do more harm than good to the values

        underlying that right. The rule contemplated by Shearer's dicta, which purports to

        preclude the possibility of de minimis error under any circumstances, would result

        in that harm, for two reasons. First, a rule requiring automatic reversal for every

        erroneous closure, no matter how inconsequential to the ultimate fairness ofthe trial,

        is more likely to diminish than promote public confidence in the judiciary. This is
                                                 27
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No. 84614-6


        no doubt why the United States Supreme Court has held that where the public trial

        right is concerned, "the remedy should be appropriate to the violation." Waller v.

        Georgia, 467 U.S. 39, 50, 104 S. Ct. 2210, 81 L. Ed. 2d 31 (1984).^^ Second, a rule

        that completely forecloses the possibility of de minimis violations will often force

        appellate courts to choose between two undesirable outcomes: on one hand, a

        reversal that is a clear windfall for the defendant and waste ofresources for everyone

        else; on the other, a holding that the public trial right does not attach at all to the

        proceeding in question. The policy implications of such a rule are troubling: it

        creates an incentive for appellate courts to find more and more proceedings exempt

        from Sixth Amendment and article I, section 10 protections altogether. This is no

        doubt why there is no jurisdiction we are aware ofthat has adopted a rule completely

        rejecting the doctrine of de minimis closures.

               In light ofthese competing concerns, we hold that the doctrine of de minimis

        error can apply to the proceeding at issue in this case, which involved no juror


                 Waller shows that sometimes even structural errors do not warrant the remedy of
        a new trial. 467 U.S. 39. There, the United States Supreme Court held that the closure of
        a seven-day preliminary suppression hearing was a constitutional error and that the
        defendant "should not be required to prove specific prejudice in order to obtain relief." Id.
        at 49. But it also denied the remedy of a new trial. Instead, the Court remanded for a new
        suppression hearing and ordered a new trial only if the second,public suppression hearing
        resulted in the exclusion of evidence admitted in the first trial. Id. at 50. Thus, Waller
        illustrates the fact that a new trial is not always the remedy for the structural error of
        courtroom closure. See also Weaver v. Massachusetts, U.S. , 137 S. Ct. 1899, 1909,
        198 L. Ed. 2d 420 (2017)(noting that Waller did not grant the remedy of a new trial
        "despite the structural aspect of the violation").
                                                    28
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No. 84614-6


        questioning, witness testimony, or presentation of evidence. We also hold, for the

        reasons given below, that the closure at issue here was a de minimis error and

        therefore does not warrant the remedy of automatic reversal.

              As noted above and elaborated in Justice Yu's concurrence/dissent, the de

        minimis error inquiry asks to what extent the particular closure in question

        undermined the values furthered by the public trial right. Peterson, 85 F.3d at 43.

        While this inquiry is necessarily case specific, courts applying it have considered the

        length of and reason for the closure (e.g., whether it was inadvertent), Brightman,

        155 Wn.2d at 517(collecting cases); the substance ofthe closed proceedings. United

        States V. Ivester, 316 F.3d 955,960(9th Cir. 2003); and whether that substance was

        contemporaneously transcribed or timely memorialized in open court, Peterson, 85

        F.3dat43.


              In this case, the closure was brief and, although it was not inadvertent, it was

        also not objected to. While a defendant need not object to a courtroom closure in

        order to preserve the issue for direct appeal, the lack of objection is some indication

        that the trial remained fundamentally fair. Accord Weaver v. Massachusetts,       U.S.

          , 137 S. Ct. 1899, 1910, 198 L. Ed. 2d 420(2017)(erroneous courtroom closure

        does not necessarily compromise the fundamental fairness of a trial). As discussed

        at length above, the proceeding at issue here involved no factual determinations and

        thus did not implicate the purposes of the public trial right relating to the

                                                  29
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No. 84614-6


        establishment of critical facts. And finally, the proceeding was simultaneously

        transcribed and then immediately memorialized again in open court. VRP (Jan. 12,

        2010)at 41("Now that everyone is back,I'm going to read offthe numbers ofjurors

        who have been excused at this point."). These measures, while not a substitute for

        real-time public observation, certainly served to remind the court and counsel of

        their responsibilities and provide a check on possible bias, thereby ensuring the

        fairness of the proceedings.

              The remaining purposes of the public trial right are to promote public

        confidence in the judiciary and ensure an outlet for community emotions. Public

        confidence in—or,for that matter, basic understanding of—^the judiciary would not

        be well served if counsel routinely examined jurors in public but then retired to

        chambers to characterize and argue about these jurors' expressions, answers, and

        demeanor. And real-time observation is certainly a better outlet for community

        "concern, outrage, and hostility," Press Enter., 478 U.S. at 13, than review of a cold

        record is.   But in this case, the 10-minute meeting in chambers, which was

        contemporaneously memorialized and publicly announced immediately afterward,

        and occurred without testimony and without objection, cannot be said to have

        meaningfully undermined public confidence or participation in the judicial system.

        Indeed, it is more realistic to say that reversing four convictions for aggravated

        murder resulting from a months-long trial on the basis of a 10-minute in-chambers
                                                 30
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
         State V. Schierman (Conner), No. 84614-6


        discussion^—^which the parties apparently agreed to and which resulted in no

        testimony, no evidence, and no secrets—^would be more likely to diminish public

        confidence in the judiciary.

              For these reasons, we adopt a limited de minimis exception to our rule of

        automatic reversal for all violations of the public trial right. We reject Shearer's

        dicta foreclosing the possibility of de minimis violations altogether, and we hold that

        the 10-minute closure at issue here—^to which there was no objection and which

        involved no juror questioning, witness testimony, or presentation of evidence, and

        was simultaneously transcribed and immediately afterward memorialized in open

        court—^was a de minimis violation ofthe right to a public trial.

              III.   The Trial Court Did Not Violate Schierman's Right to Counsel under
                     the Sixth Amendment or Article I, Section 22 When It Excused
                     Approximately 100 Jurors for Hardship and Two Jurors for Age-
                     Related Reasons

              Schierman argues that his right to counsel under the Sixth Amendment to the

        United States Constitution and article I, section 22 of the Washington State

        Constitution was violated when a defense paralegal agreed to the excusal of

        approximately 100 prospective jurors for hardship. He also argues that his right to

        counsel was violated when the jury coordinator excused two jurors for age-related

        reasons. We reject both of these challenges.




                                                 31
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No. 84614-6




                     A. Facts


                        1. Hardship excusal ofapproximately 100jurors after consultation
                           with paralegal
              On October 19, 2009—^the first day on which Wheeler (the jury services

        coordinator) reviewed hardship requests with counsel—a defense paralegal from

        Connick's office came to the courthouse and met with Wheeler. Wheeler believed

        that the paralegal was an attorney from defense counsel's office, although the

        paralegal did not actually state that she was an attorney. Wheeler told the paralegal

        that the State did not object to granting hardship requests for approximately 100

        individuals. The paralegal agreed that those individuals could be excused on behalf

        of the defense. Wheeler excused the 100.


              Approximately 30 minutes later, Conniek found out what his paralegal had

        done and e-mailed the court that there had been a mistake. The e-mail stated that


        the defense did not agree to the dismissals. By that time, however, the court had

        already dismissed the 100 jurors.

              On October 20,2009,the trial eourt held an in-chambers eonference to address

        the issue. At the conference, Conniek was, according to the court, "quite candid in

        acknowledging that it had been his mistake in communicating with his paralegal."

        VRP(Oct. 28,2009) at 7. Defense counsel gave "no indication that the defense was


                                                 32
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       State V. Schierman (Conner), No. 84614-6


        planning to pursue any remedy, to the extent there might be one, for the mistake."
       Id.


                        2. Jury coordinator's excusal oftwojurorsfor age-related reasons

              On Friday, October 16, 2009,jury coordinator Patricia Rials sent an e-mail to

        Wheeler informing him that two potential jurors "were excused for Age Related

        Reasons." CP at 24703. The e-mail stated that one excused juror was 84 years old

        and the other was 88, and also explained that the excusal "was done via telephone .

        . . no back-up information." Id.(alteration in original).

                     B. Analysis

              A criminal defendant has the constitutional right to counsel at all "critical

        stages" of the proceedings. State v. Robinson, 153 Wn.2d 689, 694, 107 P.3d 90

        (2005).

                        1. Hardship excusal ofapproximately 100jurors after consultation
                             with defense paralegal
              Schierman argues that preliminary hardship excusal determinations are a

        critical stage of the criminal proceedings. He does not cite any authority; he makes

        only the broad argument that "[jjury selection is a critical stage." Appellant's

        Opening Br. at 36.

               The State argues that the right to counsel cannot attach to a determination that

        may be delegated to court staff. More specifically, it argues that a hardship excusal


                                                  33
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No. 84614-6


        cannot be a "critical stage" of the criminal proceedings because it involves no

        "judicial decisionmaking." Br. of Resp't at 65.

              Schierman is correct that the "critical stage" determination does not turn on

        the presence or absence ofjudicial decision-making. E.g., United States v. Wade,

        388 U.S. 218, 87 S. Ct. 1926, 18 L. Ed. 2d 1149(1967)(right to counsel attaches to

        postindictment lineup). However,ifthe right to counsel is claimed for a nonjudicial

        proceeding, that proceeding constitutes a '"critical stage'" only if"the accused [is]

        confronted . . . by the procedural system, or by his expert adversary, or by both."

        United States v. Ash, 413 U.S. 300, 311, 93 S. Ct. 2568, 37 L. Ed. 2d 619(1973).

              The necessary corollary of this rule is that if the accused is not in front of a

       judge, not confronted by the procedural system, not confronted by the adversary, and

        not really confronted at all, then the right to counsel does not attach. In this case,

        the trial court established a hardship determination procedure that afforded both

        parties an opportunity to object. One of the steps in that procedure was that the

        lawyers could view juror hardship determinations—some of which came in online

        and some of which came in on paper—in the jury administrators' office. The State

        and the defense did go to that office, but they went separately. They looked at

        declarations there,just as they might look at declarations in the privacy oftheir own

        offices. Then, based on their record review,they informed the administrator and the

       judge about whether a hearing was necessary. Every time a party requested a
                                                 34
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No. 84614-6


        hearing, the request was granted. Thus, this is not a situation where the State was

        represented at an adversarial proceeding and the defendant was not.

              Even if it were, the invited error doctrine prohibits a party from appealing on

        the basis of an error that he or she "set up" at trial. City ofSeattle v. Patu, 147 Wn.2d

        717, 720, 58 P.3d 273 (2002)(citing State v. Pam, 101 Wn.2d 507, 511, 680 P.2d

        764(1984), overruled on other grounds by State v. Olson, 126 Wn.2d 315,893 P.2d

        629(1995)). In this case, defense counsel both caused the error and failed to request

        any remedy when given the opportunity. Thus,the error was invited and Schierman

        cannot raise it now, on appeal.

                         2. Jury coordinator's excusal oftwojurorsfor age-related reasons
               Schierman's assignment of error to these dismissals is contradicted by the

        record. The e-mail from Rials to Wheeler identified the two excused jurors by name.

        CP at 24703. On October 22, 2009, defense counsel sent an e-mail to Wheeler

        identifying these same two jurors by name and agreeing to their excusal for

        "adv.age." CP at 25068.




                                                   35
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No. 84614-6


              IV.     The Trial Court Did Not Err, under This Court's Decisions in
                      Dearbone^^ and Luvene)'^ by Permitting the State To File a New Notice
                      of Special Sentencing Proceeding in November 2009
              RCW 10.95.040(1) provides, "If a person is charged with aggravated first

        degree murder as defined by RCW 10.95.020, the prosecuting attorney shall file

        written notice of a special sentencing proceeding to determine whether or not the

        death penalty should be imposed when there is reason to believe that there are not

        sufficient mitigating circumstances to merit leniency." RCW 10.95.040(2) provides

        that the notice must be filed "within thirty days after the . . . arraignment." In

        Dearbone and Luvene, this court held that RCW 10.95.040(2) requires strict

        compliance.

              Schierman argues that before the State filed the notice of special sentencing

        proceeding in his case, it failed to charge him with aggravated first degree murder

        ""as defined by RCW 10.95.020" because it omitted some ofthe language describing

        the aggravating factor alleged. RCW 10.94.040(1)(emphasis added). He argues

        that the notice of special sentencing proceeding was therefore invalid under

        Dearbone and Luvene. We reject this argument.




                State V. Dearbone, 125 Wn.2d 173, 177, 883 P.2d 303 (1994).

              1^ State V. Luvene, 127 Wn.2d 690, 719, 903 P.2d 960(1995).
                                                 36
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No. 84614-6




                     A. Facts

              The State charged Schierman on July 24,2006, with four counts ofaggravated

        first degree murder and one count of first degree arson. Count I alleges that

        Schierman premeditatedly caused the death of Olga and "that further aggravating

        circumstances exist, to-wit: there was more than one victim; Contrary to RCW

        9A.32.030(l)(a) and 10.95.020(10)." CP at 1. Counts II, III, and IV allege similarly

        that Schierman murdered Lyuba, Justin, and Andrew. They also included the

        following language:

              [The State accuses Schierman] of the crime of Aggravated Murder in
              the First Degree, a crime of the same or similar character and based on
              a series of acts connected together with another crime charged herein,
              which crimes were part ofa common scheme or plan, and which crimes
              were so closely connected in respect to time, place and occasion that it
              would be difficult to separate proof of one charge from proof of the
              other, committed as follows: ....

        Id. (boldface omitted). The remainder of each count alleged the existence of

        aggravating circumstanees: "to-wit: there was more than one victim; Contrary to

        RCW 9A.32.030(l)(a) and 10.95.020(10), and against the peace and dignity of the

        State of Washington." CP at 2.

              On October 20, 2006, at defense counsel's request, the court extended the

        deadline for filing the notice of intent to seek the death penalty to January 31, 2007.

        The State filed the notice on January 30, 2007.

                                                  37
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No. 84614-6


              At an omnibus hearing on October 23, 2009, the State notified the court and

        the defense that the charging information contained a "scrivener's error . . . with

        respect to the aggravating factor." VRP (Oct. 23,2009)at 126. The State explained

        that although the information cited to the correct statute where it alleged the

        existence of aggravating circumstances, it omitted part of the statutory language.

        The information alleged that there was "more than one victim; Contrary to . . .

       [ROW] 10.95.020(10)," CP at 1-2, but the full language of RCW 10.95.020(10)

        reads: "There was more than one victim and the murders were part ofa common

        scheme or plan or the result ofa single act ofthe person"(Emphasis added.) The

        State moved to amend the information to add the missing language.

              The court heard argument on that motion on November 3, 2009. The State

        admitted its error but argued that the amendment would not prejudice the defense,

        since "there ha[d] never been . . . any question in this case as to which aggravating

        factor was alleged." VRP(Nov. 3, 2009)at 100. The defense objected that it would

        be prejudiced ifthe State were permitted to amend the information. It argued that it

        would have conducted discovery differently had it known that the State would allege

        that the murders were part of a common scheme or plan, the result of a single act of

        the person, or both.

              The court granted the State's motion to amend the information, concluding

        that the defense would not be prejudiced since if the amendment changed the
                                                 38
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No. 84614-6


        charging instrument at all, it would only add to the State's burden. The court's order

        states that the "Amended information corrects [a] scrivener's error." CP at 6764.

        The amended information is identical to the original information except that it

        alleges the full aggravating circumstance listed in RCW 10.95.020(10): "There was

        more than one victim and the murders were part ofa common scheme or plan or the

        result ofa single act ofthe person." CP at 6766-68 (emphasis added).

              The State filed a new death penalty notice on the same day (November 3,

        2009). CP at 6769. The defense filed a motion to strike that notice, arguing that the

        original notice of special proceedings had been based on a faulty charging

        information and that it was now too late to file another notice. The court denied that

        motion, ruling that the original charging information had properly pleaded the

        aggravating circumstance listed at RCW 10.95.020(10).

                     B. Analysis
              Schierman argues that the original information did not properly charge him

        with aggravated first degree murder, that the original notice of special sentencing

        proceeding was therefore invalid, and that the subsequent notice of special

        sentencing proceeding was therefore untimely. Accordingly, he argues that the State

        never filed a valid notice of special sentencing proceeding and that it therefore may

        not seek the death penalty. He relies on Dearbone and Luvene.



                                                 39
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No. 84614-6


               We disagree. Schierman does not point to any defect in the content or timing

        ofthe original notice ofspecial sentencing proceeding. He identifies instead a defect

        in the information, i.e., that it failed to specifically allege that the murders were "part

        of a common scheme or plan or the result of a single act ofthe person." CP at 6764-

        68. That is not a defect in the death notice. And,in fact, the information did contain

        the "common scheme or plan" language—just not in the usual place. Its failure to

        include the "single act of the person" language is not a defect in the content, filing,

        or service ofthe death notice. ROW 10.95.020(10). We therefore reject Schierman's

        argument that the notice of special sentencing proceeding was invalid.

               V.     The Trial Court Misunderstood the Standard Applicable to the
                      Defense's For-Cause Juror Challenges, But It Did Not Violate
                      Schierman's Rights to Due Process and an Impartial Jury (under the
                      Sixth and Fourteenth Amendments)
               The Sixth and Fourteenth Amendments to the United States Constitution

        guarantee a criminal defendant the right to trial by an impartial jury. Morgan v.

        Illinois, 504 U.S. 719, 726, 112 S. Ct. 2222, 119 L. Ed. 2d 492(1992). In a capital

        case, the trial court must ensure that the jury is composed of members who can apply

        the State's death penalty law impartially. State v. Brown, 132 Wn.2d 529, 598,940

        P.2d 546(1997).

               Schierman argues that the trial court violated his right to an impartial jury by

        applying unequal standards in its death qualification rulings. He contends that the


                                                    40
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       State V. Schierman (Conner), No. 84614-6


        court applied a harsher standard—more likely to result in a juror's dismissal—^when
        a juror expressed opposition to, as opposed to approval of, the death penalty.
                     A. Facts


              On December 1, 2009, defense counsel challenged Juror 25 for cause, arguing

        that the juror's questionnaire responses indicated he would not consider mitigating

        factors during the penalty phase if Schierman were found guilty of aggravated,

        premeditated first degree murder. The trial court and defense counsel then debated

        the standard applicable to "disqualification of a juror for cause because of their

        favoring the death penalty." VRP (Dec. 1, 2009) at 56.

              The trial court opined that under Morgan, a juror could not be disqualified on

        the basis of his or her support for the death penalty unless "the person really has an

        automatic reaction . . . [and] will impose the death penalty if [the defendant] is

        convicted of a particular crime regardless of any . . . mitigating circumstances." Id.

        The court also opined that a different standard applied to jurors who opposed the

        death penalty. It rejected defense counsel's for-cause challenge because it concluded

        that Juror 25's questionnaire responses indicated that he would consider mitigating

        circumstances "if we reach a sentencing phase." Id. at 60.

              Defense counsel objected, arguing that Juror 25's responses indicated that he

        would consider mitigating circumstances only "insofar as [they] relate[] to the

        offense itself." Id. at 61. Defense counsel also objected to the court's interpretation
                                                  41
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No. 84614-6


        oiMorgan. The following day, defense counsel filed a written motion arguing that

        the correct standard for disqualifying a juror because of his or her views on the death

        penalty was '"whether the juror's views would 'prevent or substantially impair the

        performance of his duties as a juror in accordance with his instructions and his

        oath."" CP at 6972(boldface omitted)(quoting Morgan, 504 U.S. at 728 (quoting

        Wainwright v. Witt, 469 U.S. 412, 424, 105 S. Ct. 844, 83 L. Ed. 2d 841 (1985))).

        Counsel argued that this standard, articulated by the United States Supreme Court in

        Witt, applied to both pro- and anti-death-penalty jurors. In this motion, the defense

        asked the court to disqualify for cause Jurors 14, 20, and 25.

              In response, the State filed a motion arguing that different standards apply to

        jurors who oppose and jurors who favor the death penalty. According to the State,

        jurors who oppose the death penalty may be excluded on that basis whenever their

        opposition would "substantially impair them from performing their duties," but

        jurors vjhofavor the death penalty may be excluded on that basis only when they

        "would automatically impose the death penalty." CP at 6977.

               On December 8, 2009, the trial court issued a lengthy oral ruling on the

        parties' motions and the meaning ofthe Morgan decision. It concluded that its prior

        rulings were correct, and that United States Supreme Court precedent applicable in

        this state under Brown, 132 Wn.2d at 598, established different standards for

        disqualifying pro-death-penalty and anti-death-penalty jurors. The court specifically
                                                  42
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No. 84614-6


        agreed with the view expressed in footnote 5 to Justice Scalia's dissent in Morgan'.

        that the majority's holding resulted in a "double standard" for capital jury

        qualification. VRP (Dec. 8, 2009) at 226; see also Morgan, 504 U.S. at 750 n.5

       (Scalia, J., dissenting).

              On December 22, 2009,the trial court excluded Juror 302 on the ground that

        her anti-death-penalty sentiments rendered her ineligible under the Witt standard.

        Defense counsel again objected that the application of different disqualification

        standards to pro- and anti-death-penalty jurors violated "fundamental fairness."

        VRP (Dec. 22, 2009) at 82-83. The court declined to address the issue further.

              Schierman argues that the trial court's application of this '"asymmetrical

        standard'" resulted in the seating oftwo jurors who were "substantially impaired" in

        their ability to be impartial(Jurors 59 and 140), and the erroneous exclusion ofJuror

        280. Appellant's Opening Br. at 47, 55.

                        1. Juror 59

              On December 8,2009,the defense challenged Juror 59 for cause, arguing that

        that juror believed the defense had the burden to prove mitigation and that he would

        consider only limited mitigating evidence, such as "a psychiatrically diagnosed

        condition." VRP (Dec. 8, 2009) at 103-04. The trial court rejected the challenge




                                                  43
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No. 84614-6


        under both the Morgan standard'^—which it believed applied to jurors who favored

        the death penalty—and the Witt standard—which it assumed applied "for the sake

        of discussion." Id. at 106-09. The court specifically noted that Juror 59 admitted he

        knew little about the law and said that he would follow the court's instructions. Id.

        at 108. It also concluded that Juror 59 "was fine with the presumption of life being

        the presumed sentence in the penalty phase . . . and . . . would follow that

        presumption." Id. at 108-09. Ultimately, Juror 59 was dismissed before the jury

        began its deliberations.

                          2. Juror 140

                 The challenge to Juror 140 proceeded similarly to the challenge to Juror 59.

        The defense moved to disqualify Juror 140 because her questionnaire responses

        indicated that she thought the defendant should get the death penalty "if he is

        convicted." VRP(Dec. 9,2009)at 40. The trial court rejected the challenge because

        it concluded that Juror 140 had, on further questioning by counsel for both parties,

        shown herself to be capable of applying the law as instructed by the court.

                 Juror 140's responses to counsel's in-person questions were somewhat

        ambiguous. In response to questions by defense counsel. Juror 140 stated that she



                 As indicated by my analysis below,there is no such thing as a "Morgan standard"
        for excluding jurors in a capital case. VRP (Dec. 8, 2009) at 106. We use that term,
        although it is incorrect, because it is useful shorthand for the trial court's rulings on this
        issue.

                                                     44
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       State V. Schierman (Conner), No. 84614-6


       didn't think "where [a defendant] came from in their own life and circumstances"

       should make any difference at sentencing, provided the defendant was "convicted of
       intentional, premeditated[] murder." Id. at 32. She also agreed that if a defendant

        were convicted of premeditated murder, "then . . . the death penalty is the only

        appropriate penalty for a guilty murderer like that." Id. at 32-33. In response to

        questions by the State, however. Juror 140 stated that even if a defendant were

        convicted of premeditated murder,"he might not need death, you know,there might

        be hope ... for this person." Id. at 37. She also agreed that she was "okay with the

        ... idea ...[tjhat [a defendant convicted of aggravated premeditated murder] could

        spend the rest of[his] days in prison," instead offacing execution, because she didn't

       "know the whole story yet" and stated that she "can't go with what my heart tells

        me,I've got to listen to the facts ofthe whole thing and be open." Id. at 38-40. She

        repeatedly emphasized the possibility that a person who committed premeditated

        murder might be truly sorry and "better himself." Id. at 38. She stated that she was

        "open to the idea" that "fairness or mercy" could play a role in sentencing "because

        we don't know the whole story yet." Id. at 39. She also stated her willingness to

        apply a presumption in favor of life in prison without parole.

              As with Juror 59, the trial court concluded that Juror 140 should not be

        disqualified under either the ''Morgan" (automatic death penalty) standard or the

        Witt(substantial impairment) standard. Id. at 44-45, 48.
                                                 45
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No. 84614-6


                         3. Juror 280

              In response to questioning by the court, Juror 280 stated that she would

        probably have difficulty imposing the death penalty because "the death penalty is

        definitely finite, and there's no going back. I also think that it's kind of arbitrary,

        from kind of state to state, and perhaps maybe if you have more money you might

        get a better judgment." VRP (Dec. 21, 2009) at 22. She clarified that she could

        impose the death penalty under "really clearcut. . . circumstances where ... if the

        person was let out they would kill again." Id. In response to questioning by defense

        counsel. Juror 280 indicated that she might have trouble following the court's

        instructions during the penalty phase because her personal "bar [to imposing the

        death penalty] may be different than what the court instructs." Id. at 29. She then

        repeated that her "bar" was that the death penalty should be imposed only on a

        "person . . . likely to kill again." Id. at 30.

               The trial court granted the State's for-cause challenge to Juror 280, finding

        that her approach to the death penalty would add to the State's burden ofproof:"She

        has [her ability to impose the death penalty] narrowed down to one very, very limited

        set of facts and that set of facts clearly, in the court's view, would substantially

        impair her ability to follow the court's instructions as to the law to be applied in this

        case." Id. at 39.




                                                    46
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No. 84614-6


                     B. Analysis
              In the death-qualification context, the State, as well as the defendant, is

        entitled to an "impartial jury." State v. Hughes, 106 Wn.2d 176, 185-86, 721 P.2d

        902(1986)('"The guarantee of impartiality cannot mean that the state has a right to

        present its case to the jury most likely to return a verdict of guilt, nor can it mean

        that the accused has a right to present his case to the jury most likely to acquit. But

        the converse is also true. The guarantee cannot mean that the state must present its

        case to the jury least likely to convict or impose the death penalty, nor that the

        defense must present its case to the jury least likely to find him innocent or vote for

        life imprisonment.'"(quoting Smith v. Balkcom,660 F.2d 573,579(5th Cir. 1981))).

        The United States Constitution and Washington's constitution provide the same

        degree of protection for the impartial jury trial right in the death-qualification

        context. Brown, 132 Wn.2d at 598.

              For the reasons that follow, we conclude that the trial court erred when it ruled

        that different disqualification standards apply to jurors who oppose, and jurors who

        favor, the death penalty. But we also conclude that this error did not deprive

        Schierman of his state and federal constitutional right to an impartial jury.

                        1. The trial court erred when it ruled that different disqualification
                           standards apply to pro- and anti-death-penaltyjurors
              In Witt, the United States Supreme Court held that a prospective juror may be

        dismissed for cause "because of his or her views on capital punishment" if those
                                                 47
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No. 84614-6


        views would '"prevent or substantially impair the performance of his [or her] duties

        as a juror.'" 469 U.S. at 424. In embracing that standard, the Court rejected

        statements in an earlier case, Witherspoon v. Illinois, 391 U.S. 510, 88 S. Ct. 1770,

        20 L. Ed. 2d 776 (1968), to the effect that a potential juror could not be dismissed

        for his opposition to the death penalty unless he '"states unambiguously that he

        would automatically vote against the imposition of capital punishment no matter

        what the trial might reveal.'" Witt, 469 U.S. at 418 n.2(emphasis omitted)(quoting

        Maxwell v. Bishop, 398 U.S. 262, 265, 90 S. Ct. 1578, 26 L. Ed. 2d 221 (1970) and

        citing Boulden v. Holman, 394 U.S. 478, 482, 89 S. Ct. 1138, 22 L. Ed. 2d 433

       (1969)).

              Contrary to the trial court's ruling in Schierman's case, Witfs "substantial

        impairment" standard governs for-cause dismissals based on either opposition to or

        support for the death penalty. See Morgan, 504 U.S. at 728-29; Ross v. Oklahoma,

        487 U.S. 81, 85, 108 S. Ct. 2273, 101 L. Ed. 2d 80 (1988). There is no separate,

        stricter requirement that protects "death-prone jurors" from dismissal unless they

        admit that they would "automatically" vote for the death penalty. Witt, 469 U.S. at

        418 n.2.


              Morgan did not change that. Rather, it reaffirmed and elaborated the Court's

        earlier holding, in Ross, that a juror is per se ineligible under the Witt standard if he



                                                  48
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       State V. Schierman (Conner), No. 84614-6


        or she will automatically vote to impose the death penalty upon a defendant's

        conviction in a capital case:

              A juror who will automatically vote for the death penalty in every case
              will fail in good faith to consider the evidence of aggravating and
              mitigating circumstances as the instructions require him to do. Indeed,
              because such a juror has already formed an opinion on the merits, the
              presence or absence of either aggravating or mitigating circumstances
              is entirely irrelevant to such a juror. Therefore, based on the
              requirement of impartiality embodied in the Due Process Clause of the
              Fourteenth Amendment, a capital defendant may challenge for cause
              any prospective juror who maintains such views. Ifeven one such juror
              is empaneled and the death sentence is imposed, the State is disentitled
              to execute the sentence.


        Morgan, 504 U.S. at 729(emphasis added).

              Indeed, the standard for juror exclusion was not even at issue in Morgan—^the

        case concerned only the defendant's entitlement to ask certain questions during voir

        dire. The Morgan Court rejected the argument that "general fairness and 'follow the

        law' questions ... are enough to detect those in the venire who automatically would

        vote for the death penalty," reasoning that a juror might sincerely believe that his or

        her "dogmatic views" are fair, impartial, and consistent with the law. Id. at 734-35.

        It therefore held that such questions do not suffice, under the Fourteenth

        Amendment, to protect the defendant's right to an impartial jury. U.S. CONST.

        amend. XIV.


               Thus, Morgan holds only that a juror who will refuse to consider mitigation

        at all is "substantially impaired" (and therefore ineligible to serve) as a matter of
                                                  49
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No. 84614-6


        law, and that "general fairness" questions are insufficient to identify such jurors.^^

        Contrary to the State's assertions, Morgan never held that a potential juror who

        harbors doubts about the death penalty is easier to exclude than a potential juror who

        is inclined to impose that sentence. Justice Scalia's footnote to the contrary appears




                 The State cites dicta from. United States v. Mitchell, 502 F.3d 931, 954 (9th Cir.
        2007),to support its contention that the Witt(substantial impairment)standard applies only
        to jurors who oppose the death penalty. Br. ofResp't at 90-91. Our review ofthe relevant
        cases reveals many more that txQdX Morgan as an application of—rather than an altemative
        to—Witt. See United States v. Whitten,610 F.3d 168,185(2d Cir. 2010)("In capital cases,
        a juror is constitutionally unqualified if he has 'views on capital punishment' that would
        'prevent or substantially impair the performance of his duties as ajuror in accordance with
        his instructions and his oath.' [Under Morgan, t]hat category includes 'those prospective
        jurors who would always impose death following conviction.'" (first emphasis added)
        (citation omitted)(quotingMorgan,504 U.S. at 728,733-34); Williams v. Bagley,380 F;3d
        932, 953 (6th Cir. 2004)("As a general rule, a defendant may excuse a juror for cause if
        'the juror's views would prevent or substantially impair the performance of his duties as a
        juror in accordance with his instructions and his oath.' Applying this ride in the capital
        context, '[a]juror who will automatically vote for the death penalty in every case will fail
        in good faith to consider the evidence of aggravating and mitigating circumstances'" and
        may be excluded on that basis,(emphasis added)(alteration in original)(citation omitted)
        (quoting Morgan, 504 U.S. at 728-29)); Nicklasson v. Roper, 491 F.3d 830, 838 n.7 (8th
        Cir. 2007) (under Morgan, juror who would automatically impose the death penalty
        following conviction does not qualify as impartial under the Witt (substantially unpaired)
        standard); United States v. Brown, 441 F.3d 1330, 1353 n.lO (11th Cir. 2006)("Death-
        qualification is the process by which jurors in a capital case are screened ... to ensure that
        none has an opposition to the death penalty so strong that it would prevent or substantially
        impair their performance as jurors in the sentencing phase. A juror who could never vote
        for the death penalty, regardless of the court's instructions, or a jiuor who would
        automatically vote for death in every case, is removed for cause. See Morgan . . ., 504
        U.S.[at] 728-29.").



                                                     50
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No. 84614-6


        in dissent and is incorrect, and the trial court erred in adopting its interpretation of

        the majority's decision.^*^


                 The full text of that footnote is as follows:


              If, as the Court claims, this case truly involved "the reverse" ofthe principles
              established in Witherspoon v. Illinois, 391 U. S. 510[, 88 S. Ct. 1770, 20 L.
              Ed. 2d 776](1968),... then it is difficult to understand why petitioner would
              not be entitled to challenge, not just those jurors who will "automatically"
              impose the death penalty, but also those whose sentiments on the subject are
              sufficiently strong that their faithful service as jurors will be "substantially
              impaired"—the reformulated standard we adopted in ... Witt, 469 U. S. 412.
              . . . The Court's failure to carry its premise to its logical conclusion suggests
               its awareness that the premise is wrong.

        Morgan, 504 U.S. at 750 n.5 (Scalia, J., dissenting)(emphasis omitted).

               When the trial court endorsed this portion of the dissent, it noted that the Morgan
        majority "[did] not respond at all to this simply stated analysis." VRP (Dec. 8, 2009) at
        226. We disagree. The Morgan majority opinion makes very clear that the same
        (substantial impairment) standard applies to jurors opposed to and in favor of the death
        penalty. See, e.g., Morgan, 504 U.S. at 734-35 (Witherspoon . . . would be in large
        measure superfluous were this Court convinced that... general ['follow the law'] inquiries
        could detect those jurors with views preventing or substantially impairing their duties in
        accordance with their instructions and oath. But such jurors—^whether they be unalterably
        in favor of, or opposed to, the death penalty in every ease—by definition are ones who
        cannot perform their duties in accordance with law, their protestations to the contrary
        notwithstanding."). Morgan presented only one issue: whether a trial court may prevent
        defense counsel from asking potential jurors if they would "automatically" impose the
        death penalty upon conviction. Id. at 721. The Court had no occasion to consider what
        other inquiries—also designed to identify "substantial impairment"—a defendant might be
        constitutionally entitled to make.

               It should also be noted that the State's brief contains a misstatement relating to this
        issue. The State asserts that the Witt Court explicitly limited its holding to for-eause
        challenges by the prosecution: "In fact, in the footnote appended to its 'prevent or
        substantially impair' sentence in Witt, the Court wrote:'
                                                                [W]e simply modify the test stated
        in Witherspoon's footnote 21 to hold that the State may exclude from capital sentencing
        juries that "class" of veniremen whose views would prevent or substantially impair the

                                                     51
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No. 84614-6


                         2. The trial court's error did not deprive Schierman ofhis state and
                           federal constitutional right to an impartialjury; thus, he is not
                             entitled to relief

                             a. Juror 59: even if the trial court erred by refusing to dismiss
                                Juror 59, this error does not entitle Schierman to relief
                                because Juror 59 was excluded before deliberations began
               Schierman acknowledges that Juror 59 was excused before closing arguments,

        but argues that the mere fact of his seating "demonstrates how prejudicial the court's

        misreading ofthe law was to [the defense]." Appellant's Opening Br. at 55.

               Where a trial court erroneously denies a defendant's for-cause challenge and

        the defendant is forced to use a peremptory challenge to cure the trial court's error,

        his rights are not violated so long as he is subsequently convicted by ajury on which

        no biased juror sat. United States v. Martinez-Salazar, 528 U.S. 304, 307, 120 S.

        Ct. 11A, 145 L. Ed. 2d 792(2000); State v. Fire, 145 Wn.2d 152, 154, 34 P.3d 1218

        (2001). Juror 59 was not excluded through peremptory challenge, but he was

        excluded before Schierman's jury began deliberations. Under the reasoning of

        Martinez-Salazar and Fire, a trial court's erroneous denial of a for-cause challenge



        performance of their duties in accordance with the instructions or their oaths.'" Br. of
        Resp't at 88 (alteration in original)(quoting Witt, 469 U.S. at 424 n.5). Read in context,
        however, the reference to "the State" in the Witt footnote clearly indicates trial courts and
        state legislatures—it is not a reference to the prosecution. Witherspoon, the subject ofthe
        footnote in Witt, addressed a state statute that made any person with '"conscientious
        scruples against capital pruhshment'" subject to for-cause removal from a capitaljury pool.
        391 U.S. at 512(quoting former III. Rev. Stat. ch. 38, § 743 (1959)).

                                                    52
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       State V. Schierman (Conner), No. 84614-6


        is not independent grounds for relief. Fire, 145 Wn.2d at 165 (citing Martinez-
        Salazar, 528 U.S. 324). Rather,the defendant is entitled to relief only when the trial

        court's error actually resulted in the seating of a biased juror. Id.

              The trial court's refusal to dismiss Juror 59 for cause did not result in Juror 59

        actually deliberating in Schierman's case. Nor does Schierman allege that the
        refusal indirectly resulted in the seating of any biased juror. Rather, he asserts that

        it illustrates the prejudicial nature of the trial court's views on for-cause dismissals.

        This argument asks us to assume that prejudice resulted from the court's application

        of an asymmetric juror-exclusion standard. Under Fire, we cannot make that

        presumption. Id. Thus, even if the trial court erred in seating Juror 59, this error

        does not entitle Schierman to relief.

                            b. Juror 140: the trial court did not abuse its discretion by
                                refusing to dismiss Juror 140 for bias
               Unlike Juror 59, Juror 140 did deliberate in Schierman's case. But the record

        does not indicate that Juror 140's seating resulted from the trial court's legal error.

        Although the trial court erred in ruling that different standards apply to defense and

        prosecution for-cause challenges in a capital case, it explicitly stated that Juror 140

        could be seated under either standard. Thus, it concluded that Juror 140's views on

        capital punishment would not '"prevent or substantially impair the performance of

        [her] duties as a juror.'" Witt, 469 U.S. at 424.


                                                   53
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No. 84614-6


              That conclusion is reviewed for abuse of discretion. State v. Cross, 156

        Wn.2d 580, 595, 132 P.3d 80(2006). Juror 140 stated that she would not be able to

        decide whether death was the appropriate penalty until she heard all the facts. She

        stated that she would be able to consider mitigating circumstances and apply the

        presumption in favor of life without parole. The trial court did not abuse its

        discretion in concluding that Juror 140 was not substantially impaired in her ability

        to follow the court's instructions and apply the law.

                            c. Juror 280: the trial court did not abuse its discretion when it
                               dismissed Juror 280 for bias

              Juror 280 explicitly stated that her views on the death penalty would probably

        prevent her from following the court's instructions. In context, this meant that she

        would not consider imposing the death penalty unless the State proved that

        Schierman would kill again if released.

              In Cross,this court affirmed the trial court's exclusion of a juror who said that

        he '"would have a hard time'" voting to impose the death penalty because the

        defendant had paraplegia and used a wheelchair. This court reasoned that the

       "challenge raise[d] a difficult question because ... Cross was entitled to ask the jury

        to grant him mercy on the grounds of his physical state." Id. at 596-97. But it

        concluded that the trial court did not abuse its discretion by excluding the juror;"The

        trial judge clearly concluded that Juror 8 was not meaningfully willing or able to


                                                  54
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       State V. Schierman (Conner), No. 84614-6


        consider the death penalty given the specific evidence in the case. It was not an

        abuse of discretion to exclude this juror." Id. at 597.

              In light ofthis holding in Cross, we conclude that the trial court did not abuse

        its discretion by excluding Juror 280. In this case, Juror 280 told the trial court that

        she would probably not consider voting to execute Schierman unless the State

        proved that he would likely kill again. In Cross, Juror 8 told that court that he would

        probably not vote to impose the death penalty because the defendant had a disability.

        Given the deferential standard ofreview applicable and the concept of"impartiality"

        this court adopted in Hughes, 106 Wn.2d at 185-86, we cannot conclude that the trial

        court committed reversible error by excluding Juror 280.

               VI.   Cumulative Error in Jury Summoning and Selection Did Not Violate
                     Schierman's Right to a Fair and Impartial Jury
              The errors that occurred during jury selection do not individually warrant

        reversal. In this case, they do not rise to the level of cumulative error in the overall

        jury selection process.

               VII. The Trial Court Did Not Violate Due Process Protections by Permitting
                     the State To Argue That There Was Circumstantial Evidence of Sexual
                     Motivation

               Schierman argues that the trial court violated due process protections by

        permitting the State to argue that there was circumstantial evidence of a sexual

        motivation for the murders. We disagree.



                                                  55
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       State V. Schierman (Conner), No. 84614-6


                     A. Facts

              On December 30, 2009, the State served the defense with a "Supplemental

        Memorandum And Materials In Support Of Admission Of Crime Scene And

        Autopsy Photographs That Include Images Of The Victims." CP at 7200 (italics

        omitted). The memorandum contained a list of photographs and corresponding

        expert witness "Declaration[s]" interpreting the images therein. CP at 7231.

        According to the defense, some ofthe interpretations suggested the State's intent to

        "assert[] some type of sexual motivation." CP at 7201-02. Of particular concern

        was medical examiner Dr. Richard Harruffs description of photograph 2548, which

        read as follows: "Shows the victims' legs are spread apart, in all likelihood not a

        result of the fire but probably reflects positioning prior to the fire; this photo also

        shows a flashlight in the debris." CP at 7232. The defense believed this description

        contradicted statements Dr. Harruff made in a 2007 defense interview to the effect

        that he found nothing unusual about the posing of the victims' bodies and attributed

        their positioning to the "thermal effect" of the house fire. CP at 7203-04 (boldface

        omitted). It also argued that any attempt by the prosecution to present a sexual

        motivation theory directly conflicted with the State's earlier stipulation that "there

        is no physical evidence of sexual assault of any of [the] victims." CP at 7202

        (underline omitted).



                                                  56
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       State V. Schierman (Conner), No. 84614-6


               The defense moved the court to sanction the prosecution, strike the jury pool,

        and continue the trial, arguing that it needed time to respond to what it deemed a

        completely new theory by the prosecution.^' The trial court set arguments on the

        issue for January 19, 2010, one week after jury selection was scheduled to begin.

        When defense counsel argued that the motions should be decided before jury

        selection began, the trial court ordered that "there will be no evidence presented of

        sexual motivation or sexual assault, consistent with this Court's prior rulings and the

        prior representations of counsel for the State that that was not an issue in the case."

        VRP (Jan. 11, 2010) at 7. The court then stated that it would await the State's

        briefing and the defense reply before addressing the matter further.

               When the State filed its motion in response, it asserted that it had never agreed

        not to pursue a sexual motivation theory. Instead, it said it had agreed only that

        "there is no phvsical evidence of sexual assault." CP at 7347(boldface omitted). It

        also argued that the defense had known "for literally years" about the circumstantial

        evidence of a sexual motive, and that there was no legitimate reason for defense



                  CP at 7201 ("As a result of the [State's] non-diselosure .. . the defense is foreed
        to proeeed to trial unprepared."), 7209 ("the jury pool has not been death qualified with
        respect to [a sexual motivation] aggravator"); VRP (Jan. 11, 2010) at 3-4 ("the [jury]
        selection process is .. . constitutionally defective . . . particularly given the late disclosure
        of discovery that we received from the prosecutor on December the 30th ...[that] changes
        the whole picture .... No one has been asked about anything related to the subject matter
        contained within this new discovery. The entire process is flawed."). The State opposed
        the motion.

                                                      57
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No, 84614-6


        counsel to suddenly express concern over the State's intent to pursue this line of

        argumentation. The State cited

              the defendant's sexual comments,on the night ofthe murder, about one
              of the women across the street; the defendant's sexual banter in his
              email communications late into the night ofJuly 16,2006;the condition
              of Olga's body, which was found naked, on her back and with her legs
              spread; the condition of [Lyuba]'s body, which was found virtually
              naked, with the one article of remaining clothing, her tank top, pushed
              above her breasts; and the presence of a probable fire trailer consisting
              of women's underwear in Alia Botvina's^^ bedroom in the basement.

        CP at 7348 (footnotes omitted).

              The trial court denied the defense motion for sanctions, for a continuance, and

        to strike the jury pool. It rejected defense counsel's argument that voir dire would

        have been conducted differently if the defense had known about the sexual

        motivation theory. The trial court instead agreed with the State that the defense had

        received ample notice that there was "circumstantial evidence of a sexual motive."

        VRP (Jan. 19, 2010) at 147. This evidence was, according to the trial court, crime

        scene photos showing that Olga's and Botvina's bodies had been found nude or

        mostly nude, the presence at the crime scene of a "probable fire trailer consisting of

        women's underwear," and allegations that the defendant made sexual comments

        about one of the victims. Id. at 148-49. The trial court also ruled that the State had




                Alia Botvina is Lyuba's sister who lived in the Milkin's basement; she was not at
        home at the time the murders took plaee.
                                                   58
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No. 84614-6


        not offered, and would not be allowed to present, any expert testimony regarding

       such a motive. Finally, the trial court ruled that the defense could re-interview Dr.

        Harruff on the contradiction between his initial statements and subsequent

        declaration regarding the positioning of the victims' bodies.

                     B. Analysis
              The State argues that it never misled the defense regarding its intent to argue

        sexual motivation, and that it stipulated that there was no evidence of sexual assault

        only to prevent the defense from independently testing vaginal swabs taken from the

        adult victims. The record supports that contention. CP at 4448-56 ("State's

        Memorandum in Opposition to Defendant's Motion to Independently Test Extracts

        from Vaginal Swabs(Y-STR Testing)").

              Further, with the exception of Dr. Harruffs statement regarding the

        positioning of the victims' legs, Schierman does not allege that the State withheld

        any sexual-motivation-related evidence. The trial court permitted the defense to re-

        interview Dr. Harruff about his statement prior to trial, and Dr. Harruff ultimately

        offered no testimony that the victims' legs were positioned apart.

              As for the trial court's statement that the prosecution would not be allowed to

        argue a sexual motivation theory, we agree with the State that this was a "passing

        comment.. . based on a misunderstanding—later corrected." Br. of Resp't at 125.

        As the trial court explained when it ruled on this issue, the State never requested any

                                                  59
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No. 84614-6


       "special finding" of a "sexual motivation." VRP (Jan. 19, 2010) at 149-50. In that

       respect, IhQ fact of sexual motivation was not at issue in the case, but this did not

        mean that the State agreed not to argue any sexual motivation theory. Schierman

        argues now that he "reasonably understood the prosecutor's stipulation [regarding

        sexual assault] to mean that sexual motivation would not be an issue at trial."

        Appellant's Reply Br. at 36(emphasis added). But that is not a reasonable response

        to the State's stipulation regarding sexual assault.

              VIII. The Evidence Was Sufficient To Support the State's Sexual Motivation
                     Argument

              Schierman argues that by presenting its sexual motivation theory, the State

        made prejudicial statements unsupported by the evidence. We disagree; the State's

        sexual motivation theory was supported by sufficient circumstantial evidence.

                     A. Facts


              Sean Winter, a man who shared a duplex with Schierman and another tenant,

        Isaac Way, at the time of the murders, testified that Schierman engaged in sexual

        conversation on various occasions. He stated that when Schierman moved into the

        house, he asked if there were "any good-looking women" in the neighborhood and

        then specifically asked about "the blonde across the street." VRP (Feb. 9, 2010) at

        85. Winter also said that Schierman engaged in "locker room talk . . . about girls"

        on the night before the murders, and made a sexual comment in a Russian accent,

                                                  60
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No. 84614-6


       referring to Olga. Id. at 90, 105. Winter testified that on the night before the

        murders, Schierman had a pornographic video and made ajoke about giving a friend

        a "blowup doll." VRP (Feb. 10, 2010) at 52-54, 66.

              Todd Taylor, a computer forensic technician, testified that Schierman had a

        Myspace chat with someone on the night before the murders, in which he sent and

        received messages of a sexual nature.

              Several witnesses also testified that women's undergarments were found

        strewn around a basement bedroom in the Milkin home. There was evidence of

        forced entry through the back basement door of the home. Dr. Harruff, the medical

        examiner, testified that Olga's and Lyuba's bodies had been found nude or mostly

        nude, and Kim Duddy, a forensic scientist, testified that Lyuba's clothing had been

        removed after she was killed. That clothing was found stuffed into a microwave

        oven vent. Finally, there was evidence that Schierman had an injury on his neck that

        resembled a ligature mark, and testimony that a necklace identified as Schierman's

        had Olga's DNA on it. The forensic expert who testified about the DNA explained

        that he expected to find Schierman's DNA on the whole necklace, but any "foreign

        biology . . . only on a portion of the necklace," and that his test results bore these

        expectations out. VRP (Feb. 17, 2010) at 29-30, 41-42. He also explained that

        foreign DNA could occur on a portion of the necklace "ifthe necklace was grabbed

        in some way." Id. at 29.

                                                 61
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No. 84614-6


              In the guilt phase closing argument, the prosecutor suggested that Schierman

        had destroyed evidence of a sexual nature: "Why pour gasoline on the victims'

        bodies? What does he know about those bodies that he doesn't want discovered?"

        VRP(Apr. 8,2010)at 75. The prosecutor also referenced most ofthe evidence noted

        above:


              Well, we know what was going on Sunday evening. I talked about the
              comment he knew about the women across the street, he knew about
              the locker room talk, the joke about the blow-up doll, the defendant
              bringing out the pornographic movie, Jenna Jamison movie,the e-mail
              at 9:37 at night, 10:00, a sex party, there's nothing wrong with that,
              people talk, that's not a condemnation, but taken together, what does it
              tell us?


                     We know what's on the floor of Alla's bedroom, we know where
              the bodies were found and how they were found inside that room at the
              top of the stairs. Olga completely naked, leaving Lyuba only with her
              tank-top on.

                     We know what the evidence tells us. We know there was trace
              evidence found on the pajamas that were taken from the microwave,
              Lyuba's DNA and the defendant's DNA,and there was trace evidence
              recovered from underneath Lyuba's body.

        Id. at 77-78. In addition, the prosecutor also suggested that the location of the

        ligature mark—high on Schierman's neck—indicated that Schierman "may have

        been prone on top ofsomebody else, and who might that person have been? Whose

        DNA is on this necklace? Conner Schierman and Olga Milkin." Id. at 78-79.




                                                62
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       State V. Schierman (Conner), No. 84614-6


              Finally, in the penalty phase, the prosecutor elicited testimony from

        Schierman's friend Christopher O'Brien that Schierman had referred to the "hot

        chick" across the street. VRP (Apr. 21, 2010) at 84.

                     B. Analysis
              Schierman is correct that counsel, in closing argument to the jury, may not

        make prejudicial statements that are unsupported by the evidence. State v. Rose,62

        Wn.2d 309,312,382 P.2d 513(1963). But counsel may argue "'the facts in evidence

        and reasonable inferences'" therefrom. State v. Dhaliwal, 150 Wn.2d 559, 577, 79

        P.3d 432 (2003) (quoting State v. Smith, 104 Wn.2d 497, 510, 707 P.2d 1306

       (1985)). Here, almost every statement that Schierman challenges is a direct

        reference to testimony elicited in the trial.

              The authority on which Schierman relies holds only that counsel may not

        argue a theory for which there is no evidence. Rose, 62 Wn.2d at 310, 312

       (prosecutor committed misconduct when he referred to the defendant as a'"drunken

        homosexual'" even though the State's own witnesses testified that the defendant had

        not appeared drunk); State v. Boehning, 127 Wn. App. 511, 518-23, 111 P.3d 899

       (2005)(prosecutor committed misconduct by arguing that the jury could infer that

        child witness's out-of-court statements were even more damaging to defendant than

        her in-court statements were).




                                                   63
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No. 84614-6


              Schierman appears to suggest that the State needed expert testimony to

        support its "sexual conclusions" because these conclusions were so prejudicial.

        There is no support for this argument in the case law.^^

              IX.    The Presence of Soldiers in Uniform at the Trial, Coupled with
                     Testimony That Leonid Was Deployed in a Combat Zone When the
                     Murders Occurred, Did Not Violate Fourteenth Amendment Due
                     Process Protections or Sixth Amendment Rights to Confrontation and
                     an Impartial Jury
              The Sixth and Fourteenth Amendments to the United States Constitution

        guarantee a criminal defendant the fundamental right to a fair trial. In re Pers.

        Restraint of Woods, 154 Wn.2d 400,417, 114 P.3d 607(2005), overruled in part on

        other grounds by Carey v. Musladin, 549 U.S. 70, 127 S. Ct. 649, 166 L. Ed. 2d 482

       (2006). That right may be violated where the "courtroom arrangement" created a

        risk that "'impermissible factors'" would influence the jury. Holbrook v. Flynn,475

        U.S. 560, 570, 106 S. Ct. 1340,89 L.Ed. 2d 525(1986){quotingEstelle v. Williams,

        425 U.S. 501, 505,96 S. Ct. 1691,48 L. Ed. 2d 126(1976)). Schierman alleges that

        two factors, in combination, rendered his trial inherently unfair: (1) Leonid's




                 Schierman cites House v. Bell, 547 U.S. 518, 521, 540-41, 126 S. Ct. 2064, 165
        L. Ed. 2d 1 (2006), an "actual innocence" case in which the Supreme Court noted that
        "[wjhen identity is in question, motive is key." House held that new DNA evidence,
        proving that semen on the victim's clothing did not come from the petitioner, was material
        even though "neither sexual contact nor motive were elements ofthe offense." Id. at 540.
        It does not address the relationship between closing argument and the record.
                                                   64
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       State V. Schierman (Conner), No. 84614-6


       testimony that he was deployed in Iraq at the time ofthe murders and(2)the presence
        of uniformed military personnel in the courtroom audience.

                     A. Facts


              Leonid, Olga's husband and Andrew and Justin's father, was a United States

        soldier stationed in Iraq at the time ofthe murders. On October 28,2009,the defense

        filed "Defendant's Motion to Preclude Soldiers in Fatigues from Attending

        Proceedings." CP at 6443. It stated that defense counsel expected that uniformed

        soldiers would attend the trial, and that this expectation was "based on prior

        experience on this case, where the usual practice has been for soldiers in fatigues to

        sit in the courtroom, behind the prosecutor's table, close to and in full view [of]

        jurors who will not only decide whether Schierman committed the offense, but also
        whether he will live or die." CP at 6444. Defense counsel requested in the

        alternative that the court permit videotaping ofthe courtroom audience.

              The trial court heard oral arguments on the motion on November 5, 2009. At

        that hearing, defense counsel noted that Leonid had been appearing in uniform,

        acknowledged that "he ha[d] every right to do so," and requested that the court

        instruct the prosecution not to tell the jury that Leonid had been deployed in Iraq

        when the murder took place. VRP (Nov. 5, 2009) at 9. The defense requested that

        the jury be told only that Leonid was out of the country at the time. The State

        opposed all of the defense motions related to military service.
                                                 65
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       State V. Schierman (Conner), No. 84614-6


              The trial court denied the motion to exclude soldiers in uniform from the

        courtroom. It reasoned that "the limited presence of military personnel" did not

        infringe on Schierman's constitutional rights because it was not a comment on guilt

        or irmocence. Id. at 20. It also denied defense counsel's alternative motion to permit

        videotaping.

              The trial court did, however, limit "references to [Leonid]'s status as follows:

        That he was in the military, on active duty at that time, and stationed outside of the

        United States at the time ofthese crimes." VRP (Jan. 20,2010)at 14. The trial court

        thus excluded evidence that he was stationed in Iraq.

              That order was violated almost immediately. At trial, Leonid was the State's

        first witness. At first, he testified that he was a soldier stationed at Fort Lewis, but

        then later stated that when the murders occurred he "came back on emergency leave

        from Iraq, from overseas." Id. at 100, 108. This violated the in limine ruling in

        Schierman's favor; defense counsel did not call further attention to it, though—^he

        did not object when the violation occurred. Later, the State asked Leonid about his

        communications with his wife while he was stationed overseas. Leonid responded

        that "[sjometimes my base would be mortared, and that [would] knock out

        communications." Id. at 167. The defense objected that the testimony was

        irrelevant. The trial court overruled the objection, and Leonid continued, "[A]lso,



                                                  66
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       State V. Schierman (Conner), No. 84614-6


        whenever soldiers would get killed, a complete communication blackout would be

        imposed on our base." Id.

              After the jury was excused, defense counsel renewed its objection and referred

        to the in limine ruling, asserting that the State was "back-dooring in the fact that

       [Leonid] was fighting overseas." Id. at 170. The trial court asked the prosecutor to

        explain the relevance of questions about Leonid's communications with his wife.

        The prosecutor claimed these questions were relevant "to establish what type of
        communication was available from inside the Milkin residence, were there land

        lines, were there cell phones?" Id. at 171. But the prosecutor also apologized to

        defense counsel and the court.


              The court directed the prosecutor to have another discussion with Leonid

        regarding the limits on his testimony. It also told Leonid that if he made further

        references to his service in Iraq, the court would instruct the jury that he was in

        violation of a court order. The defense moved for a mistrial and, in the alternative,

        for a limiting instruction. The court denied the motion for a mistrial, finding that

        "the nature ofthe restrictions is not such that a violation ofthem ... rises to the level

        of creating unfair prejudice to the defendant for violating his rights to a fair trial."

        Id. at 175.


               The court did give a limiting instruction, though. The following day. Judge

        Canova admonished the jury to disregard all testimony "regarding [Leonid] being
                                                   67
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       State V. Schierman (Conner), No. 84614-6


        stationed in a combat zone in July of 2006."       VRP (Jan. 21, 2010) at 12. Defense

        counsel stated for the record that "there are three friends of[Leonid] in uniform in

        court, and he appeared yesterday in court in uniform." Id. at 8.

              About one month later, defense counsel renewed its objection to the presence

        of soldiers in uniform: "Throughout this trial we've had two ordinarily uniformed

        military people not only sitting in court, but sitting outside ... as jurors come in. . .

        . It happens every day, and . . . they sit directly on a bench in front of the doors, as

        the jurors come in." VRP (Feb. 18, 2010) at 10. The court disagreed with that

        characterization:"For the record,I have not noticed individuals sitting in front ofthe

        doors of the courtroom in military fatigues or otherwise in military uniform except



                 The defense offered an alternative instruction stating:

                      The court has previously ruled that the nature and location of Leonid
               Milkin's military service in July 2006 is irrelevant. The prosecutor pursued
               a line of questioning yesterday regarding phone contact between Leonid
               Milkin and Olga Milkin while in the military. The answers elicited by the
               prosecutor regarding the location and nature of Mr. Milkin's military service
               w[ere] irrelevant to these proceedings and violated the court's prior order.
               The questions and answers regarding the nature and location of Mr. Milkin's
               military service is stricken and the jury is instructed to disregard such
               testimony.

        CP at 7395-96. Judge Canova rejected the proffered language, stating that he did "not want
        those kinds of personal references as to opposing counsel. They are completely
        unprofessional and inappropriate, and if I hear those kinds of comments again from either
        side, that are personal attacks on opposing counsel, you will be subject to sanctions for
        contempt of court." VRP (Jan. 21, 2010) at 7.


                                                    68
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       State V. Schierman (Conner), No. 84614-6


       on one or two occasions, including one day earlier this week." Id. at 10-11. It

       declined to change its prior ruling on the issue, concluding that there was no

       indication that any courtroom spectators had improperly influenced the jury.

              Schierman argues that these events deprived him of his Fourteenth

        Amendment right to due process and Sixth Amendment rights to confrontation and

        an impartial jury.

                     B. Analysis
              A defendant alleging that the "courtroom arrangement" rendered his trial

        unfair bears the burden of showing that the courtroom arrangement was inherently

        prejudicial. Holbrook,475 U.S. at 570.^^ A trial court's determination that spectator

        conduct is not inherently prejudicial is reviewed for abuse of discretion. State v.

        Lord, 161 Wn.2d276, 283-84, 165 P.3d 1251 (2007){Lordlll).

              Schierman cites three lines of cases in support of his argument that the

        presence of uniformed soldiers was inherently prejudicial, in violation of his fair trial

        right. First, he cites cases holding that the appearance ofabnormal security measures

        can deprive a defendant of due process. Appellant's Opening Br. at 80-81 (citing

        Holbrook, 475 U.S. at 572; State v. Jaime, 168 Wn.2d 857, 233 P.3d 554 (2010)).



                  A defendant can also prevail by showing that the courtroom arrangement resulted
        in actual prejudice. Norris v. Risely, 918 F.2d 828, 830 (9th Cir. 1990), overruled in part
        on other grounds by Carey, 549 U.S. 70. Schierman does not cite any evidence of actual
        prejudice.
                                                   69
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       State V. Schierman (Conner), No. 84614-6


        Second, he cites cases holding that conduct by courtroom spectators can constitute

        an implicit statement, in violation of the Sixth and Fourteenth Amendments to the

        United States Constitution, that the defendant is guilty. Id. at 81 (citing Norris v.

        Risely, 918 F.2d 828, 833 (9th Cir. 1990), overruled in part on other grounds by

        Carey, 549 U.S. 70). Finally, he cites cases holding that a defendant charged with

        an offense against a law enforcement officer was denied a fair trial when large

        numbers of the victim's colleagues attended the trial in uniform. Id. at 83 (citing

        Woods V. Dugger,923 F.2d 1454(11th Cir. 1991); Shootes v. Florida, 20 So. 3d 434

        (Fla. Dist. Ct. App. 2009); United States v. Johnson, 713 F. Supp. 2d 595, 616-17,

        643-44(E.D. La. 2010)).

              The first line of cases is not on point. The record in Schierman's case does

        not indicate that the military officers who attended his trial appeared to be courtroom

        security.

              The second line of cases is on point, but distinguishable under Washington

        precedent. In Norris, the defendant's rape trial was attended daily by at least three

        women wearing buttons that read,'"Women Against Rape.'" 918 F.2d at 830-31.

        The Ninth Circuit held that this deprived the defendant of a fair trial because it

        conveyed a message that he was guilty: "Just as the compelled wearing of prison

        garb during trial can create an impermissible influence on the jury throughout trial,

        the buttons' message, which implied that Norris raped the complaining witness,
                                                  70
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       State V. Schierman (Conner), No. 84614-6


        constituted a continuing reminder that various spectators believed Norris's guilt

        before it was proven, eroding the presumption of innocence." Id. at 831.

              This court distinguished Harris in Woods, where this court denied relieffrom

        the petitioner's death sentence, holding that he was not deprived of a fair trial when

        the victim's family members wore "remembrance ribbons" in the courtroom. 154

        Wn.2d at 416-18. The Woods court concluded that the ribbons were a tribute to the

        victim and an expression of mourning, rather than a comment on the defendant's

        guilt. Id. This court reaffirmed that holding in Lord III, distinguishing trial

        spectators' "silent displays of affiliation" with the victim—in that case, the wearing

        of buttons displaying an in-life photograph ofthe deceased—from spectator conduct

        that "explicitly advocate[s] guilt or innocence." 161 Wn.2d at 287-90.

               The wearing of military uniforms by some spectators at Schierman's trial is,

        like the wearing of buttons or ribbons in Lord III and Woods, a display of affiliation.

        Applying that precedent, we hold that the wearing of a military uniform is

        distinguishable from the wearing of"Women Against Rape" buttons in Harris, and

        that it did not violate Schierman's right to a fair trial.

               Finally, the third line of cases Schierman cites is distinguishable by the

        number of uniformed spectators involved. The defendant in Dugger was convicted

        of killing a prison guard and sentenced to death. 923 F.2d at 1455. His trial took

        place in a small town whose economy centered on the prison where the crime
                                                    71
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No. 84614-6


        occurred. Id. at 1455-57. The trial received a great deal of publicity and was

        attended daily by a full courtroom of spectators, about half of whom were prison

        guards in uniform. Id. at 1458-59. The Eleventh Circuit held that these elements

        combined to create an atmosphere that deprived the defendant of his Sixth

        Amendment right to a fair trial. Id. at 1460.

              In Shootes, the defendant was charged with assaulting a narcotics officer. 20

        So. 3d at 436. During the final stages of the trial, between 35 and 70 uniformed

        narcotics officers were present in the courtroom, constituting at least half of the

        spectators. Id. Further complicating matters, the nature of the narcotics officers'

        uniforms was an issue in the trial because the defendant argued that he had not

        known his victim was an officer. Id. at 439. Distinguishing cases in which the

        officers were fewer in number and less visible to the jury, the Florida Court of

        Appeals held that the law enforcement presence violated the defendant's Sixth and

        Fourteenth Amendment rights to a fair trial. Id.

              Finally, in Johnson, the defendant was charged with shooting a security

        officer during a bank robbery; he was convicted and sentenced to death. 713 F.

        Supp. 2d at 603. During the testimony of an officer present at the robbery, more

        than 40 uniformed members of the "Sherriffs Office" attended the trial. Id. at 616.

        Defense counsel objected and asked the court to instruct the officers not to appear in

        uniform. Id. The court denied the request. Id. Upon the defendant's motion for a
                                                 72
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       State V. Schierman (Conner), No. 84614-6


       new trial, the court recognized that in light of relevant precedent, it should have

       granted the defense motion to prohibit law enforcement officers from attending the
       trial in uniform. M at 617. It concluded that the error did not deprive the defendant

        of a fair trial since it resulted in only one day of significant police presence, but that

        it was "a small part[] ofthe overall totality of circumstances justifying a new penalty

        hearing." Id.

              To the extent that we have a record regarding the presence of uniformed

        soldiers in the courtroom, that record indicates that there were at most two or three

        uniformed soldiers attending the trial on any given day. It does not indicate that the

       jury was exposed to the kind of show of force at issue in Dugger, Shootes, and

        Johnson. Given the small number of spectators who attended Schierman's trial in

        military uniform, the jury is likely to have assumed, at most, that a few of Leonid's

        colleagues were in the courtroom to support Leonid. This situation, even in

        combination with the erroneous admission of testimony that Leonid served in Iraq,

        is readily distinguishable from the facts in Dugger,Shootes, and Johnson. In those

        cases, the overwhelming presence of law enforcement in the courtroom, combined

        with the nature ofthe charges, signaled to the jury that the many spectators "wanted

        a conviction." Shootes, 20 So. 3d at 439 {citing Dugger,923 F.3d at 1460).

               For these reasons, the trial court did not abuse its discretion in denying the

        motion to prohibit military uniforms in the courtroom. Even in combination with
                                                   73
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No. 84614-6


       Leonid's improper testimony about his service in Iraq, the limited military presence

        at Schierman's trial did not result in inherent prejudice in the guilt phase.

              X.       The Guilt Phase Jury Instructions Did Not Violate Fourteenth
                       Amendment Due Process Protections

              Schierman argues that the trial court violated Fourteenth Amendment due

        process clause protections when it denied three separate defense requests for jury

        instructions. U.S. Const, amend. XIV. He assigns error to (1) the denial of the

        defense's proposed instructions differentiating between "premeditation" and

       "intent," (2) the denial of the defense's proposed instructions on voluntary

        intoxication, and (3) the denial of the defense's request for a manslaughter

        instruction.


                       A. Schierman's proposed instruction          differentiating     between
                         "premeditation" and "intent"

                          1. Facts


              The trial court gave the standard pattern jury instruction on "[pjremeditation":

        WPIC 26.01.01.       11 Washington Practice:           Washington Pattern Jury

        Instructions: Criminal 26.01.01 (3d ed. 2008) (WPIC). CP at 7834. That

        instruction reads as follows:

                   Premeditated means thought over beforehand. When a person, after
              any deliberation, forms an intent to take human life, the killing may
              follow immediately after the formation ofthe settled purpose and it will
              still be premeditated. Premeditated must involve more than a moment


                                                  74
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No. 84614-6


              in point oftime. The law requires some time, however long or short, in
              which a design to kill is deliberately formed.

       Id. The defense objected to that instruction on the ground that it could not be

        distinguished from the WPIC on "intent"

              Any intent must involve more than "a moment in time" and WPICs
              26.01.01 and 10.01 have no discernible difference. Murder 1° requiring
              premeditation and Murder 2° requiring intent (i.e., acting with
              "objective or purpose") have no difference - both Murder 1° and
              Murder 2° require a "thinking it over beforehand" to accomplish "a
              result that constitutes a crime." Accordingly, the defense requests the
              United States Supreme Court's definition in [Fisher v. United States,
              328 U.S. 463, 467 n.3, 66 S. Ct. 1318, 90 L. Ed. 1382(1946)] with the
              emphasis on prior deliberation.

        CP at 7653.


              The defense proposed three alternative instructions on "premeditation." The

        first read as follows:


                 Deliberation is consideration and reflection upon the preconceived
              design to kill; turning it over in the mind; giving it second thought.

                 Although formation of a design to kill may be instantaneous, as
              quick as thought itself, the mental process of deliberating upon such a
              design does require that an appreciable time elapse between formation
              ofthe design and the fatal act within which there is, in fact deliberation.

                 The law prescribes no particular period oftime. It necessarily varies
              according to the peculiar circumstances of each case. Consideration of
              a matter may continue over a prolonged period—hours, days or even
              longer. Then again, it may cover but a brief span of minutes. If one
              forming an intent to kill does not act instantly, but pauses and actually


                 WPIC 10.01 defines "intent" as "aeting with the objeetive or purpose to
        aeeomplish a result that constitutes a crime." 11 WPIC 10.01, at 217.
                                                 75
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No. 84614-6


              gives second thought and consideration to the intended act, [he] [she]
              has, in fact, deliberated. It is the fact of deliberation that is important,
              rather than the length oftime it may have continued.

        CP at 7652(alterations in original).

              The defense alternatively proposed the following addition to the WPIC

       "premeditation" instruction:

                 It is not enough that a person intended to kill or had the opportunity
              to deliberate; premeditation requires that the person actually engage in
              the process of reflection and meditation.

                 Premeditation may be proved by circumstantial evidence only where
              the circumstantial evidence is substantial.


        CP at 7814 (boldface omitted).

              Finally, the defense proposed a third alternative:

              Premeditation must involve more than a moment in point of time; but,
              mere opportunity to deliberate is not sufficient to support a finding of
              premeditation.

              Rather, premeditation is the deliberate formation ofand reflection upon
              the intent to take a human life and involves the mental process of
              thinking beforehand, deliberation, reflection, weighing or reasoning for
              a period of time, however short.

        CP at 7815. The court refused all of these alternatives and, over defense objection,

        gave the standard WPIC "premeditation" instruction. VRP (Feb. 7, 2010) at 13-17.

                        2. Analysis

              A jury instruction is proper if it permits each party to argue its theory of the

        case, is not misleading, and properly informs the jury ofthe applicable law. State v.

                                                  76
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
         State V. Schierman (Conner), No. 84614-6


        Clark, 143 Wn.2d 731,771,24 P.3d 1006(2001)(quoting State v. Rice, 110 Wn.2d

        577, 603, 757 P.2d 889 (1988), vacated in part on other grounds by Rice v. Wood,

        77 F.3d 1138 (9tli Cir. 1996)). A trial court's refusal to give a jury instruction is

        reviewed for abuse of discretion if it is based on a factual determination. State v.

        Walker, 136 Wn.2d 767, 771-72, 966 P.2d 883 (1998). It is reviewed de novo if it

        is based on a legal conclusion. Id.

              This court has upheld the WPIC on premeditation in numerous cases, rejecting

        the precise argument that Schierman makes here. Clark, 143 Wn.2d at 111 (citing

        Lord II, 123 Wn.2d at 317); State v. Benn, 120 Wn.2d 631, 657-58, 845 P.2d 289

        (1993) {Benn I), aff'd in part and rev'd in part, 161 Wn.2d 256, 165 P.3d 1232

        (2007){Benn II); Rice, 110 Wn.2d at 770-71. This court has held that Washington's

        pattern instructions on '"premeditation"' and '"intent,"' at least when used in

        combination, make the distinction between these concepts "abundantly clear." Rice,

        110 Wn.2d at 603-04. It has also held that WPIC 26.01.01 properly defines

        "premeditation," accurately states the law, and is not misleading. Clark, 143 Wn.2d

        at 771.


              Schierman acknowledges this line of cases, but asks this court to "reconsider

        the pattern instructions because they do not differentiate between intent and

        premeditation in any meaningful way." Appellant's Opening Br. at 89.



                                                77
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No. 84614-6


              Schierman timely objected and offered his own instructions on this point.

        Schierman's proposed instructions are good alternatives to the pattern instruction;

        certainly, the trial court would not have erred by giving any of those alternative

        instructions. But Schierman does not offer any argument that this court has not

        previously addressed, and he does not show that our prior precedent on this issue is

        incorrect and harmful. We therefore decline his invitation to overrule that precedent.

              Alternatively, Schierman argues that his Fourteenth Amendment right to due

        process was violated when the State used a baseball analogy in closing argument to

        explain the difference between "intent" and "premeditation." Id. at 90-93; U.S.

        Const, amend. XIV. Schierman does not allege that this analogy constituted

        prosecutorial misconduct, and he does not cite any authority for the assertion that it

       resulted in a due process violation. We therefore reject it.

                     B. Schierman's proposed instruction on voluntary intoxication

                        1. Facts


              The defense proposed the following instruction on voluntary intoxication:

                 The prosecution must prove that the defendant committed
              Aggravated First Degree Murder with premeditation and/or Murder in
              the Second Degree with intent. The defendant contends that he did not
              have the required intent and mental state due in whole or part to his
              intoxication. However, the defendant does not need to prove that he
              did not have the required intent and mental state.




                                                 78
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No. 84614-6


                 If you have a reasonable doubt about whether the defendant
              committed the crime with premeditation, intent, criminal recklessness
              or criminal negligence, you must find the defendant not guilty.

        CP at 7654. The court denied that request and gave the standard WPIC on voluntary

        intoxication instead:


                 No act committed by a person while in a state of voluntary
              intoxication is less criminal by reason of that condition. However,
              evidence ofintoxication may be considered in determining whether the
              defendant acted with intent or premeditation.

        CP at 7849. The defense objected to the first sentence of that instruction, arguing

        that it "seems to contradict and vitiate the next line." VRP (Apr. 7, 2010) at 17-18.

        The court rejected that argument because the WPIC mirrored the language in RCW

        9A.16.090, the Washington criminal code statute addressing voluntary intoxication.

        Id. at 18.


                        2. Analysis
               Schierman contends that the trial court should have omitted the first sentence

        ofthe WPIC on voluntary intoxication because that sentence renders the instruction

        "Montradictorv and lalmbiguous." Appellant's Opening Br. at 93. He is correct

        that there is some tension between the first sentence, implying that intoxication is

        not relevant to the question ofguilt, and the second sentence,stating that intoxication

        "may be" relevant to guilt. CP at 7849. But he does not show that the trial court

        erred. He contends that the trial court should instead have borrowed language from


                                                  79
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No. 84614-6


        this court's decision in State v. Coates, 107 Wn.2d 882, 735 P.2d 64(1987), which

        interpreted the voluntary intoxication statute. Coates, however, neither held nor

        implied that there is anything wrong with the WPICs on voluntary intoxication. It

        held only that neither party bears the burden of proof on voluntary intoxication. Id.

        at 891. In reaching that conclusion, the Coates court actually approved of a jury

        instruction that exactly tracked the language of Washington's voluntary intoxication

        defense statute, RCW 9A.16.090, which provides:

              No act committed by a person while in a state of voluntary intoxication
              shall be deemed less criminal by reason of his condition, but whenever
              the actual existence ofany particular mental state is a necessary element
              to constitute a particular species or degree of crime, the fact of his
              intoxication may be taken into consideration in determining such
               mental state.


        Id. at 889.


               Schierman also argues that the voluntary intoxication instruction should have

        "appl[ied] to the aggravating factor of common scheme or plan." Appellant's

        Opening Br. at 94. The State correctly points out that Schierman did not request any

        instruction to this effect.




                                                 80
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No. 84614-6


                     C. Denial of defense's request for lesser included offense instruction
                        on manslaughter

                        1. Facts

              The defense requested lesser included offense instructions on first and second

        degree manslaughter. CP at 7641-51. The requested first degree manslaughter

        instruction read as follows:


                     To convict the defendant of the crime of Manslaughter in the
              First Degree, each of the following elements of the crime must be
              proved beyond a reasonable doubt:

                   (1) That on the 17th day of July, 2006, Conner Michael
              Schierman inflicted sharp force injury to [the victim];

                    (2)    That Conner Michael Schierman's acts were reckless;

                    (3)    That [the victim] died as a result of Conner Michael
              Schierman's acts; and

                    (4)    That the acts occurred in the State of Washington.

        CP at 7643. The requested second degree manslaughter instruction was similar.

              The trial court denied the requests, finding that they were not supported by

        the evidence: "[T]he court's view[] is that there is no evidence to support the giving

        of the lesser degree for manslaughter in the first degree and manslaughter in the

        second degree, certainly not to the exclusion ofthe charged offense, which is murder

        in the first degree." VRP (Apr. 7, 2010) at 11-12.



                                                 81
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No. 84614-6


              Schierman argues that evidence of his intoxication raised an inference that he

        committed manslaughter: "[T]he defense presented evidence that Schierman was

        severely intoxicated at the time of the offense. The jury could have found that this

        reckless intoxication diminished Schierman's ability to act intentionally, or even to

        knowingly disregard a risk of harm." Appellant's Opening Br. at 97.

              Schierman presented his intoxication evidence primarily through the

        testimony of Dr. Andrew Saxon, an addiction psychiatrist at the Veteran's Affairs

        Medical Center in Seattle. Dr. Saxon interviewed Schierman in November 2006 and

        February 2007 regarding the events of July 16 and 17, 2006 (the time of the

        murders). He also reviewed Schierman's medical and addiction treatment records.

              In the interviews, Schierman told Dr. Saxon that he had consumed one 375-

        milliliter bottle of vodka at work on July 16, 2006, and taken three or four more

        bottles home with him. Based on Schierman's self-reporting, and on the fact that

        detectives had recovered three empty vodka bottles from Schierman's bedroom three

        days after the murders. Dr. Saxon formed the "opinion" that Schierman drank

        heavily on the evening of July 16, 2006. VRP (Apr. 1, 2010) at 106-07.

              Two witnesses who saw Schierman on July 16, 2006, testified that if

        Schierman was drinking that night, he hid it from them. Schierman's roommate at

        the time, Way,testified that although he had not seen Schierman drinking that night,

        he later remembered Schierman acting "more outgoing than usual, more jovial,"

                                                 82
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No. 84614-6


        when he arrived home on the evening of July 16, 2006, and thought that this might

        have been a sign of intoxication. VRP (Feb. 10, 2010) at 169. Way also testified

        that when detectives arrived on Tuesday, July 18, to question Schierman and

        examine his injuries. Way began to suspect that Schierman had relapsed into

        drinking. Id. at 177. While Schierman was at the hospital having his injuries

        examined. Way entered Schierman's room and found a champagne bottle cork and

        an alcoholic energy drink, which Way regarded as evidence that Schierman had, in

        fact, started drinking again. Id. Finally, Way testified that he confronted Schierman

        after his return from the hospital, and that Schierman then admitted to a relapse. Id.

        at 181.


              Schierman's housemate. Winter, testified that Schierman was "lively" and

       "seemed happy" on the night of July 16, 2006, and that he saw Schierman drinking

        a glass of orange juice with ice in it that night. VRP (Feb. 9, 2010) at 159-61.

              From the transcript of the hearing on Schierman's guilt phase jury

        instructions, it is clear that the trial court was deeply skeptical of Schierman's

        intoxication evidence. Indeed, the court stated that it did not think Schierman was

        legally entitled to the voluntary intoxication instruction, but that it would

        nevertheless give that instruction "out of an abundance of caution":

              The court did conclude . . . that while technically the court does not
              believe the evidence at this point meets the standard set by the case law
              requiring, among other things, substantial evidence of drinking and a

                                                 83
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No. 84614-6


              connection between the amount of alcohol consumed . . . [and] the
              ability of the defendant to form the requisite intent . . . [or]
              premeditation....



                    . . . [0]ut of an abundance of caution,... I'm going to give it. .
              . [because of] the nature of the consequences of the court's
              interpretation being erroneous.

        VRP (Apr. 7, 2010) at 7-9.

                        2. Analysis
              Schierman argues that the trial court committed reversible error by denying

        his request for the manslaughter instruction. The State disagrees, contending that no

        error occurred and that if any did, it was harmless beyond a reasonable doubt. We

        agree with Schierman that the trial court erred when it refused to give the

        manslaughter instruction, but we conclude that the error was harmless beyond a

        reasonable doubt.


              A party is entitled to have the jury instructed on a lesser included offense if

        that offense satisfies the two-pronged test this court established in State v. Workman,

        90 Wn.2d 443, 447-48, 584 P.2d 382 (1978). Under the first prong {Workman's,

        legal prong), the offense must consist solely of elements necessary to conviction of

        a greater offense charged. Id. at 448. Under the second prong {Workman's factual

        prong), the evidence must support an inference that only the lesser offense was

        committed, to the exclusion ofthe greater offense charged. Id.

                                                 84
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No. 84614-6


              In this case, the State concedes that Workman''s legal prong is met, since first

        and second degree manslaughter consist solely of elements necessary to conviction

        of first degree (premeditated) murder. Br. of Resp't at 157 (citing State v. Warden,

        133 Wn.2d 559, 562-63, 947 P.2d 708(1997); State v. Berlin, 133 Wn.2d 541, 550-

        51, 947 P.2d 700 (1997); see also State v. Jones, 95 Wn.2d 616, 621, 628 P.2d 472

       (1981) (if prosecution proves intent, it necessarily proves recklessness and

        negligence); State v. Bowerman, 115 Wn.2d 794,806,802 P.2d 116(1990)("mental

        elements of recklessness and criminal negligence are lesser included mental states

        of intent").

              The State argues, however,that the requested manslaughter instructions failed

        Workman's factual prong because "the evidence overwhelmingly established that

        Schierman acted . . . with premeditated intent." Br. of Resp't at 162. Alternatively,

        it argues that any error in denying the manslaughter instruction was harmless

        because by rejecting a conviction for second degree murder, the jury necessarily

        rejected any lesser conviction as well. Id.

              A trial court's refusal to give instructions to a jury is reviewed for abuse of

        discretion if it is based on a factual determination. Walker, 136 Wn.2d at 772. Here,

        the trial court made a factual determination that the evidence did not support an

        inference that Schierman committed manslaughter (a reckless or negligent



                                                 85
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No. 84614-6


        homicide) to the exclusion of either intentional (second degree) or premeditated

        (first degree) murder.

              Although the trial court denied Schierman's request for instructions on first

        and second degree manslaughter, it did instruct the jury on second degree murder

        and voluntary intoxication. Taken together, these three rulings indicate that the trial

        court believed the evidence supported an inference that Schierman was too

        intoxicated to premeditate the murders, but not an inference that he was too

        intoxicated to intend the murders. Schierman argues that this was error: since the

        evidence supported giving the voluntary intoxication instruction, which told the jury

        that intoxication might diminish intent, the trial court should have instructed the jury

        on manslaughter—a homicide offense with a lesser mental state (recklessness or

        negligence) than intent to kill.

              The case law supports Schierman's position on this point. In State v. Colwash,

        15 Wn. App. 530, 531-33, 550 P.2d 57 (1976), aff'd, 88 Wn.2d 468, 564 P.2d 781

        (1977), the defendant was convicted of second degree murder, which the evidence

        showed he committed "by stabbing [the victim] with a knife." The court instructed

        the jury that the homicide was neither excusable norjustifiable, but that"intoxication

        could be considered in determining the presence ofintent." Id. at 531. It also denied

        the defendant's request for a manslaughter instruction. Id. at 532.



                                                  86
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No. 84614-6


               The Court of Appeals reversed the convietidn in Colwash, holding that the

        defendant was entitled to the manslaughter instruction because "[t]he giving of an

        intoxication instruction created for the jury a question as to whether defendant

        possessed the requisite premeditation and/or intent to kill required for murder." Id.

        This court affirmed the Court of Appeals. Colwash, 88 Wn.2d at 470-71. We

        reached the same conclusion in Berlin, where the defendant was found holding a

        shotgun and standing over his dead friend after an evening of heavy drinking. 133

        Wn.2d at 549. We upheld the defendant's right to a manslaughter instruction,

        reasoning that "ample evidence was offered of Berlin's drinking to the point of

        potentially impairing his ability to form the requisite intent to kill." Id. at 552. And

        although Warden, 133 Wn.2d 559, involved a diminished capacity defense instead

        ofa voluntary intoxication instruction, its reasoning supports Schierman's argument

        in this case.^^ In that case, the defendant "disguised herself as a delivery person and



                  The State argues that Warden is inapposite because in that case, the defense
        presented expert testimony that posttraumatic stress disorder diminished the defendant's
        capacity for intent. But we do not require a defendant to present expert testimony in order
        to establish that alcohol affected his or ability to acquire a requisite mental state. State v.
        Thomas, 109 Wn.2d 222, 231-32, 743 P.2d 816 (1987)(expert testimony "not absolutely
        necessary in order for a court to give an intoxication instruction"); Jones,95 Wn.2d at 622-
        23 (defendant's testimony that he drank '"nine or eleven' beers," combined with
        eyewitness testimony describing defendant's slurred speech, glassy eyes, and stint in the
        '"dmnk tank'" on the night ofthe offense, entitled the defendant to a voluntary intoxication
        instmction in murder case).



                                                     87
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No. 84614-6


        gained entry into [the victim's] residence," demanded money, broke a mason jar

        over the victim's head, and then stabbed the victim to death with a butcher knife she

        found in a kitchen drawer.^^ A defense expert testified that Warden suffered from

        PTSD (posttraumatic stress disorder) resulting in dissociative episodes, and that he

        believed "[she] lacked that the mental capacity to form the intent to kill." Id. at 564.

        We held that Warden was therefore entitled to an instruction on manslaughter in

        addition to second degree murder. Id.

              In this case, testimony that Schierman was in an alcoholic blackout when the

        murders occurred created the same factual question that existed in Colwash, Berlin,

        and Warden: whether, ifthe defendant did commit the acts charged, he or she did so

        with the conscious intent necessary to constitute intentional, as opposed to reckless

        or negligent, murder. This is why the trial court—albeit, in an "abundance of

        caution"—gave the voluntary intoxication instruction. VRP(Apr. 7, 2010) at 8-9.

              Consistent with our precedent on this issue, we hold that the trial court erred

        when it refused Schierman's request for a manslaughter instruction.

              We also hold, however, that this error was harmless.

              As the State points out, the jury convicted Schierman of first degree

        premeditated murder, despite the fact that it also received an instruction on the lesser



                State V. Warden, noted at 106 Wn. App. 1055, 2001 WL 747659, at *1 (appeal
        after remand).
                                                  88
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No. 84614-6


        included offense of second degree intentional murder. The State argues that this

        verdict implicitly rejects every lesser offense included in first degree premeditated

        murder, and that we can therefore be sure that a manslaughter instruction would have

        made no difference.


              We recently rejected a similar argument in State v. Condon, where the

        defendant was charged with first degree premeditated murder and first degree felony

        murder, the trial court erroneously refused an instruction on the lesser included

        offense ofsecond degree intentional murder, and the jury convicted the defendant of

        premeditated murder (the greatest crime charged) instead of first degree felony

        murder. 182 Wn.2d 307, 313, 326, 343 P.3d 357 (2015). In holding that the trial

        court's instructional error was not harmless, we rejected the argument that simply

        by instructing the jury on the definitions of premeditation and intent, the trial court

        effectively emphasized the legal distinction between first degree premeditated and

        second degree intentional murder. Compare State v. Condon,noted at 174 Wn. App.

        1041, 2013 WL 1628247, at *7 ("[t]he instructions given with respect to

        [premeditated murder and felony murder] did not draw the jury's attention to the

        difference between premeditation and intent"), with Condon, 182 Wn.2d at 333-34

        (Gonzalez, J., dissenting)(pointing out that the jury was actually instructed on the

        definitions of "intent" and "premeditation," and arguing that this sufficed to draw

        the jury's attention to the difference).

                                                   89
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No. 84614-6


              With respect to this harmless error analysis, we find Schierman's case

        distinguishable from Condon. In Schierman's case, the relevant legal distinction

        was between intentional murder(committed by a person whose level ofintoxication

        prevented him from premeditating his offenses) and reckless or negligent murder

        (committed by a person whose intoxication prevented him even from intending those

        offenses). Unlike the instructions given in Condon, the instructions given in

        Schierman's case called the jury's attention to this distinction—and to the defense

        theory that Schierman was in a state of alcoholic blackout when the murders

        occurred.


              This is because even though Schierman's jury was not instructed on

        manslaughter, it was instructed on voluntary intoxication.          That instruction

        specifically called the jury's attention to Schierman's intoxication evidence, and it

        specifically told the jury that it could consider this evidence when deciding whether

        the defendant had premeditated or intended the murders. Having heard this

        instruction, the jury nevertheless found that Schierman premeditated the murders—

        that is, it found that he committed the murders with the most conscious and culpable

        mental state. On this record, and given these instructions, there is only one possible

        explanation for that verdict: the jury did not credit the theory that an alcoholic

        blackout diminished Schierman's capacity to premeditate. There is no possibility

        that a manslaughter instruction would have led the jury to a different conclusion.
                                                 90
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No. 84614-6


              For the foregoing reasons, we conclude that the trial court erred when it

        refused to instruct the jury on manslaughter, but that this error was harmless. Having

        found only one instructional error and that this error is harmless, we also reject

        Schierman's argument that cumulative instructional error warrants reversal of his

        conviction.


                                      Penalty Phase Issues


              Schierman raises several challenges to his death sentence. We hold that in

        most respects, the experienced trial court judge correctly applied a complicated set

        of constitutional and evidentiary rules to a contentious and emotionally charged

        proceeding.

              However, I disagree with the trial court's decisions to exclude important

        mitigating evidence proffered by defense expert witnesses. I conclude that those

        errors require reversal of the death sentences. And they would ordinarily require a

        remand to permit the State to proceed to a new sentencing phase. But this court is

        also required by statute to analyze whether imposing a sentence of death in each

        particular case is proportionate. I further conclude that the sentences ofdeath violate

        Washington's prohibition on disproportionate capital sentencing. For that reason, I

        would reverse the sentences of death and remand with instructions to impose the

        only lawful sentence available for these crimes: four consecutive sentences of life

        in prison without possibility of parole.
                                                   91
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No. 84614-6


              1.     The Exclusion of Certain Mitigating Evidence Violated Schierman's
                     Right to Due Process and Protection against Cruel Punishment under
                     Article I, Sections 3 and 14 ofthe Washington State Constitution

                     A. The trial court erred by excluding Dr. Cunningham's expert
                        testimony on lack offuture dangerousness in prison

                        1. Facts

              In opening statements during the penalty phase,the defense mentioned for the

        first time that it planned to call Dr. Mark Cunningham, a clinical and forensic

        psychologist, to testify regarding Schierman's lack of future dangerousness in

        prison. The State objected that the defense had never disclosed its intent to call Dr.

        Cunningham to testify on any topic other than the phenomenon of alcoholic

        blackout. The defense submitted an offer of proof later that evening. This offer

        summarized Dr. Cunningham's proposed testimony on future dangerousness and

        mentioned a Microsoft PowerPoint presentation.

              The next day, the trial court found that the defense had no "possible . . .

        legitimate basis ... for this incredibly untimely disclosure of an absolutely new and

        previously unrelated scope of expert testimony." VRP (Apr. 20, 2010) at 15-16.

        The trial court did not, however, penalize Schierman for his lawyers' lateness: it

        specifically denied a motion to exclude Dr. Cunningham's testimony due to untimely

        disclosure. Instead, it postponed ruling on admissibility and directed the defense to

        provide the State with a copy of the proposed PowerPoint presentation.


                                                 92
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No. 84614-6


              That presentation, "Conner Schierman: Violence Risk Assessment March

        2010," consisted of 42 slides summarizing and applying data culled from Dr.

        Cunningham's research on inmates incarcerated throughout the United States. CP

        at 8302. Many of the slides depicted rates of violence among various groups of

        inmates in different state and federal prisons. Overall, they conveyed the message

        that inmates sentenced to death or life without parole are less likely than other

        inmates to commit violent acts in prison. The presentation culminated in three slides

        titled "Individualized Actuarial Likelihood of Conner Schierman Committing a

        Prison Assault," and several slides listing the "Available Measures to Control

        Disruptive or Violent Inmates" in Washington Department of Corrections (DOC)

        facilities. CP at 8307-08.


              Slides 36, 37, and 38 were all titled "Individualized Actuarial Likelihood of

        Conner Schierman Committing a Prison Assault." Id. The first slide compared

        Schierman with inmates in the Florida DOC,the second compared him with capital

        offenders in Texas, and the third compared him with "capital offenders who obtained

        relief from death sentences 1989-2008." Id. Slide 36 stated that among the Florida

        inmates studied, ''''Inmates matching [Schierman] were in the lowest 15% of risk

        classification," and had only a "4.5% [rate of] potentially violent misconduct." CP

        at 8307. The second two slides stated that 0 percent of inmates ''matching

        [Schierman]" committed serious assaults. CP at 8308.
                                                 93
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No. 84614-6


              As discussed above, the State moved to exclude Dr. Cunningham's

        presentation and testimony due to late disclosure and lack of relevance. The trial

        court did not exclude this evidence for late disclosure.

              The trial court instead excluded it for lack ofrelevance. It accepted the State's

        argument on this point, which rested on Morva v. Commonwealth,278 Va. 329,350-

        351, 683 S.E.2d 553 (2009). In that case, the Supreme Court of Virginia held that

        the same Dr. Cunningham could not provide capital penalty phase testimony about

        the Virginia DOC's "security interventions" because they were not relevant to the

        defendant's "character, history, and background." Morva, 278 Va. at 350-51. The

        trial court acknowledged that testimony on future dangerousness was "clearly . . .

        allowed" since lack of future dangerousness is a "statutorily listed mitigat[ing]

        circumstance." VRP(Apr. 29, 2010)at 22. But it concluded that the majority ofthe

        slides in Dr. Cunningham's presentation were "generic" and thus irrelevant. Id. at

        24.


              The trial court did not fully explain what it meant by calling the excluded

        slides "generic." Id. at 24. But when it limited Dr. Cunningham's testimony on this

        basis, the court cited the Virginia case, Morva, with approval:

                    I quote from the decision in Morva versus The Commonwealth
              of Virginia, which is, again, found at page 11 of the State's brief....




                                                  94
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No. 84614-6


                        There the Court, while considering the scope of Dr.
              Cunningham's proffered testimony on this same issue, noted as
              follows:


                    "To be admissible, evidence relating to a prison environment
              must connect the specific characteristics of the particular defendant to
              his future adaptability in the prison environment. It must be evidence
              peculiar to the defendant's character history and background in order
              to be relevant to the future dangerousness inquir[y].

                    "Conditions of the prison life and the security measures utilized
              in the maximum security facility are not relevant to the future
              dangerousness inquiry, unless such evidence is specific to the defendant
              on trial and relevant to that specific defendant's ability to adjust in
              prison life."

                        That is a quote taken from page 350 ofthe Morva opinion.

                        With that in mind, the court is appropriately limiting Dr.
              Cunningham's testimony on future dangerousness to those factors; that
              is, factors which are tailored to Mr. Schierman's situation, his
              background, everything that would relate to, in Dr. Cunninham's
              opinion, his ability to not present a risk of violence in the future, impose
              a risk of danger to other[s], without possibility of parole or life in the
              Washington State [DOC].

                     The vast majority of Dr. Cunninham's slides are generic. They
              are not, in the Court's view, at all helpful to the jury's understanding of
              this issue.


                    They are not within the scope that I have outlined, by my
              reference to the quotation from . . . Morva versus the Commonwealth
              of Virginia.


        Id. at 23-24.




                                                  95
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No. 84614-6


              This passage clearly indicates that when the trial court excluded the "vast

        majority" of Dr. Cunningham's testimony, it was applying the rule from Morva-?'^
       the rule that a defendant's diminished opportunity to commit acts of violence due to

        prison security measures is inadmissible in a capital penalty phase proceeding

        because it is irrelevant to the defendant's character, history, or background.^®

        Morva, 278 Va. at 350-51.

              The court's ruling left the defense with 16 full slides and one partial slide.

        These slides covered topics such as "Why Conner Schierman is likely to make a

        positive prison adjustment," CP at 8302(italics omitted); Schierman's"Employment

        in Community," CP at 8303; "Constructive Activities in Confinement," "Positive

        Adjustment to Custody," and "Continuing Relationships with Family and Friends,"

        CP at 8304; and rates ofinmate assault and homicide in Washington DOC facilities.

        They also included a slide listing five personal characteristics that reduced

        Schierman's risk of violence and a slide explaining that "[pjast violence in the




                  We do not understand the eoncurrence/dissent's contrary               assertion.
        Concurrence/dissent at 13-14. It is plainly incompatible with the record.

                 Interestingly, the trial court also seems to have believed that information about
        prison conditions generally was relevant to Schierman's future dangerousness so long as it
        pertained to Washington DOC facilities. See CP at 8306 (slide ruled admissible, depicting
        rates of inmate homicide and assault in Washington DOC facilities).
                                                   96
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No. 84614-6


       community is not strongly or consistently associated with prison violence." CP at

       8306-07.


              But the ruling excluded all the slides containing the data, culled from prisons

       throughout the United States that formed the factual basis for Dr. Cunningham's

        actuarial analysis and conclusion that Schierman posed a statistically low risk of

        committing violence in prison.      Among the slides excluded were the three

       "individualized . . . actuarial" likelihood slides comparing Schierman with the

        inmates from other jurisdictions and concluding that he was unlikely to commit any

        acts of violence in prison. VRP (Apr. 29, 2010) at 25.

              The day after the trial court excluded most of Dr. Cunningham's testimony

        and evidence on future dangerousness, the defense filed a declaration from Dr.

        Curmingham explaining actuarial methodology and asking the court to reconsider its

        ruling. The declaration explained that "there is no individualized assessment of a

        particular person that does not rest on group data of one sort or another." CP at

        8266. It explained the importance of the excluded factual data on which Dr.

        Cunningham's opinion rested by stating, among other things, that "the statistical

        prevalence of a particular behavior over a set period of time ... is the fundamental

        group statistic in risk assessment and is considered to be the single most important

        piece of data necessary in making an accurate risk estimate." CP at 8267-68. It also

        explained that "[wjithout this anchor of a comparative reference point, individual
                                                 97
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No. 84614-6


       risk estimates at capital sentencing may be little more than speculation." CP at 8268.

       Finally, Dr. Curmingham's declaration also summarized his qualifications, including

       awards he had won for his scholarship.

              The trial court denied the motion to reconsider.        It reasoned that "Dr.


       Curmingham is still allowed to testify to the group rates, which he feels are necessary

       as a concept. The group rates, however,are limited to the group behavior as reflected

       from statistics for the[DOC]in the State of Washington, not the[DOCs]in the State

       of Florida, or Texas, or anywhere else." VRP (Apr. 30, 2010) at 3.

              After this ruling and another excluding a second PowerPoint presentation

       offered in support of Dr. Curmingham's testimony on a different issue (discussed

        below), the defense decided not to call Dr. Curmingham. During closing argument,

       the State asserted that Schierman had a problem with authority and would have

       contact with other inmates in prison.

                       2. Analysis

                           a. The defense properly preserved the trial court's exclusion of
                              Dr. Curmingham's testimony on future dangerousness for
                              review

              The State argues that any error related to Dr. Curmingham's risk assessment

       testimony is unpreserved because Dr. Curmingham did not testify. Citing State v.

       Brown, 113 Wn.2d 520, 533-40, 782 P.2d 1013 (1989), State v. Mezquia, 129 Wn.

        App. 118, 127-32, 118 P.3d 378 (2005), and State v. Kimp, 87 Wn. App. 281, 283-

                                                98
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No. 84614-6


       85, 941 P.2d 714 (1997), the State asserts that "Schierman's offer of proof alone

        does not preserve any error." Br. of Resp't at 174.

              The authority on which the State relies is inapposite: it all addresses the

       erroneous admission of evidence, rather than its exclusion. Brown, 113 Wn.2d at

        539-40 (defendant must testify in order to preserve claim that prior conviction

        evidence was erroneously admitted for impeachment purposes under ER 609(a));

        Mezquia, 129 Wn. App. at 127-31 (defendant must make offer of proof to preserve

        alleged error in admitting rebuttal evidence under ER 404(b)); Kimp, 87 Wn. App.

        at 281 (admission of impeachment evidence under ER 608(b) not reviewable unless

        witness testifies). The reasoning underlying these holdings is that in the context of

        impeachment or rebuttal evidence, an appellate court cannot review the trial court's

       ER 403 determination without reference to the witness's actual or proposed

        testimony. Brown, 113 Wn.2d at 535-36; Mezquia, 129 Wn. App. at 128-29; Kimp,

        87 Wn. App. at 284.

              That reasoning does not apply here. Dr. Cunningham made a detailed offer

        of proof, and the court thoroughly explained its reasons for excluding much of the

        proposed testimony. The record is sufficient to review Schierman's claim that this

        exclusion was error.




                                                99
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No. 84614-6


                           b. The trial court erred in excluding Dr. Cunningham's
                              testimony on Schierman's lack of future dangerousness in
                              prison
              The exclusion of evidence generally lies within the trial court's discretion, but

        a trial court abuses its discretion if it excludes evidence under the wrong legal

        standard. Reese v. Stroh, 128 Wn.2d 300, 310,907 P.2d 282(1995). In addition, as

        discussed above,the erroneous exclusion of mitigating evidence in the penalty phase

        of a capital trial violates state and federal constitutional guaranties. U.S. Const.

        amends. VIII, XIV; Const, art. I, §§ 3, 14. Such constitutional claims are legal

        issues reviewable de novo. In this case, the trial court applied the wrong standard to

        exclude Dr. Cunningham's testimony. Hence, it both abused its discretion and

        committed legal error.

              As noted above,the trial court relied on the Virginia Supreme Court's decision

        mMorva,278 Va. at 350-51,to exclude Dr. Cunningham's evidence. But the Morva

        court applied Virginia precedent holding that "a court should exclude evidence

        concerning the defendant's diminished opportunities to commit criminal acts of

        violence in the future due to the security conditions in the prison." Id. Under

        Virginia capital sentencing law, evidence of prison conditions that apply equally to

        all prisoners is deemed irrelevant to '"the defendant's character, prior record, or the

        circumstances of his offense.'" Cherrix v. Commonwealth, 257 Va. 292, 309, 513

        S.E.2d 642(1999)(quoting             v. Ohio,438 U.S. 586,605 n.l2, 98 S. Ct. 2954,

                                                 100
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No. 84614-6


       57 L. Ed. 2d 973 (1978)); see also Morva, 278 Va. at 350("Our precedent is clear

       that a court should exclude evidence concerning the defendant's diminished

       opportunities to commit criminal acts of violence in the future due to the security

       conditions in the prison.").

             Washington law is different. We do not follow the rule applied in Virginia,

       according to which testimony about prison security is irrelevant. Indeed, lack of

       future dangerousness is a statutory mitigating factor in our state, RCW 10.95.070(8),

       and ability to function well in the structured prison setting is relevant and admissible

       on that point. Cf. In re Pers. Restraint ofElmore, 162 Wn.2d 236, 262, 172 P.3d

       335 (2007); State v. Finch, 137 Wn.2d 792, 863-66, 975 P.2d 967(1999)(plurality

       opinion). Moreover, Virginia's contrary rule arguably conflicts with Lockett, 438

       U.S. at 605, Skipper v. South Carolina, 476 U.S. 1, 4-5, 106 S. Ct. 1669, 90 L. Ed.

       2d 1 (1986), and Tennard v. Dretke, 542 U.S. 274, 287, 124 S. Ct. 2562, 159 L. Ed.

       2d 304 (2004), which all hold that a defendant must be permitted to present any

       relevant evidence that might support a sentence less than death.^'

             Further,the trial court misunderstood the Virginia court's reasoning in Morva.

       Under the rule applied in that case, courts are generally prohibited from admitting



               For an example of a law review note making this argument, see Lara D. Gass,
       Note, Virginia's Redefinition of the "Future Dangerousness" Aggravating Factor:
       Unprecedented, Unfounded, and Unconstitutional, 70 WASH.&LeeL.Rev. 1887(2013).

                                                 101
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No. 84614-6


       any evidence of prison conditions at the penalty phase, because "evidenee of the
        effectiveness of general prison security ... is not relevant to the issue of[the unique

        defendant's] future dangerousness." Morva, 278 Va. at 351. But in Sehierman's

        case, the trial court didn't limit Dr. Cunningham's testimony because it related to

        prison conditions, generally, as opposed to Sehierman's characteristies, specifically.

        Instead, it excluded testimony based on data from other states. Nothing in Morva's,

        reasoning supports that ruling.

                            c. The trial court may not exclude Dr. Cunningham's actuarial
                               evidence unless it finds that the validity of this evidence is
                               "seriously in doubt"

              The State argues for the first time on appeal that Dr. Cunningham's testimony

        was properly excluded under ER 703^^ because it was not based on any validated

        actuarial instrument. Br. of Resp't at 174. It relies on In re Detention ofMcGary,

        175 Wn. App. 328, 340,306 P.3d 1005 (2013), which upheld the exclusion ofexpert

        testimony (in a non-death-penalty case) based on an actuarial instrument that only

        six experts used. The McGary court concluded that because so few experts used it.



                  ER 703 provides that "[t]he facts or data in the particular case upon which an
        expert bases an opinion or inference may be those perceived by or made known to the
        expert at or before the hearing. If of a type reasonably relied upon by experts in the
        particular field in forming opinions or inferences upon the subject, the facts or data need
        not be admissible in evidence." Under ER 703,"an expert witness must have a reasonable
        basis of information about the subject before offering his or her expert opinion." In re
        Pers. Restraint ofKeefe, 159 Wn.2d 822, 831, 154 P.3d 213 (2007).

                                                   102
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
         State V. Schierman (Conner), No. 84614-6


        "the test was not reasonably relied upon . . . and thus not sufficiently reliable to

        support [the witness'] opinion." Id. at 341.

               The State is correct that expert testimony may be excluded—^under the regular

        ER 703 standard—ifit is based on an actuarial method that is not "reasonably relied

        upon by experts in the [relevant] field." ER 703. See In re Det. of Thorell, 149

        Wn.2d 724, 756, 72 P.3d 708 (2003)(challenges to the admissibility of actuarial

        evidence "are to be assessed under ER 702 and 703"). Under Bartholomew II,

        however, ER 703 does not apply in its typical fashion during the penalty phase of a

        capital case. State v. Bartholomew, 101 Wn.2d 631, 646, 683 P.2d 1079 (1984)

        {Bartholomew 11).^^

               Because the State did not challenge Dr. Cunningham's testimony on this basis

        in the trial court, the record contains no discussion ofthis testimony's reliability and

        we are therefore unable to address the State's new argument for exclusion for the

        first time on appeal.^"^ If we remanded for resentencing, however, the trial court

        would certainly retain discretion to evaluate Dr. Cunningham's actuarial testimony


                  While Bartholomew II did not cite ER 703 specifically, the precedent it applied
        dealt with the admissibility of polygraph evidence, which is generally excludable, absent
        stipulation, "on the ground that the technique has not attained general scientific
        acceptability." 101 Wn.2d at 646;State v. Renfro,96 Wn.2d 902,905,639 P.2d 737(1982)
        (citing State v. Descoteaiix, 94 Wn.2d 31, 614 P.2d 179 (1980)).

                 We recognize that we can affirm on any ground that is apparent from the record.
        The reliability of Dr. Cunningham's methodology, however, is not apparent fi:om this
        record.

                                                  103
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No. 84614-6


       for reliability. But the applicable reliability standard is the one we adopted in

       Bartholomew II, not the one listed in ER 703. The Bartholomew II standard is

        minimal reliability, discussed above. Thus,the trial court should determine whether

       the validity of Dr. Cunningham's actuarial analysis is "seriously in doubt." State v.

       Rupe, 101 Wn.2d 664, 691, 683 P.2d 571 (1984)(plurality opinion)(recognizing

        that "relaxed evidentiary rules" apply to the admission of mitigating evidence in

        death sentencing proceedings, and that mitigating polygraph evidence can therefore

        be excluded only where its "trustworthiness is seriously in doubt"). The trial court

        can apply the Bartholomew II "seriously in doubt" test, but not the Virginia Morva

        rule.


                            d. The trial court's error in excluding Dr. Cunningham's
                               evidence on lack of future dangerousness requires reversal

                The State does not argue that any error in limiting Dr. Cunningham's evidence

        on lack of future dangerousness was harmless. I can certainly understand why. Dr.

        Cunningham's presentation was the defense's best evidence that Schierman posed

        little threat offuture dangerousness. It was the only evidence on this issue that came

        from a neutral source (an expert rather than a friend or family member). See State

        V. Barry, 25 Wn. App. 751,761,611 P.2d 1262(1980)(noting the "special credence

        often attached to expert testimony"). And the trial court's ruling gutted Dr.

        Cunningham's presentation by excluding its most persuasive aspect: the data

                                                 104
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       State V. Schierman (Conner), No. 84614-6


       underlying Dr. Cunningham's conclusion that Schierman posed little threat offuture

       dangerousness in prison. Without that data, Dr. Cunningham's presentation would

        have appeared to be weak, unsupported opinion testimony. Given the importance of

       the excluded evidence, combined with the State's(unrebutted)suggestion to the jury

        in penalty phase closing argument that Schierman's dangerousness supported a death

        sentence, this exclusion constituted reversible error.

                     B. The trial court erred by excluding Dr. Cunningham's testimony
                        regarding diminished control

                        1. Facts


              Along with the future dangerousness presentation included in its April 20,

        2010, offer of proof, the defense offered a second PowerPoint presentation by Dr.

        Cunningham.       This presentation was titled "Conner Schierman: Adverse

        Developmental Factors March 2010," and generally expressed the idea that

        Schierman had "diminished . . . control" due to his traumatic childhood and the

        legacy of substance abuse in his family. CP at 8271-84. The first three slides in the
        presentation juxtapose two columns of questions, one titled "Criminal

        Responsibility" and the other titled "Moral Culpability." CP at 8288. In the

        "Criminal Responsibility" column, four questions appear: "Could he control

        himself? Did he have a choice? Did he know right from wrong? [and] What did he

        do?" Id. In the "Moral Culpability" column, five related questions appear: "What

                                                 105
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No. 84614-6


        diminished his control? What shaped the choice? What shaped his morality and

        value system? How did we get here? [and] How was he damaged?" CP at 8288.

        These slides were followed by several more depicting the word "Choice" on a line

        whose downward slope becomes more extreme as the presentation progresses. CP

        at 8288-99. As the slope becomes more extreme, an upward-pointing vector on the

        left hand of each slide grows longer; it is labeled "Damaging or Impairing Factors."

       Id. A corresponding downward-pointing vector on the right side also grows longer;

        it is labeled "Moral Culpability." Id.

              Later in the presentation, the slides depict a tower of positive words and

        phrases, such as "Stability," "Consistency," and "Positive Peer Relationships," atop

        a foundation labeled with various family and developmental circumstances. CP at

        8291-92. In some ofthe slides, the foundation is labeled with neutral circumstances:

       "No family history of addiction or psychological disorder[,] No childhood

        maltreatment or violence exposure[,] No developmental abandonment or

        instability." CP at 8292. In these slides, the foundation is level and the tower

        standing   straight.     In   other      slides,   the   foundation   reads, "Family

        addiction/psychological disorder[,] Childhood maltreatment and violence[,]

        Developmental abandonment & instability." Id. In those slides, the foundation is

        slanted and the tower of positive words and phrases is tilting precariously. CP at

        8291-92.

                                                   106
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No. 84614-6


              Still later in the presentation, the slides list adverse developmental influences

        specific to Schierman—e.g., "Father's alcohol and drug abuse," CP at 8294,

       "Chronic parental marital conflict," CP at 8295, and "Physical and Emotional Abuse

        by Father," CP at 8297.

              The State objected to this evidence, arguing that it raised "mental defenses,

        such as diminished capacity," that Schierman "disavowed" during the guilt phase.

        CP at 8140-41.


              The trial court agreed. Once again, it criticized the defense for late disclosure.

        But, once again, the trial court refrained from punishing Schierman for his lawyers'

        error. It did not exclude the "Adverse Developmental Factors" presentation on the

        ground that it was untimely disclosed. Instead, citing Oregon v. Guzek, 546 U.S.

        517, 126 S. Ct. 1226, 163 L. Ed. 2d 1112 (2006), the court ruled that "diminished

        capacity goes to the issue[s] of intent and premeditation," which had already been

        decided in the guilt phase. VRP (Apr. 30, 2010) at 9. It concluded that Dr.

        Cunningham could not testify that any "adverse developmental factors" had

        diminished Schierman's self-control because this would be tantamount to a

        diminished capacity defense and therefore inconsistent with the guilt phase verdict.

        Id. at 8-12.


              The court did rule that Dr. Cunningham could testify to "the issues relating to

        moral culpability."    Id. at 10.     According to the court, these issues were
                                                 107
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No. 84614-6


       "[Schierman's] development as a child, boy and adolescent[,] . . . [h]is addiction[]

        issues, both alcohol and drugs,[and] his alcohol treatment and recovery." Id.

              As noted above, after the trial court excluded so much of Dr. Cunningham's

        presentations that the defense decided not to call him, the defense entered the

       "Adverse Developmental Factors" PowerPoint into the record. Id. at 11.

                         2. Analysis

                            a. Schierman properly preserved for review the trial court's
                               exclusion of Dr. Cunningham's testimony on diminished
                               control

              The State argues that Schierman failed to preserve any error relating to this

        exclusion because he did not call Dr. Cunningham to testify. This argument fails for

        the reasons given in my discussion of Dr. Cunningham's testimony on future

        dangerousness.

              The State also argues that any error is unpreserved because Schierman failed

        to make an adequate offer of proof. ER 103(a)(2) provides that a party may not

        appeal a ruling excluding evidence unless "the admission affects a substantial right

        and 'the substance of the evidence was made known to the court by offer or was

        apparent fi-om the context within which questions were asked.'" Benn II, 161 Wn.2d

        at 268.


              This argument fails as well. It is clear from the slides that were proffered that

        Dr. Cunningham intended to testify that certain "Adverse Developmental Factors"—
                                                 108
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No. 84614-6


       specifically, a family history of addiction or psychological disorder, childhood

        maltreatment or violence exposure, and developmental abandonment or instability—

       tended to reduce Schierman's capacity for self-control and sound moral decision-

        making.^^ CP at 8288, 8290-93. To preserve a claim that evidence was erroneously

        excluded, a party need only make an offer of proofthat reveals the general substance

        ofthe proposed testimony. State v. Ray, 116 Wn.2d 531, 539, 806 P.2d 1220(1991)

       (to preserve issue under ER 103(a)(2), record must reveal substance, but not details,

        of proposed testimony). The "Adverse Developmental Factors" presentation meets

        this standard. Accordingly, I address this assignment of error on its merits.

                            b. The trial court erred in excluding Dr. Cunningham's evidence
                               on diminished control; it was not inconsistent with the guilt
                               phase verdict
              The jury in Schierman's case was instructed to consider at the penalty phase:

              [whether, a]t the time of the murder, the capacity of the defendant to
              appreciate the wrongflilness of his or her conduct or to conform his or
              her conduct to the requirements of the law was substantially impaired
              as a result of mental disease or defect.




                   The State asserts that Cunningham "struck . . . as irrelevant" a "list of issues
        related to legal responsibility" shown on three of the disputed PowerPoint slides. Br. of
        Resp't at 180. That assertion is misleading. The slide in question Juxtaposes the "Criminal
        Responsibility" and "Moral Culpability" columns and superimposes a circle with a line
        through it over the "Criminal Responsibility" column. CP at 8288. This is clearly intended
        to illustrate the distinction between guilt phase and penalty phase considerations—it does
        not characterize any testimony as irrelevant.
                                                   109
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No, 84614-6


        CP at 8318. This mitigating factor is codified at RCW 10.95.070(6). It is one of

        eight statutory "[f]actors which the jury may consider in deciding whether leniency

       [is] merited" in a capital sentencing proceeding. RCW 10.95.070.

              The trial court excluded diminished capacity evidence, citing Guzek. The

        issue presented in Guzek, however, was "whether the State may limit the innocence-

        related evidence [the defendant] can introduce at [the capital sentencing] proceeding

        to the evidence he introduced at his original trial." 546 U.S. at 519(emphasis added).

        The evidence in question was new alibi testimony, previously available to the

        defendant but not offered during the guilt phase. Id. at 523. The Guzek Court held

        that the Constitution does not bar the State from excluding such evidence in the

        sentencing proceeding. Id. The Guzek holding rested on three rationales: (1)

        sentencing concerns '"''how, not whether, a defendant committed the crime,"(2)the

        admission of new innocence-related evidence resembles a (disfavored) collateral

        attack, and (3) at the sentencing phase, the defendant could still introduce (through

        transcripts) any innocence-related evidence he introduced in the guilt phase. Id. at

        526-27.


              Unlike the defendant in Guzek, Schierman did not seek to collaterally attack

        his conviction. As Schierman points out, a defendant can commit a murder with

        intent and premeditation while also being impaired—diminished—in his ability to

        appreciate the wrongfulness of his conduct or conform his conduct to the
                                                 110
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No. 84614-6


        requirements of the law. Indeed, the legislature must have contemplated that exact

        scenario when it enacted RCW 10.95.070(6)—^because that subsection allows the

       jury to consider that mitigating factor only after finding that the defendant

        committed intentional, premeditated murder.^^

              Because diminished self-control or decision-making is a relevant mitigating

        factor in a capital sentencing proceeding, the trial court erred in excluding Dr.

        Cunningham's testimony under Guzek.

                            c. The trial court's error in excluding Dr. Cunningham's
                               presentation on diminished control requires reversal

              Like Dr. Cunningham's presentation on lack of future dangerousness, Dr.

        Cunningham's presentation on diminished control was among the most persuasive

        mitigating evidence offered during the penalty phase. The vast majority ofthe other

        mitigation witnesses were friends or family as opposed to neutral experts. And Dr.

        Cunningham was the only expert who offered admissible evidence on Schierman's

        limited capacity for self-control, something that our legislature has specifically

        identified as relevant in a capital sentencing proceeding. Given the significance of



                  The State also argues that the mitigating faetor provided in RCW 10.95.070(6)
        refers to an insanity defense, and that the exclusion of testimony regarding diminished
        capacity therefore did not impair Schierman's ability to establish this mitigating factor.
        This argument is meritless. As explained above, Schierman was not attempting to relitigate
        the questions of intent or premeditation by presenting a diminished capacity defense.
        Instead, he was attempting to present expert testimony linking his criminal conduct to
        developmental influences, in contrast to conscious choice.
                                                  Ill
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No. 84614-6


        this potentially mitigating evidence, the trial court's error in excluding it requires

        reversal.


              The erroneous exclusion of Dr. Cunningham's evidence (on both lack of

        future dangerousness and diminished self-control) necessitates reversal of

        Schierman's death sentence. Since I am the only one who would reverse the death

        sentence, though, I address Schierman's additional penalty phase claims.

                     C. The trial court erred by excluding Dr. Mark McClung's testimony
                        regarding past brain injury

                        1. Facts

              On April 27, 2010, the defense offered a letter by Dr. Mark McClung, a

        forensic psychiatrist, stating that past brain injury might have diminished

        Schierman's capacities for self-control and anger management. Dr. McClung based

        this opinion on an MRI (magnetic resonance imaging) scan of Schierman's brain,

        conducted in July 2009; a review of that MRI by Dr. Wendy Cohen;

        neuropsychological testing conducted by Dr. Paul Connor in April of 2010; and Dr.

        McClung's personal interviews with Dr. Cohen and Dr. Connor.

               Along with Dr. McClung's letter, the defense filed three documents:(1) the

        MRI scan report,(2)an affidavit by Dr. Richard Adler stating that the MRI reflected

        a 1997 concussion and that this was "not the first incidence of brain injury suffered

        by Conner Schierman," CP at 8249-50, and(3)a letter from Dr. Connor to Dr. Adler


                                                 112
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No. 84614-6


       explaining that Schierman had probably suffered multiple head injuries during his

        life. Dr. Connor based this opinion on the fact that "Schierman and his family have

        reported a number of incidents of domestic violence in which he was struck in the

        head by his biological father." CP at 8257.

              The State objected to Dr. McClung's testimony on the grounds that it was

        offered too late and did not meet the          standard for scientific reliability. The

        transcript of the argument on this issue indicates that just as the penalty phase

        proceedings were beginning, Dr. Adler "discovered what he considered to be

        significant information related to a prior brain trauma" in Schierman's medical

        records, that defense counsel then marshalled several experts to investigate this

        discovery, and that the defense finally offered Dr. McClung's opinion about one

        week after the penalty phase proceedings began. VRP (Apr. 28, 2010) at 57-58.

              Dr. McClung's letter addressed the issue of brain injury in the following,

        somewhat noncommittal terms:


              Mr. Schierman's brain injury may have had no impact on his
              subsequent emotions or behavior. However, it is possible that it had an
              impact on subsequent mood problems and intensity of substance abuse.
              When Mr. Schierman was intoxicated, the brain injury may have
              contributed to worsening any problems with loss of inhibitions,
              interpreting his surroundings, and controlling anger/aggression.
              Violent offending is correlated with increased incidence of brain injury
              in offender; however, specific cause-and-effect has not been
              established in all but a few specific cases.


                Frye v. United States, 54 App. D.C. 46, 293 F. 1013 (1923).
                                                 113
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No. 84614-6



        CP at 8260.


              As with Dr. Cunningham's testimony, the State objected to Dr. McClung's

        testimony on the ground that it was offered too late to permit any meaningful cross-

        examination. However, as with Dr. Cunningham's testimony, the court did not

        exclude Dr. McClung's testimony due to late disclosure. Instead, it excluded that

        testimony as speculative,"based upon a faulty foundation," and not "expressed to a

        reasonable degree of medical certainty." VRP (Apr. 29, 2010)at 20, 6.

                        2. Analysis
              As noted above, the trial court provided two different reasons for excluding

        Dr. McClung's testimony. First, it concluded that the testimony lacked an adequate

        factual foundation. Second, it ruled that the testimony did not meet the threshold for

        admitting expert opinion since it was not expressed to a reasonable degree ofmedical

        certainty.

              With respect to the first conclusion—^that Dr. McClung's testimony lacked an

        adequate factual foundation—I disagree. At the hearing on Dr. McClung's

        testimony, the trial court spent close to 13 minutes examining the "chain of other

        experts and their evaluations" that Dr. McClung relied on in forming his opinion.

        Id. at 7-20. This examination contains medical judgments that the court was not

        qualified to make.     As noted above. Dr. McClung relied on Dr. Connor's


                                                 114
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No. 84614-6


        neuropsychological testing report, which included Dr. Connor's opinion that

        Schierman had probably suffered multiple head injuries, at the hands of his

        biological father, prior to the 1997 concussion. According to Dr. Connor,the earlier

        injuries were significant because they likely worsened the effects of the 1997

        concussion: "It is well documented that multiple head injuries ha[ve] a cumulative

        effect such that in each subsequent injury, the negative impacts are often greater than

        would be expected from one head injury in isolation."         CP at 8257. The trial court

        rejected this theory, ruling that there was no "foundation" for any expert's

        conclusion that Schierman had suffered multiple head injuries. VRP(Apr.29,2010)

        at 20.


                 It is not entirely clear why the court reached that conclusion. Certain parts of

        the transcript indicate that the court believed the MRI conclusively proved that

        Schierman had suffered only one brain injury.^^ (According to the offer of proof,

        the MRI revealed that Schierman had suffered at least one, but not necessary only




                 In his affidavit in support ofDr. McClung's proposed testimony. Dr. Adler stated
        that "the effect(s) of the 1997 [concussion reflected in the MRI] was/were likely made
        more serious by precedent head trauma." CP at 8250.

                  VRP(Apr. 29,2010)at 8("Dr. Cowen's re-evaluation ofthe MRI[]... concludes
        that... there was evidence of a prior insult — that is singular"), 15 ("[Dr. Adler] does seem
        to ignore [Dr. Cowen's] conclusion, as Dr. Connor did, that there was evidence of one, a,
        prior injury or insult... shown in the rereading ofthe MRI.").


                                                    115
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No. 84614-6


        one, concussion.) But the majority of the court's comments on the issue indicate

        that it just didn't think that Schierman's father hit Schierman hard enough or often

        enough in the head to sustain any expert's conclusion that Schierman had suffered

        multiple head injuries.'^®

               This medical conclusion exceeded the trial court's expertise. Both Schierman

        and his sister told Dr. Cunnningham about an incident in which their biological

        father picked Schierman up and slammed him face first into a brick hearth. This

        occurred when Schierman was 9 or 10 years old.                    Schierman also told Dr.

        Cunningham that his father often shook him so hard that his head flopped back and

        forth, and that his father threw him against walls and kicked him down stairs.

        Schierman's mother reported that Schierman's father slapped him so hard that it left

        marks.


               It is not clear whether Dr. McClung would have testified that these prior

        injuries likely worsened the effects of Schierman's documented 1997 concussion—

        his proposed testimony did not explicitly endorse that particular portion of Dr.




                  E.g., id. at 13-14("[In his interview with Dr. Cunningham,[t]he defendant relates
        this incident that his sister [also] related . . . where their father grabbed the defendant and
        threw him face first on to the brick hearth. The defendant relates . . . that he was about. .
        . 9 or 10 at the time . . . and was dizzy after that and disoriented for a little while. There is
        no detail about how long that effect lasted.'"(emphasis added)), 9("[Schierman's mother]
        only reports one incident . . . when the defendant was in the third grade, his biological
        father . . . slapped him in the face, hard enough that it left marks"(emphasis added)).
                                                      116
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No. 84614-6


        Connor's report. But, as a forensic psychiatrist, he was qualified to offer such

        testimony. The trial court, by contrast, was not qualified to assess the probable

        medical consequences of Schierman's childhood abuse. Therefore, it should not

        have excluded Dr. McClung's testimony for inadequate "foundation." Id.

               The trial court's second ruling—that Dr. McClung's opinion was inadmissible

        because it was not expressed to a reasonable degree of medical certainty—^presents

        a more complicated legal question. Under normal (non-capital-sentencing phase)

        evidentiary standards, expert medical opinion testimony is inadmissible unless it is

        expressed to a "reasonable[]medical certainty" or "reasonable medical probability."

        Anderson v. Akzo Nobel Coatings, Inc., 172 Wn.2d 593, 606-07, 260 P.3d 857

       (2011). Schierman—understandably—does not argue that Dr. McClung's proposed

        testimony met this standard. Instead, he argues that the "reasonable medical

        certainty" standard does not apply to mitigating expert testimony in a capital

        sentencing proceeding. Appellant's Opening Br. at 124.^^^ This is a question offirst

        impression for this court.


                  Schierman cites State v. Ellis, 136 Wn.2d 498, 963 P.2d 843 (1998), arguing that
        it established a low bar for the admission of"expert testimony on diminished capacity," at
        least in capital cases. Appellant's Opening Br. at 124. Ellis does not stand for that
        principle. In Ellis, the trial court excluded a significant amount of expert testimony on
        diminished capacity on a pretrial motion in limine. 136 Wn.2d at 522-23. The Ellis court
        held that the exclusion was premature, and that the trial court should have evaluated it
        under ER 702, 401, and 402 instead of applying the nine separate factors articulated in
        State V. Edmon, 28 Wn. App. 98, 621 P.2d 1310 (1981). Ellis, 136 Wn.2d at 522-23.

                                                  117
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No. 84614-6


              The "reasonable medical certainty" or "reasonable degree of probability"

        requirement for expert opinion testimony is partly a matter of relevance.          Under

        ER 401, "relevant evidence" is evidence that tends to make the existence of a

        material fact more or less probable, and, in a normal adjudication of criminal or civil

        liability, expert opinion does not satisfy this standard unless it is expressed to a

        reasonable degree of probability."^^        Neither the Eighth nor the Fourteenth

        Amendment to the United States Constitution prohibits the exclusion of mitigation

        evidence on the ground that it is irrelevant."^"^ But the question remains: What makes

        an expert opinion relevant to the ultimate determination that ajury must make under



        Nothing in Ellis undermines the "reasonable medical certainty" standard for expert medical
        testimony.

                 Lord III, 161 Wn.2d at 295 n.l6 ("If the expert cannot express an opinion to a
        reasonable degree of probability, then his or her opinion does not make the material issue
        more or less likely . . . . Such testimony amounts to speculation." (citing State v. Phu
        Huynh,49 Wn. App. 192, 198, 742 P.2d 160(1987))); Torno v. Hayek, 133 Wn. App. 244,
        250, 135 P.3d 536 (2006)(medical testimony not helpful to the trier of fact unless "based
        upon a more probable than not basis" (citing Carlos v. Cain, 4 Wn. App. 475, 477, 481
        P.2d 945 (1971))); ER 401 ('"Relevant evidence' means evidence having any tendency to
        make the existence of any [material] fact. . . more probable or less probable than it would
        be without the evidence.").

              '^3eR401.

                  State V. Davis, 175 Wn.2d 287, 318-19, 290 P.3d 43(2012){Davis II)(upholding
        trial court's exclusion of several witness's mitigation testimony as irrelevant); State v.
        Gregory, 158 Wn.2d 759, 856-57, 147 P.3d 1201 (2006)(trial court properly excluded as
        irrelevant evidence regarding sentences imposed for other defendants' crimes), overruled
        in part on other grounds by State v. W.R., 181 Wn.2d 757, 336 P.3d 1134(2014).

                                                   118
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
         State V. Schierman (Conner), No. 84614-6


        Washington's death penalty statute—^the determination of whether the jury is

        "convinced beyond a reasonable doubt that there are not sufficient mitigating

        circumstances to merit leniency?" RCW 10.95.060(4).

              In this case, Dr. McClung offered to testify that Schierman's brain injury

        might, but might not, have impacted his behavior. CP at 8260. The State is correct

        that this testimony does not make thefact of Schierman's diminished control more

        probable; it just establishes the possibility of that diminished control. Thus, in a

        normal adjudication of criminal or civil liability. Dr. McClung's testimony would

        be properly excluded as irrelevant.

              But, as the State argued in State v. McEnroe, the jury's determination under

        RCW 10.95.060(4) is not purely factual. 181 Wn.2d 375, 383-84, 333 P.3d 402

        (2014). Instead, that determination involves considerations of"mercy,leniency, and

        other nonfactiial matters." Id. at 386 (emphasis added). In this respect, the jury's

        decision in a capital sentencing phase proceeding is fundamentally different from its

        decision in a normal civil or criminal case.


              In light of this difference, the "reasonable medical certainty" standard should

        not be applied to mitigating expert testimony in a capital sentencing proceeding.

        When the jury is answering the question posed under RCW 10.95.060(4)—^whether

        it is "convinced beyond a reasonable doubt that there are not sufficient mitigating

        circumstances to merit leniency"—^the Eighth and Fourteenth amendments to the

                                                119
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No. 84614-6


        United States Constitution require that it be allowed to consider all evidence that

       '''might serve "as a basis for a sentence less than death.'"" Tennard,542 U.S. at 288

       (emphasis added){o^otingSkipper, A16 U.S. at 5(quotingZocAref?,438 U.S. at 604)).

        Thus, in Washington, a capital defendant must be allowed to present any penalty

        phase evidence that might create reasonable doubt about the conclusion that

       "leniency"—a sentence of life in prison without parole instead of death—is not

        warranted.


              Dr. McClung's testimony clearly satisfied that standard. While Dr. McClung

        did not testify that prior brain injury probably impaired Schierman's capacities, he

        did testify that it possibly impaired Schierman's capacities. Some jurors might

        consider that possibility to be a circumstance meriting leniency. Thus, even if Dr.

        McClung's testimony did not establish a probability of diminished capacity, it still

        might serve as a basis to impose a sentence less than death.        Dr. McClung's

        testimony is therefore relevant mitigating evidence in the penalty phase. The

        cumulative effect of excluding all of this science in the penalty phase was not

        harmless.


                     D. Schierman's other assignments of error

                        1. Facts

              Just before the penalty phase began, the defense submitted a new list of

        mitigation witnesses. It listed 79 people and summarized each one's proposed

                                                120
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
         State V. Schierman (Conner), No. 84614-6


        testimony.       The summaries referred generally to Schierman's personal

        characteristics and/or emotional relationship with the witness."^^ The State moved to

        exclude most of these witnesses as cumulative.


               The trial court ruled that the defense could select up to 12 ofthe listed family

        members and 2 teachers or school counselors to testify as to Schierman's character.

        It ruled that the defense could select up to 15 ofthe remaining lay witnesses to testify

        as to Schierman's character, but that these witnesses could testify about Schierman's

        history of alcohol blackouts only to the extent that the defense experts did not cover

        this subject. Finally, the court ruled that the defense could call just one treatment

        professional from the Lakeside-Milam Recovery Center(Lakeside-Milam).

               The trial court also limited the scope of the lay witness testimony. It ruled

        that lay witnesses could testify to the facts that Schierman's parents divorced and

        Schierman's father was abusive, but could not offer opinions as to how these things

        affected Schierman. The court clarified that Schierman's mother could testify about

        "[ojbserved behaviors . . . that she may associate with [Schierman's father's]



                 E.g., CP at 26426 (cousin, Derek Huotari, would testify "about their childhood
        [and that] [Schierman] cared about them and treated people respectfully [and] loved
        animals"), 26427 (cousin Seth Justesen would testify "regarding his experience of
        [Schierman's] family over the years and his feeling of connectedness to [Schierman] as a
        friend and family member), 26431 (friend ofKinsey Schierman(Schierman's sister) would
        testify "to [Schierman's] treating her like a sister and looking out for her [and that s]he felt
        safe with him"), 26430 (former employer would testify that [Schierman] was "a hard
        worker, car[ed] for animals and [was] a team player").
                                                     121
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
         State V. Schierman (Conner), No. 84614-6


        absence," but that lay witnesses generally were not qualified to opine on the

        psychologieal effects of divorce or abuse on a child. VRP(Apr. 13, 2010) at 29-30.

        The court also ruled that no witness could testify about the impact of Schierman's

        execution on other people.

              The defense moved for reconsideration, submitted a more detailed offer of

        proof regarding the excluded witnesses, and requested the addition of two new

        categories of witness: "family counselors" and "corrections officers." CP at 7899.

        In response, the court ruled that the defense could add seven new mitigation

        witnesses: the Reverend David Tinney (a "Friend" on the first witness list, CP at

        7934), Ed Morrison (a family counselor not on the first witness list), two additional

        family members from the first witness list, and three new witnesses from the

        department of"adult juvenile detention" (not on first witness list). VRP (Apr. 15,

        2010) at 104. This meant that the trial court permitted Schierman to call, in total, 37

        character witnesses out of73 proposed character witnesses.

              On April 19, the defense offered the testimony of Eldon Vail, the secretary of

        the Washington DOC, regarding the resources and programming available to

        offenders sentenced to life without parole in Washington. The court agreed that

        Vail's testimony was "certainly relevant . . . on the statutory mitigating

        circumstances of future dangerousness or lack thereof," but ruled that if Vail



                                                 122
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No. 84614-6


       testified, another defense mitigation witness, James Aiken, could not. VRP (Apr.

        19, 2010) at 22.

              Aiken's testimony covered the same general topic and thus was just as

        relevant as Vail's. Aiken is a security consultant to numerous prison systems; the

        defense offered his testimony on "an inmate's overall adjustment to confinement as

        well as current/future danger to society" and "Mr. Schierman's classification records

        from the King County Correctional Facility in Seattle." CP at 7920, 7943, 26422.

        Consistent with its limitation on Dr. Cunningham's evidence, the trial court ruled

        that Aiken could testify only as to his knowledge of prisons in Washington State.

        VRP(Apr. 19, 2010)at 22. But it also ruled that Vail was "in a much better position

        to testify on that than is Mr. Aiken," and excluded Aiken's testimony as

        cumulative—z/Vail were to testify. Id.

              On April 22, 2010, in response to the State's motion, the trial court excluded

        testimony by Kinsey Schierman "regarding the effects of. . . her father's anger or

        his unpredictable behavior on her." VRP (Apr. 22, 2010) at 15. It ruled, however,

        that Kinsey could testify regarding "any observation she made of the impacts, not

        her interpretation of the impact, but actual observations of impacts . . . [that her

        father's] behaviors had on the defendant." Id. at 16.

              On April 26, 2010,the trial court limited the testimony of Schierman's uncle,

        Michael Christensen.     Christensen would have testified that he was a former

                                                 123
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No. 84614-6


        corrections officer, that he had observed Schierman "reach[ing] out to his family . .

       . from the correctional setting," and that he viewed this as a positive thing. VRP

       (Apr. 26, 2010) at 11. The court ruled that Christensen could testify "to the same

       scope that other family witnesses have been allowed to testify," but that he could not

       "relat[e] his own employment to [Schierman's] situation and how he thinks that

       [Schierman] will . . . do." Id. at 14.

              On the same day,the trial court ruled that no mitigation witnesses could testify

        as to what their children did for a living or how many grandchildren they had. The

        court stated that it was making that ruling in response to a "pattern throughout the

        examination of... both family and friends witnesses." Id. at 13.

              Ultimately, Schierman called 33 mitigation witnesses."^^

              Finally, Schierman presented 23 photographs through the mitigation

        testimony of his sister, Kinsey. The defense offered 54 more photos of Schierman

        through Schierman's mother. The trial court limited these additional photographs to


                 VRP (Apr. 20, 2010) at 43 (Dean Dubinsky), 132 (Keith O'Brien), 151 (Amy
        Hawkinson); VRP (Apr. 21, 2010) at 10 (James Ilika), 54 (Mark Nowak), 63 (Chris
        O'Brien), 93 (Marilyn Lagerquist), 138 (Eldon Vail), 161 (Lori Huotari), 179 (Corrine
        Cross), 190 (Michelle Brask); VRP (Apr. 22, 2010) at 34 (Timothy Driver), 44 (Candace
        Budhram), 89 (Michael Holley), 100 (Charlotte Zachary-Klutchnikova), 106 (Kinsey
        Schierman); VRP (Apr. 26, 2010) at 15 (Jaime Yantis), 27 (Gail Justesen), 36 (Michael
        Christensen), 40 (Linda Schierman), 62 (Seth Justesen), 69 (Kimberly Yantis), 72 (Isaac
        Way), 108 (Jerry Walsh), 115 (Roni Uyeda), 124 (Corey Anne Louis Kelman), 136 (Lois
        Tallman); VRP (Apr. 27, 2010) at 24 (Karl McGavran), 35 (Phyllis Roderick), 44(Linda
        Kesler), 51 (Lugenia Allen-Brablik), at 63 (Wendy Dubinsky); Def.'s Lx. 11 (Jim
        Tallman).
                                                 124
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       State V. Schierman (Conner), No. 84614-6


        12. The court also ruled that the defense could present only 12 pieces ofSchierman's

        artwork, either live or in photographs. The court denied defense counsel's request

        to present a single photograph showing more than 12 pieces of artwork.

                        2. Analysis

              Schierman argues that the trial court committed eight errors in excluding or

        limiting this mitigation testimony. We address each alleged error separately.

                           a. Exclusion of mitigation character witness testimony as
                              cumulative

              Schierman contends that it was error to exclude mitigation witnesses on the

        ground that their testimony was cumulative. He cites his cousin Erica Akingcoye's

        proposed testimony as an example of excluded evidence that "would have gone to

        Schierman's ability to form strong social bonds with others, and to touch their lives

        in positive ways." Appellant's Opening Br. at 129 (citing CP at 7893). Schierman

        argues that this type of testimony "says something about the person [he] was when

        he was not drinking or taking drugs." M at 130. He also argues that such testimony

        should not be excluded as cumulative because "[t]o a large extent, the sheer number

        of witnesses was the very point: a person who has touched and enhanced the lives of

        many people will likely be seen as more deserving of leniency." Id.

              We know of no case holding that a trial court erred by excluding mitigating

        character evidence as cumulative in a capital sentencing proceeding. But neither do



                                                125
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No. 84614-6


        we know of any case in which a trial court preemptively limited the number of

        mitigation character witnesses who could testify.

               We do not resolve this issue here. Schierman offered character testimony by

        47 non-family-member witnesses,            and the trial court excluded 30 of these

        witnesses as cumulative.'^^ He also offered the testimony of26 family members,and

        the trial court excluded 12 of them. VRP (Apr. 13, 2010) at 32-33; VRP (Apr. 15,

        2010) at 104. In all, therefore, the trial court deprived Schierman of mitigating

        character testimony by 42 individuals—^more than half of all the penalty phase


                 There are eases, however, affirming a trial court's exclusion of written character
        evidence as cumulative oflive witness testimony. E.g.,People v. Pearson,56 Cal. 4th 393,
        470, 297 P.3d 793, 154 Cal. Rptr. 3d 541 (trial court did not violate defendant's right to
        due process by excluding three reference letters, describing defendant as reliable and
        hardworking, as "cumulative of other testimony regarding defendant's character presented
        during the penalty phase"), cert, denied, 134 S. Ct. 198 (2013); State v. Wise, 879 S.W.2d
        494, 521-22(Mo. 1994)(no denial of due process where trial court excluded letter from
        corrections officer describing defendant's talent in music, poetry, and writing; because
        other witnesses had testified to these qualities, letter was properly excluded as cumulative),
        overruled on other grounds by Joy v. Morrison,254 S.W.3d 885(Mo.2008);Fox v. State,
        1989 OK CR 51,779 P.2d 562,572(where defendant presented 54 witnesses"who testified
        that his life had meaning to them and who felt that he should be sentenced to life
        imprisonment rather than being given the death penalty," five additional affidavits
        containing similar statements were "needless ... cumulative evidence"; trial court did not
        deny defendant due process protections by excluding affidavits).

               CP at 7933-35(31 "Friends," five "School" witnesses, and 10"Work" witnesses),
        7899(Morrison).

                VRP (Apr. 13, 2010) at 33 (ruling that Schierman could present 15 non-family-
        member lay witnesses); VRP (Apr. 15,2010) at 104(allowing Schierman to add Reverend
        Tinney and Morrison).



                                                    126
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       State V. Schierman (Conner), No. 84614-6


        witnesses offered by the defense. And it did so not because these witnesses offered

        irrelevant or unreliable testimony, but because it determined that their testimony

        would delay the proceedings.

              But Schierman then chose to forgo calling even the character witnesses he was

        permitted to call. We therefore conclude that he did not preserve this claimed error

        for review.


                            b. Exclusion of testimony about mitigation witnesses' lives and
                                families

              Schierman asserts that the trial court prohibited mitigation witnesses from

        discussing their own lives and families. He argues that this was error because those

        witnesses' "loving ...[and] pro-social" lives were relevant in assessing the value of

        their testimony on Schierman's behalf. Appellant's Opening Br. at 130-31.

              The trial court, however, did not generally prohibit witnesses from

        "discussing their own lives and family relationships," as Schierman suggests. Id. at

        130. Instead, the trial court stated once—apparently in response to testimony from

        certain mitigation character witnesses—^that witnesses could not testify about how

        many grandchildren they had or what their children did for a living.



                See CP at 7921-22 (State's "Memorandum in Support of Motion to Exclude
        Cumulative Defense Penalty Phase Witnesses," arguing that witnesses should be excluded
        because "jurors have been repeatedly advised ... that this trial will conclude by late-March
        or early April").

                                                    127
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No. 84614-6


                Moreover, Schierman fails to identify any particular testimony that he was

        unable to present as a result ofthis ruling. In fact, on April 27,the day after the court

        issued this ruling, a friend of Schierman's from the Lakeside-Milam testified that

        she had six grandchildren and that the eldest was being deployed to Afghanistan in

        July.

                This issue does not entitle Schierman to relief.

                             c. Exclusion of lay opinion testimony about the effects of abuse
                                and divorce

                Schierman argues that the trial court erred by excluding lay testimony

        regarding the way he was affected by domestic violence and divorce. Citing State

        V. Claflin, 38 Wn. App. 847, 854, 690 P.2d 1186 (1984), he argues that such

        testimony is admissible under the Rules of Evidence. He implies that even if it

        weren't admissible under the Rules of Evidence, such testimony would still be

        admissible in the penalty phase of a capital case.

                The trial court, however, did not actually exclude testimony about

        Schierman's behavior following his parents' divorce or his father's abuse. Indeed,

        Schierman's mother, stepfather, and sister all testified about the way abuse and

        divorce affected Schierman. VRP (Apr. 20, 2010) at 44, 70 (Dean Dubinsky

        testifying that Schierman's childhood trauma led him to have emotional and

        substance abuse problems); VRP (Apr. 22,2010) at 108-12(Kinsey testifying about


                                                  128
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No. 84614-6


        physical and emotional abuse; testifying that she "noticed more of a change in

        [Schierman] just shortly after the separation"); VRP (Apr. 27, 2010) at 83-88

        (Wendy Dubinsky testifying about the effect that abuse and divorce had on

        Schierman).

              Thus, regardless of some trial court comments seeming to exclude testimony

        on this topic, most of it was,in fact, admitted. Ultimately, Timothy Driver testified

        that when he coached Schierman in high school, he saw signs in Schierman's

        behavior that "it was .. . uncomfortable for him at home at that time." VRP (Apr.

        22,2010)at 40. This is consistent with the summary provided in the defense's April

        9, 2010, supplemental disclosure. And after the defense filed its motion for

        reconsideration, the court ruled that Morrison could testify. Although Morrison was

        ultimately unavailable, the defense substituted Phyllis Roderick, Schierman's junior

        high school counselor. Roderick testified that Schierman "was a child who was

        angry at dad and mom over what was going on[,]. . . who was slipping into what I

        was concerned might be a depression[,]...[and who] struggl[ed] between wanting

        to be the kid that he was and that need to . . . also be the caretaker for the family."

        VRP (Apr. 27, 2010) at 41.

              As for the other proffered witnesses, only Schierman's mother, Linda

        Schierman, testified.   But she testified consistently with the summary in the

        supplemental disclosure, describing her family's legacy ofalcoholism and the abuse

                                                 129
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       State V. Schierman (Conner), No. 84614-6


        that Schierman suffered at the hands ofhis biological father. Thus,it does not appear

        that the court's ruling on lay opinion actually had any limiting effect on Linda

        Schierman's testimony.

              Finally, although Stephanie Overland and Joshua Parker did not testify, we

        cannot tell from the record why the defense did not call them. As explained above,

        the defense called only 12 of the 14 family member witnesses that the trial court

        ultimately permitted. Both Overland and Parker were family members and thus

        could have testified.


                           d. Forcing Schierman to choose between Eldon Vail and James
                                Aiken


              Schierman argues that the trial court erred by forcing him to choose between

        Aiken and Vail. He contends that Aiken could have offered his perspective on

        prisons outside Washington State, to which Schierman might one day be transferred.

        The State argues that this error is unpreserved because Schierman failed to object to

        the court's April 19 ruling.

              The State is correct. And, in any event, Aiken's testimony would have been

        entirely cumulative of Vail's. The defense offered both Aiken and Vail as experts

        on Schierman's probable conditions of confinement in the Washington State DOC.

        Vail had much more direct experience with Washington's prisons than Aiken did.




                                                130
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No. 84614-6


                              e. Exclusion of Kinsey Schierman's testimony regarding her
                                own abuse

              Schierman argues that the trial court erred by prohibiting Kinsey Schierman

       from testifying about the way she was affected by her father's abuse.

              The State argues that the trial court acted within its discretion when it

        determined that Kinsey's experience was not relevant. It argues that the jury could

        not assume that their father's abuse affected Kinsey and Schierman in similar ways

        because "Kinsey was four years younger than Schierman, testified that she suffered

        an alcohol addiction but was successful in recovery, and apparently was not violent

       toward others," and because her gender and personality were different from

        Schierman's. Br. ofResp't at 191 (citing VRP (Apr. 22, 2010)at 107, 115).

              We agree with the State that this relevance determination was within the trial

        court's discretion.


                              f. Exclusion of Michael Christensen's testimony about his
                                 experience as a corrections officer
              Schierman argues that the trial court erred by limiting Christensen's

       testimony. Christensen is both Schierman's uncle and a former corrections officer,

        and the defense offered his opinion testimony on Schierman's adjustment to life in

        prison.

              The court ruled that Christensen could testify about his relationship with

        Schierman, as a family member, but could not "relat[e] his own employment to

                                                131
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No. 84614-6


        [Schierman's] situation and how he thinks that [Schierman] will... do, or has done

        because of his own prior or current employment." VRP (Apr. 26, 2010) at 14. The

        court explained that that testimony "is neither relevant [nor] probative of the issues

        present in the penalty [phase] ofthis case." Id. at 11.

              The trial court erred here for the same reason it erred in excluding Dr.

        Cunningham's actuarial testimony regarding future dangerousness. The cumulative

        effect of exclusion of all this mitigating evidence also weighs in favor ofreversal of

        the death sentences..


                           g. Exclusion of testimony about the effect of an execution on
                              family members
              Schierman argues that he should have been allowed to present testimony on

        the effect of his execution on his friends and family. But he failed to object to the

        court's ruling. Because there was no objection, there was no colloquy on this issue.

        Nor was there any relevant offer of proof, so the record does not indicate what

        evidence Schierman would have presented regarding the effect of his execution on

        his friends or family. See CP at 7889-900, 26422-33 (summarizing proposed

        mitigation witness testimony; omitting any reference to the impact of Schierman's

        execution on his friends or family). For this reason, any error is not"manifest" under

        RAP 2.5(a)(3). Kalebaugh, 183 Wn.2d at 584(error not "manifest," for purposes of

        RAP 2.5(a)(3), unless there is a "'plausible showing by the [appellant] that the


                                                 132
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No. 84614-6


        asserted error had praetical and identifiable consequences in the trial'") (alteration

        in original)(internal quotation marks omitted)(quoting O'Hara, 167 Wn.2d at 99)).

                              h. Photographs
                 In his opening brief, Schierman implies that the trial court admitted only 12

        of his many offered photographs of his life. The State points out, correctly, that the

        court actually admitted 35 of Schierman's photographs. Schierman does not explain,

        in either his opening or his reply brief, how he was prejudiced by the 35-photograph

        limit.    When the trial court excluded 42 of the photographs offered through

        Schierman's mother, it ruled that the photographs were "not relevant or probative in

        that quantity" because many of them depicted Schierman at the same life stages.

        VRP (Apr. 26, 2010) at 149. With respect to Schierman's artwork, the trial court

        ruled that Schierman could present 12 separate pieces. Schierman asked to display

        a single image ofhis artwork "in such a way that it could bejust observed en mass[e],

        as opposed to individual pieces," presumably because in that way he could present

        more than 12 individual pieces. Id. at 151. The trial court denied this request.

                 The trial court acted within its discretion in placing these minimal limits on

        Schierman's photographs and artwork.




                                                   133
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No. 84614-6


              II.    The Admission of Certain Victim Impact Testimony Did Not Violate
                     Schierman's Rights to Due Process or Protection against Cruel
                     Punishment

              Schierman challenges the trial court's admission oftwo types ofvictim impact

        evidence:(1) a memorial service video tribute to the four victims and (2)testimony

        by several of the victims' family members regarding their immigration from the

        former Soviet Union and the importance of Christianity to them and to the adult

        victims. He argues that the admission of this evidence violated the Eighth and

        Fourteenth Amendments to the United States Constitution and article I, sections 3

        and 14 ofthe Washington State Constitution.

                     A. Facts


                        1. Memorial service video

              On April 15, 2010, the State offered as penalty phase evidence "a video that

        was prepared for purposes of a memorial service by the [victims'] family, which

        provides . . . moving images of the four victims in this case . . . [and is] about 15

        minutes long." VRP (Apr. 15, 2010) at 110. The defense objected that the State

        should be limited to one "in-life" photograph ofeach victim, arguing that "memorial

        services are beyond the boundaries ofevidence that should be otherwise admissible"

        because they tend to "inflame the passions of[the]jury." /J. at 111.

              The trial court noted that the State had listed the video in its discovery

        materials in December 2009, and asserted that it was "a little late to be objecting to

                                                 134
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       State V. Schierman (Conner), No. 84614-6


        it now." Id. at 112. But once again,the court gave the defense more time; it allowed

        the defense until noon the following day to submit specific objections in writing.

        The defense then argued that the video was "well crafted, and it . . . make[s] it

        extremely difficult for [the defense] to put on mitigation." VRP (Apr. 19, 2010) at

        8.


              The State countered that the memorial video was admissible because its

        "focus on family, the focus on faith, the focus on children, is exactly who these

        people were, in a way that... is unusual for people perhaps in our society, and for

        that reason [the video] truly give[s] the most meaningful glimpse of who these

        people . .. were." Id. at 4. The State also suggested that ifthe court concluded that

        the video's music soundtrack was inflammatory, the video could be played without

        sound.


              The court ruled that the video was largely admissible under State v. Gregory,

        in which this court held that victim impact evidence is admissible in the penalty

        phase of a capital case, so long as it does not'"so infect[] the sentencing proceeding

        as to render it fundamentally unfair.'" 158 Wn.2d 759, 852, 147 P.3d 1201 (2006)

        (quoting Payne v. Tennessee, 501 U.S. 808, 831, 111 S. Ct. 2597, 115 L. Ed. 2d 720

        (1991)(O'Connor, J., concurring)), overruled in part on other grounds by State v.

        W.J., 181 Wn.2d 757, 336 P.3d 1134(2014). The trial court concluded that the only

        objectionable part ofthe memorial video was the soundtrack, and ruled that the video
                                                 135
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No. 84614-6


        must therefore be played silently. The court excluded the music because "in the

        court's view,[it] does magnify tremendously the ~ both,the religious, spiritual, and,

        as the case law [has] held, inappropriate attempts to influence through those means

        the jury's decision in this case." VRP (Apr. 19, 2010) at 10.

                        2. Victimfamily member testimony
              The State presented four witnesses during the penalty phase: Lybov Botvina

       (the mother of Olga and Lyuba), Pavel Milkin (the father of Leonid), Yelena

        Shidilovsky (the sister of Olga and Lyuba), and Leonid (the husband of Olga and

        father of Andrew and Justin).

              All ofthese witnesses testified about their relationship to the victims and their

        sense ofloss. Lybov and Pavel testified that both oftheir families came to the United

        States as political refugees, sponsored by the Catholic Church, because they were

        persecuted in the former Soviet Union for their Christianity. Leonid testified that he

        was 13 when his family immigrated to the United States, and that he spoke no

        English when they arrived. The prosecutor asked Lybov whether she ever wished

        that she had not come to the United States "because of what happened." VRP (Apr.

        19, 2010) at 124. She answered, "Yeah, that's what my husband say, iff would

        know,I will lose my girl, I would have stayed in Ukraine no matter what." Id.




                                                 136
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No. 84614-6


              Lybov and Yelena testified that Lyuba and Olga were deeply religious.

        Leonid testified that Olga was extremely active in their church. The prosecutor

        asked Lybov whether the murder had shaken her faith. She replied:

              You know, we have [a] very deep belief, we are Christian and we came
              from Ukraine, where Christianity was underground, and so it did not
              shake my faith, no, it doesn't, because I have belief I will meet him in
              heaven on the last day, because they are with Jesus.

        Id. at 124. The prosecutor asked Yelena,"How important was faith in Olga's life?"

        Id. at 152. She answered:


              Just like it was earlier said by my mom, we grew up, and pretty much
              the reason why we left the former Soviet Union is because ofreligious
              persecution, and as a result we knew that this is something ~ fi-eedom
              to really believe in God freely is something absolutely amazing and we
              should really treasure that, and knowing that you can fireely go on
              Sunday to church was absolutely a privilege, and having a Bible, read
              the Bible, as well, and so for her that was just the cornerstone, this was
              something that was an important part of her . . . daily life. I'm not
              talking about Sundays, I'm talking about the conversation I had with
              her at some point when I was working during the work hours.

              I called her and asked [a] simple question, what are you doing? She
              said, "I'm just reading my Bible," and that's not something to brag
              about, that's just... the fact that that was her life, to read the Bible and
              really believe according to the principles and be a good example.
              That's why she was absolutely loved and adored by people around her.
              She had a lot of friends.


        Id. at 152-53.




                                                 137
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No. 84614-6


                     B. Analysis
              In Booth V. Maryland, 482 U.S. 496, 501-02, 107 S. Ct. 2529, 96 L. Ed. 2d

        440 (1987), overruled in part by Payne, 501 U.S. 808, the United States Supreme

        Court held that the Eighth Amendment to the United States Constitution prohibited

        the presentation of victim impact evidence to a capital sentencing jury. The Booth

        Court reasoned that victim impact testimony was inherently inflammatory, was

        virtually impossible to rebut, and created a risk of arbitrary sentencing decisions. Id.

        at 505, 509. Two years later, in South Carolina v. Gathers, 490 U.S. 805, 810, 109

        S. Ct. 2207, 104 L,Ed. 2d 876(1989), overruled in part by Payne,501 U.S. 808,the

        Court extended Booth's holding to apply to the prosecutor's remarks.

              The Court overruled Booth and Gathers in Payne, reasoning that the states

        have always been free to punish crime according to the harm that results:

              Victim impact evidence is simply another form or method ofinforming
              the sentencing authority about the specific harm caused by the crime in
              question, evidence of a general type long considered by sentencing
              authorities. We think the Booth Court was wrong in stating that this
              kind of evidence leads to the arbitrary imposition of the death penalty.
              In the majority of cases, . . . victim impact evidence serves entirely
              legitimate purposes. In the event that evidence is introduced that is so
              unduly prejudicial that it renders the trial fundamentally unfair, the Due
              Process Clause of the Fourteenth Amendment provides a mechanism
              for relief.




                                                  138
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
         State V. Schierman (Conner), No. 84614-6


        501 U.S. at 825. The Payne Court, however, expressly declined to overrule Booth's,

        holding that victims' family members may not testify to their opinions about the

        defendant, the crime, or the appropriate sentence. Id. at 830 n.2.

              In State v. Gentry, this court adopted Payne's, reasoning and rejected the

        defendant's argument that article I, sections 3 and 14 of the Washington State

        Constitution prohibited the presentation of victim impact evidence to a capital

        sentencing jury. 125 Wn.2d 570, 618-33, 888 P.2d 1105 (1995). The Gentry court

        held that the addition of the victims' rights amendment (article I, section 35)to our

        state constitution expanded the category of evidence that is admissible in a death

        sentencing proceeding under Bartholomew II, 101 Wn.2d 631. The court cautioned,

        however,that the trial court must always weigh the probative value ofvictim impact

        evidence against its potential for prejudice, and that it must exclude '"irrelevant

        information or inflammatory rhetoric that diverts the jury's attention jfrom its proper

        role or invites an irrational, purely subjective response.'" Gentry, 125 Wn.2d at 632

        (quotingPeop/e v. Raley,2 Cal. 4th 870,916,830 P.2d 712,8 Cal. Rptr. 678(1992)).

              The testimony at issue in Gentry was given by the victim's father. Id. at 617.

        He testified "about the victim's interests, and her plans for the future[, and about]..

        . the effects of his young daughter's murder on his work, his emotions and his

        family." Id. This court held that the testimony was properly admitted at the

        sentencing phase. Id.

                                                 139
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No. 84614-6


              Schierman acknowledges that the Eighth Amendment to the United States

        Constitution no longer bars victim impact evidence, but he argues that the evidence

        admitted in his case violated due process protections by '"injecting arbitrary factors

        into [the] capital sentencing hearing.'" Appellant's Opening Br. at 147 (quoting

        State V. Barnard, 608 So. 2d 966, 968 (La. 1992). He also argues that even if the

        federal constitution does not bar the victim impact evidence admitted in his case,

        Washington's more protective constitution does. WASH. CONST, art. I, §§ 3, 14.

              Since the addition of the victims' rights amendment to the Washington State

        Constitution, however, this court has always looked to federal precedent to

        determine the scope of victim impact evidence admissible under our state due

        process and cruel punishment clauses.^' To be sure, Washington's constitution

        imposes more stringent restrictions on all of the State's evidence at a special

        sentencing proceeding, and these restrictions apply with full force to victim impact

        evidence. E.g., Gregory, 158 Wn.2d at 854(because the Rules ofEvidence apply to



                  Gregory, 158 Wn.2d at 854-55 (concluding that even if vietim's statement that
        defendant's crime was "'unspeakable' improperly characterized the crime in violation of
        Booth,[482 U.S. 496], and [State v.] Pirtle,[127 Wn.2d 628, 672, 904 P.2d 245 (1995)],"
        any error was harmless under Washington Constitution's due proeess and eruel punishment
        clauses because the statement"was fleeting compared with those made in Booth'')-, Gentry,
        125 Wn.2d at 625-29 (holding that the due proeess and cruel punishment clauses of
        Washington's constitution (article I, §§ 3, 14) can be harmonized with the victim's rights
        amendment (artiele I, § 35) only by permitting victim impact evidence in a capital
        sentencing proceeding, and concluding that such evidence is "relevant," under
        Washington's death penalty statute, for the same reasons it was deemed relevant in Payne).
                                                  140
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
         State V. Schierman (Conner), No. 84614-6


        State's evidence at special sentencing proceeding, victim impact evidence must

        comply with hearsay rule). But Washington's constitution imposes no stricter limits

        on victim impact evidence, specifically, than the federal constitution does.

                        1. Memorial service video

              No Washington case directly addresses the issue, but Schierman contends that

        courts in other jurisdictions have rejected victim impact evidence similar to the

        State's video in his case. He cites United States v. Sampson, 335 F. Supp. 2d 166,

        192(D. Mass.2004),Salazarv. State, 118 S.W.3d 880,882-85(Tex. Ct. App.2003),

        andPeople v. Prince,40 Cal. 4th 1179,156 P.3d 1015,57 Cal. Rptr. 3d 543(2007)).

              In Salazar, 118 S.W.3d at 882-85, a noncapital case, the Texas Court of

        Appeals remanded for resentencing because the prosecution showed a 17-niinute

        video "tribute" to the victim's life.     The appellate court deemed the video

        inflammatory, in violation ofthe defendant's due process rights, because it featured

        '"highly emotional and moving background music'" and images of the adult victim

        as a baby and young child. Id. at 884. In Prince, 40 Cal. 4th at 1291, the court

        approved the use of a 25-minute video interview of the victim by a local television

        station. It distinguished that video, which it described as "a calm, even static,

        discussion of[the victim's] accomplishments and interests," from videos containing

        music or images ofthe victim as an infant or young child. Id. at 1287. And in State

        V. Hess, 207 N.J. 123, 158-59, 23 A.3d 373 (2011), the New Jersey Supreme Court

                                                141
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No. 84614-6


        held that defense counsel erred by failing to object to the admission of a 17-minute,

        professionally produced video featuring music,images ofthe victim's childhood and

        tombstone, and the superimposed text of poems scrolling over the images.

              In response, the State relies primarily on People v. Kelly, approving the use of

        a 20-minute video, set to background music by Enya, depicting the victim from

        infancy until her death at age 19. 42 Cal. 4th 763, 793-99,68 Cal. Rptr. 3d 531, 171

        P.3d 548(2007). The Kelly decision repeatedly emphasizes the need for trial courts

        to be "very cautious" in admitting videotape victim impact evidence, but concludes

        that the video in question was "not unduly emotional" and "was relevant to the

        penalty determination[ because i]t humanized [the victim]." Id. at 797-99. The

        decision acknowledges that the background music was probably "irrelevant" and

        "emotional," and it appears to disapprove of a "theatric" image of people on

        horseback at the end of the video, but it concludes that these elements, even if

        erroneously admitted, were harmless. Id. at 798.

              Thus, the case law on victim impact videos, including Kelly, generally

        distinguishes between objective representations (admissible) and stylized

        productions (inflammatory). It also distinguishes between information about the

        victim's life (admissible) and tributes to the victim (inflammatory).

              The memorial video presented in this case contains four basic elements: many

        still images ofthe victims, many moving images ofthe victims, a few captions with
                                                142
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No. 84614-6


        phrases like "you are gone, but not forgotten," and a few images of clouds and

        coastlines. It also contains a few images of the two adult victims as children.

              The captions and images of nature are the kind ofstylized elements that courts

        have deemed inflammatory and therefore inadmissible. E.g., Hess, 207 N.J. at 158-

        59; Salazar, 118 S.W.3d at 884. And the images ofthe adult victims as children are

        also problematic. Hess, 207 N.J. at 158-59; Salazar, 118 S.W.3d at 884. But in this

        case, the emotional impact of those fleeting elements is negligible compared with

        the impact ofthe many still and moving images ofthe two child victims. And courts

        applying Payne have held that moving images and video photomontages are

        admissible as victim impact evidence in a capital case. E.g., State v. Gray, 887

        S.W.2d 369, 389(Mo. 1994)(videotape of victim at family's Christmas admissible

        "to show the victims are individuals whose deaths represent a unique loss to society

        and to their family and that the victims are not simply 'faceless strangers'"(quoting

        Payne, 501 U.S. at 825)); State v. Leon, 142 Idaho 705, 707, 710, 132 P.3d 462

        (Idaho Ct. App. 2006)(4 1/2-minute DVD (digital video disk) containing video and

        photographic images of victim and victim's children was admissible victim impact

        evidence). But see Sampson, 335 F. Supp. 2d at 191-93 (27-minute video featuring

        200 still photographs of the victim from victim's life, beginning at infancy, would

        have been inadmissible even without evocative musical soundtrack because it

        "provided much more than a 'quick glimpse' of the victim's life").
                                                 143
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No. 84614-6


              In light of our precedent allowing the State to present victim impact evidence,

        the trial court did not err by admitting the video without sound.

                        2. Victimfamily member testimony

                           a. Preservation of error

              The State argues that we should decline to reach the issue ofthe victim impact

        testimony because Schierman did not object to this testimony at trial. The State

        contends that the defendant is required to preserve such an error under Gregory, 158

        Wn.2dat 853 n.43.


              We reject the State's argument and reach the merits of this issue. First, we

        construe procedural rules more liberally in a capital case. Lord I, 117 Wn.2d at 849

        (citing Jeffries, 105 Wn.2d at 418). Second, this court has addressed unpreserved

        challenges to the admission of victim impact evidence in the past. See Gregory, 158

        Wn.2d at 853 n.43 (noting that defendant failed to preserve state, as opposed to

        federal, constitutional challenges to the admission ofvictim impact evidence; stating

        that "to the extent that we evaluate these arguments, we do so under RAP 2.5(a)'s

        limitations"; and addressing the state constitutional arguments).

                            b. Merits

               Schierman argues that the victim impact testimony was irrelevant and

        inflammatory under Gentry because it emphasized "the victims' goodness, beauty,



                                                 144
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No. 84614-6


        piety, and glorious struggle to free themselves from community oppression so that

        they could practice their Christian religion." Appellant's Opening Br. at 151.

              The State argues that many cases have approved victim impact testimony

        referring to the victim's religious activities. The State is correct. See United States

        V. Mitchell, 502 F.3d 931, 989-90 (9th Cir. 2007) (approving victim impact

        testimony that the victim was the person responsible for teaching family's children

        about their Navajo heritage, traditions, and practices); United States v. Bernard, 299

        F.3d 467, 479-80 (5th Cir. 2002) (approving victim impact testimony regarding

        victim's religious activities and survivors' reliance on faith; disapproving one

        witness' appeal to defendants to "put their faith in Jesus Christ for the forgiveness

        oftheir sins," but finding error harmless); People v. Vines, 51 Cal. 4th 830,251 P.3d

        943,124 Cal. Rptr. 3d 830(2011)(approving testimony by mother ofvictim's young

        son that she told her son the victim was in heaven with Jesus; approving testimony

        that victim attended church);People v. Pollock,32 Cal. 4th 1153,1181,89 P.3d 353,

        13 Cal. Rptr. 3d 34(2004)(approving testimony as to the victim's participation in

        Bible study classes, but specifically noting that witnesses did not testify about

        "[victim's] specific religious beliefs . . . [or] suggest that religious doctrines should

        guide or affect the penalty determination process"); Pickren v. State, 269 Ga. 453,

        454-55, 500 S.E.2d 566 (1998)(approving testimony as to the impact of victim's

        death on his church community); State v. Reeves, 337 N.C. 700, 722-23, 448 S.E.2d

                                                  145
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No. 84614-6


        802 (1994)(approving testimony that victim was a good person, who would do

        anything for anyone and always went to church).

              Courts have also admitted victim impact testimony involving immigration and

        persecution. People v. Virgil, 51 Gal. 4th 1210, 1274-75, 253 P.3d 553, 126 Gal.

        Rptr. 3d 465(2011)(approving victims' sister's testimony that victim fled Cambodia

        to escape Communism when victim was 10 years old); People v. Valencia, 43 Gal.

        4th 268, 74 Gal. Rptr. 3d 605, 180 P.3d 351 (2008)(approving victim's parents'

        testimony that when victim was still alive, he sent them money and clothing to help

        alleviate their poverty in Mexico; approving victims' mother's testimony that she

        was very proud of victim for graduating from high school since she had never

        learned to read or write).

               We hold that the victim impact testimony in this case did not violate

        constitutional protections. We decline to adopt a rule that says some victims'

        stories—^particularly those involving religion, immigration, or persecution—are too

        compelling to be admissible.


                 Finally, Schierman asserts that the presence of uniformed military personnel in
        the courtroom, combined with Leonid's testimony that he was stationed in Iraq when the
        murders occurred,"rendered the death sentence arbitrary and capricious in violation of the
        Eighth Amendment and Article 1, § 14." Appellant's Opening Br. at 84. Schierman cites
        no authority for this argument. In the portion ofthis opinion that addressed the guilt phase
        of Schierman's trial, we concluded that the presence of uniformed officers, even in
        combination with Leonid's testimony, did not render Schierman's trial unfair. We know
        of no authority suggesting that we should reach a different conclusion under the Eighth
        Amendment and article I, § 14.
                                                    146
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
         State V. Schierman (Conner), No. 84614-6


              III.   The Trial Court Did Not Violate Schierman's Right to Due Process or
                     Protection Against Cruel Punishment When It Permitted the State to
                     Cross-Examine Schierman's Stepfather on the Contents ofSchierman's
                     Rehabilitation Treatment Journal

              Schierman challenges the trial court's ruling allowing the State to cross-

        examine his stepfather, Dean Dubinsky, about selected passages in a journal

        Schierman kept while undergoing treatment at the Lakeside-Milam. The trial court

        permitted this cross-examination as rebuttal to Dubinsky's testimony that he never

        worried about the possibility that Schierman might harm another person when he

        was intoxicated. Schierman argues that the treatment journal's prejudicial effect

        outweighed its rebuttal value, and that the cross-examination therefore violated the

        constitutional rules adopted in Bartholomew I and II. State v. Bartholomew, 98

        Wn.2d 173, 654 P.2d 1170(1982){Bartholomew I), vacated by 463 U.S. 1203, 103

        S. Ct. 3530, 77 L. Ed. 2d 1383 (1983), aff'd on remand by Bartholomew II, 101

        Wn.2d 631.


                     A. Facts

              On April 19, 2010,the first day ofthe penalty phase, the defense asked the

        court to limit the State's cross-examination of mitigation witnesses as follows:

              "[Wje'd move to exclude cross-examination by the State with respect
              to ... other bad acts without foundation .... I can give an example.

                     What I'm concerned about is a particular witness gets up,family
              or friend, indicates that their experience with [Schierman] has been a
              good one and they find him to have certain characteristics and
              background, and the State gets up and asks a series of questions like
                                                147
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No. 84614-6


              without foundation regarding other bad acts, for example if you knew
              that he beat somebody up, would that change your opinion, or if he did
              this or that, would that change your opinion. So I'm concerned about.
              . . the, if you will, do you still beat your wife kind of questions.

        VRP (Apr. 19, 2010) at 44.

              The State responded that it had "an abundance of foundation" to ask about

        prior bad acts,"from the defendant's own writings and his descriptions to others of

        his past life." Id. at 45. The defense disagreed, but only because the State could not

        "establish foundation as to any personal knowledge by any of these witnesses." Id.

        at 46 (emphasis added).

              The court rejected that argument on the ground that the State did not need to

        establish that any mitigation witness was personally aware of an alleged specific

        prior instance of bad or violent conduct. Instead, the court ruled, the State needed

        to establish only that it had a "good faith basis" to believe that the prior bad act in

        fact occurred: "One is not required to assume or know in advance whether the

        witness is aware of the prior bad act, there simply has to be a good faith basis for

        asking about the act itself." VRP (Apr. 19, 2010) at 46-47.

              The defense explained that it was particularly concerned about questioning

        based on a "treatmentjournal" that Schierman had kept while he was a patient at the

        Lakeside-Milam, a drug and alcohol addiction treatment facility. Id. at 47. The

        court asked the defense,"What's the basis for moving to exclude any references to


                                                 148
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No. 84614-6


        the defendant's own version of events?" Id. The defense repeated that the journal

        described incidents about which no mitigation witness had direct, personal

        knowledge. The court again rejected the argument that such knowledge was a

        necessary foundation for questioning witnesses about the contents of the joumal.^^

              The following day, the defense called Schierman's stepfather, Dubinsky, as

        its first mitigation witness. Dubinsky testified that Schierman had emotional

        problems stemming from his childhood, and that this led him to use alcohol and

        drugs. He explained that"[Schierman] and Kinsey[, Schierman's sister,] came from

        an alcoholic home," that Schierman was smart but had low self-esteem, and that

        Schierman had apparently attempted suicide before Dubinsky began dating

        Schierman's mother. VRP (Apr. 20, 2010) at 49-60. He also testified that

        Schierman was extremely protective of his mother and sister, a characteristic that

        Dubinsky attributed to "the previous lives with their father." Id. at 56.

              Dubinsky described Schierman's last two years of high school as difficult,

        mainly because ofSchierman's depression, which he also attributed to psychological

        abuse by Schierman's father. But he explained that Schierman's outlook improved




                 In his opening brief, Schierman asserted that "[t]he defense objected to the
        introduction of information from the journal[,] citing State v. Bartholomew [II]."
        Appellant's Opening Br. at 156. But in his reply brief, Schierman concedes that defense
        counsel did not cite to Bartholomew I and II when objecting to the admission of the
        treatmentjoumal.
                                                 149
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No. 84614-6


        when he entered an alternative high school. When asked to describe Schierman

        when he graduated from high school, Dubinsky said that "he was full of promise."

       Id. at 65.


              Shortly after Schierman enrolled in college, however, his relationship with his

        mother and Dubinsky began to deteriorate and he moved out oftheir home. During

        this period, Schierman lived with his father briefly. By the time Schierman was 23,

        Dubinsky believed that he was drinking excessively on a daily basis. Finally, after

        Schierman showed up at his family's home carrying a gun and threatening suicide,

        he entered a 28-day inpatient treatment program at Lakeside-Milam.

              Dubinsky testified that Schierman responded well to treatment. At the end of

       the 28 days, Schierman moved into a group home for recovering addicts.

              Near the end of Dubinsky's direct examination, defense counsel asked him if

        he ever feared that Schierman would harm another person while he was intoxicated.

        Dubinsky testified that he did not because although he had "heard .. . maybe one or

        two stories about [Schierman] being in a fight at a bar or something .... He didn't

        have the history of hurting people or hurting things, or doing things that were

        violent." Id. at 104(emphasis added). Defense counsel then prompted Dubinsky to

        address the treatment journal, which "may or may not have described assaultive

        behavior." Id. at 105. Dubinsky stated that he had first learned of the journal "the

        other day," and had asked defense counsel to show him a copy of it in preparation

                                                150
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No. 84614-6


       for his testimony. Id. Dubinsky testified that Schierman had never been violent or

        assaultive toward anyone else in Dubinsky's presence.

              On cross-examination, the prosecutor handed Dubinsky a collection of

        photocopied papers, "marked for identification as State's Exhibit Number 2," and

        asked if he recognized them. M at 115. He said he did not. The prosecutor indicated

        that they were excerpts ofthe treatmentjournal and asked Dubinsky if he'd seen the

       journal. Dubinsky explained that he had "asked the defense attorneys ifI could have

        some information about the journal [and tjhey sent me some excerpts on line." Id.

        at 115-16. He clarified that the excerpts were typed, whereas the photocopies he'd

       just been handed were handwritten.

              The prosecutor then questioned Dubinsky about particular passages in the

       journal, referring him to specific numbered pages and asking whether they'd been

        included in the excerpts he'd seen online. In these excerpts, Schierman described

        "stealing cigarettes and clothes and getting in fights," id. at 117-18; being "a really

        good actor," id. at 118-19;"mak[ing] short work of—as in beating up —^his father,

        id. at 120; inadvertently exposing his pets to the residual cocaine and ecstasy in his

        sweat; and using hallucinogens and "beating the shit out of a homeless person that

        [he] thought was an alligator," id. at 122-23. Dubinsky indicated that he had seen

        most of these excerpts in the materials provided by defense counsel, but could not



                                                 151
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No. 84614-6


        remember seeing the excerpt about stealing cigarettes and clothes, and had not been

        provided the excerpt about cocaine and ecstasy.

              The prosecutor asked Dubinsky whether he'd seen an excerpt in which

        Schierman described putting the back of his father's head through a wall and

        knocking him unconscious. In the excerpt, Schierman stated that he "gave his

        [father's] right hand a good couple sto[m]ps till I hear bones break," and later told

        his father that he'd punched a hole in the wall in a drunken rage. Id. at 124.

        Dubinsky acknowledged that this episode had been included in the journal excerpts

        provided to him. He then stated:

              [Jjust to be upfront with you, I don't recall [Schierman's father] ever
              having a broken hand and I don't remember ~ he never called to discuss
              with us about an assault like this that would have taken place. I would
              have imagined that there would have been some sort of
              communications, parent to parent, if there was something like this
              going on.

        Id.


              Finally, the prosecutor asked Dubinsky about an excerpt in which Schierman

        stated that he'd had "several close calls with police, often with handcuffs on, in the

        back of a cruiser, yet I never was arrested." Id. at 125. Dubinsky said that the

        excerpt had been provided to him in the defense materials and did not match his

        experience with Schierman: "I would imagine he would have ended up in jail or we

        would have gotten a phone call or there would be some sort of write-up by the police


                                                 152
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No. 84614-6


        officer, but, no . . .   Id. He made similar comments about two more excerpts in

        which Schierman described "an ass whooping at the hands of a telescoping, steel

        baton . . . [but] no arrest still," and a fight in which "I sent one guy to the ER and

       just about broke another guy'[s] neck." Id. at 126.

                      B. Analysis

                          1. Preservation oferror
               Schierman acknowledges that the prosecution may rebut testimony by a

        capital defendant's mitigation witness, but he argues that the journal was

        inadmissible because it was more prejudicial than probative. First, he argues that

        the journal was not relevant rebuttal evidence because Dubinsky "never made

        sweeping statements about Schierman's peacefulness." Appellant's Opening Br. at

        166. Second, Schierman argues that the journal was unreliable. The State argues

        that Schierman failed to preserve any such error because he did not cite Bartholomew

        I and II or argue that the journal was more prejudicial than probative when

        challenging its admission in the penalty phase proceeding.

               The State is correct that Schierman neither cited Bartholomew I and II nor

        objected to the journal's admission on the ground that the journal was irrelevant or

        more prejudicial than probative. Instead, he sought to exclude the journal on the

        ground that none of his mitigation witnesses had personal knowledge of the events



                                                 153
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No. 84614-6


       (fictional or otherwise) recounted in the journal. Thus, defense counsel did not

        preserve the errors that Schierman now raises.

              Under RAP 2.5(a)(3), this court may decline review of an unpreserved error

        unless the error is both "manifest" and "truly of constitutional dimension." O'Hara,

        \61 Wn.2d at 98. We have said that an error is of constitutional magnitude only if

        it deprives the defendant of an actual constitutional guaranty. Id. at 99, 103

       (contrasting errors of constitutional magnitude, such as jury instructions that shift

        the burden of proof, and errors of nonconstitutional magnitude, such as failure to

        instruct on a lesser included offense). But the limitation on aggravating evidence in

        a capital penalty phase proceeding was established by Bartholomew I and II and was

        clearly based on our state constitution. Thus,the admission of aggravating evidence

        in violation of Bartholomew I and II is an error of constitutional magnitude.^'^



                To the extent that this holding conflicts with certain statements in Lord I, 117
        Wn.2d at 895, we disavow Lord I. In that case, this court held that it would not consider
        an unpreserved challenge to the admission of penalty phase testimony regarding the age of
        a girl the defendant victimized in a prior offense. Id. It reasoned that the defendant"does
        not specify how the age of the victim especially prejudiced him and, thus, was
        constitutional error." Id. (emphasis added). This misstates our precedent on RAP
        2.5(a)(3). In equating "prejudice" with "constitutional magnitude," the Lord I court
        purported to rely on State v. Scott, 110 Wn.2d 682, 688, 757 P.2d 492(1988). 117 Wn.2d
        at 895. But Scott does not equate those concepts—on the contrary, it defines errors of
        "constitutional magnitude" just as they are defined in O'Hara, 167 Wn.2d at 98-99: as
        errors that deprive the defendant of a constitutional guaranty. See 110 Wn.2d at 689-91
        (declining review under RAP 2.5 not because defendant failed to show prejudice, but
        because alleged error did not violate constitutional guaranty).

                                                   154
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No. 84614-6


              Whether the admission of the treatment journal was "manifest" error under

       RAP 2.5(a)(3) is a more difficult question. To prove that an unpreserved error is

        manifest, an appellant must make a '"plausible showing . . . that the asserted error

        had practical and identifiable consequences in the trial.'" Kalebaugh, 183 Wn.2d at

        584 (quoting O'Hara, 167 Wn.2d at 99). And a practical and identifiable error is

        one that '"the [trial] court could have corrected,'" given what it knew at the time.

       Id.(quoting O'Hara, 167 Wn.2d at 100).

              In this case, that standard is satisfied as to two of the alleged but unpreserved

        errors regarding the treatment journal—^the ruling that the journal's references to

        specific instances of conduct were relevant rebuttal evidence (under ER 402) and

        the ruling that this evidence was more probative than prejudicial(ER 403). These

        are legal questions, which we can resolve—and the trial court could have

        addressed—by comparing the content of Dubinsky's testimony on direct

        examination with the content of the treatment journal the State sought to use on

        cross-examination. But that standard is not met with respect to the other error that

        Schierman alleges—^the trial court's (implicit) determination that the treatment

       journal was sufficiently reliable for the State to have a good faith basis to use it,

        particularly in the penalty phase proceeding. Because the defense failed to challenge

        the journal as unreliable (or otherwise insufficient to provide the State with a good

        faith base for cross-examination), the record contains no colloquy on this issue. We
                                                 155
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No. 84614-6


       cannot now guess what that colloquy would have revealed if it had actually occurred.

       Nor could the trial court have corrected a problem about which it was unaware. We

       therefore address the merits of only the first two issues: relevance and probative

        value versus prejudicial effect.

                        2. We reject Schierman's claim that the specific instances of
                           conduct described in the treatmentjournal were inadmissible
              In Lord I, this court held that the scope ofrebuttal evidence in a penalty phase

        proceeding was broad, but still limited by Bartholomew II's balancing of probative

        value against prejudicial effect: "defense witnesses may be cross-examined

        concerning anything relevant to a matter raised in mitigation by the defendant,

        subject to the balancing test." 117 Wn.2d at 889-93,892. The Lordl court explained

        that Bartholomew II's rebuttal rule was "analogous to the rules of evidence

        concerning testimony about defendant's character":

                     When a defendant presents evidence of his character, the State
               may inquire further to determine the reliability of that evidence. A
               defendant's character witness may be cross-examined about his
               personal knowledge of specific incidents of misconduct.. . .

                           The scope of cross-examination is sufficiently
                     broad to make it dangerous for the defendant to call
                     character witnesses unless the defendant has led a good
                     life. A character witness may not only be asked whether
                     he "has heard" this or that about the defendant, but he may
                     also be asked "Do you know" this or that about the
                     defendant.




                                                 156
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No. 84614-6


        117 Wn.2d at 892-93 (quoting 5 Karl B. Tegland, Washington Practice:

        Evidence Law AND Practice, § 125, at 45 (3ded. 1989)).

              In State v. Brett, 126 Wn.2d 136, 185-89, 892 P.2d 29 (1995), vacated and

        remanded, 142 Wn.2d 868, 16 P.3d 601 (2001), this court reaffirmed the rebuttal

        evidence rule stated in Bartholomew II and Lord I. It held that evidence of the

        defendant's prior uncharged crimes was admissible to rebut a mitigation witness's

        testimony that the defendant'"respected people'" and "was 'a real gentleman'." Id.

        at 188. Dubinsky's testimony was similar to that offered in Brett, Dubinsky stated

        that Schierman had no history of hurting people or acting violently, VRP (Apr. 20,

        2010) at 104. Under Lord I, the State could rebut this testimony with specific

        instances of Schierman's conduct, to the extent that the evidence was responsive to

        the assertions about his nonviolent character and more probative than unfairly

        prejudicial. 117 Wn.2d at 892; see generally State v. Kelly, 102 Wn.2d 188, 193-

        94, 685 P.2d 564 (1984)(regarding admission of evidence of accused's character

        under ER 404(a)(1) and cross-examination as to "specific instances of conduct" per

        ER 405(a)). The State basically did this. Most of the specific instances of conduct

        that it cited in Schierman's journal were instances of violent or abusive behavior.

        Thus, the State's use of the journal fell within the boundaries of ER 404(a)(1) and

        ER 403 and was not barred by Bartholomew II.



                                               157
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No. 84614-6


              Finally, Schierman argues that Lord I and Brett are distinguishable because in

        both ofthose cases,the specific instances ofthe defendant's prior conduct addressed

        on cross-examination were "well known to the defense witness." Appellant's Reply

        Br. at 62. (This alleged error is preserved.) This is incorrect. In Brett, 126 Wn.2d

        at 187, the State was permitted to ask a mitigation witness about a prior uncharged

        assault committed by the defendant, even though the witness did not learn of that

        assault until he was subpoenaed. The events described in Schierman's treatment

       journal were no less well known to Dubinsky, who first read excerpts from the

       journal the night before giving his mitigation testimony.

              IV.    The Trial Court Did Not Violate Schierman's Right to Due Process or
                    Protection against Cruel Punishment(under the Eighth and Fourteenth
                     Amendments to the United States Constitution and Article I, Sections
                     3 and 14 of the Washington State Constitution) When It Prohibited
                     Defense Counsel from Using Other Specific Instances of Conduct
                     Described in the Treatment Journal on Redirect Examination of
                     Schierman's Stepfather
              After the State cross-examined Dubinsky about the specific instances of

        violence contained in Schierman's treatment journal, defense counsel attempted to

        rehabilitate Dubinsky by asking him about other portions of the journal containing

        specific instances of lawful and prosocial conduct. The trial court sustained the

        State's objection. It did so by ruling that the defense could not question Dubinsky

        about any passage in the journal that Dubinsky had not previously read—^not by

        ruling that the defense could not inquire into nonresponsive specific instances of
                                                158
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No. 84614-6


       prosocial conduct. Schierman contends that this ruling violated his state and federal

       rights to due process and to present mitigating evidence.

                    A. Facts


              On redirect, defense counsel called Dubinsky's attention to a portion of the

       treatment journal labeled page 3379, which was included among the photocopied

       pages marked as State's exhibit 2, and asked if it "look[ed] like addresses where

       [Schierman was] maybe seeking jobs or doing something like that?" VRP(Apr. 20,

       2010) at 128. The State objected on grounds of foundation, and the court sustained

       the objection.

              Defense counsel stated that the State had already laid the foundation: "[The

        prosecutor] has shown you what has been marked as... State's exhibit number two."

       Id. at 129. Counsel then asked Dubinsky to read from page 3379. The State again

        objected that it was hearsay without foundation.

              The court sustained the objection: "[Tjhere was no foundation. This witness

        has not indicated he's ever seen that portion ofthe journal. The questions from [the

        prosecutor] were about the excerpts ofthe journal which had been sent to this witness

        by defense counsel yesterday, that he had reviewed." Id.

              Defense counsel then asked Dubinsky whether he'd seen three different pages

        of the journal; Dubinsky answered that he had not seen any of the pages. Finally,

        defense counsel asked whether "the select references that [the prosecutor] has

                                                159
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No. 84614-6


       chosen to excerpt from this journal ... change[d Dubinsky's] opinion ... about how

       this tragedy has impacted your family and [Schierman]?" Id. at 131. The court

       sustained the State's objection on grounds of relevance.

                    B. Analysis

              Schierman argues that the defense "had a right" at trial "to introduce more

       positive aspects of [the treatment journal]" after the State "cherry pick[ed] those

       [passages] where Schierman described anger or violence." Appellant's Opening Br.

       at 168. The State counters that Schierman could have introduced the treatment


       journal through other witnesses, but could not simply have Dubinsky "read for the

       jury portions of a document as to which he has no knowledge." Br. ofResp't at 226.

             The State is correct. Dubinsky's testimony on direct examination included

       evidence of Schierman's (the "accused['s]," per BR 404(a)(1)) character,

       specifically his character trait of nonviolence while drunk. It was admissible under

       Bartholomew II (even if it had not been admissible under the Rules of Evidence).

       The State's inquiry into specific instances of Schierman's violence on cross-

       examination was permissible to impeach Dubinsky's testimony that Schierman was

       not violent when drinking—it tended both to rebut this testimony and call into

       question Dubinsky's credibility. Thus, it was admissible under BR 405(a) and not

        barred by Bartholomew II. Lord I, 117 Wn.2d at 892-93.



                                               160
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No. 84614-6


               By contrast, introducing various "positive aspects" ofthe treatmentjournal—

        such as Schierman's apparent attempts to find employment—did not rebut or clarify

        anything the State elicited on cross-examination. Thus, we cannot say that the trial

        court abused its discretion in excluding redirect examination on these subjects.^^

        State V. Hinkley, 52 Wn.2d 415,419, 325 P.2d 889(1958)(trial court has discretion

        to admit or exclude testimony on redirect that "is not strictly rebuttal of testimony

        elicited by cross-examination").

               V.     The Trial Court's Decision To Allow Broad and Irrelevant Cross-
                      Examination of Christopher O'Brien Was Error, But the Error Was
                      Harmless

               During the penalty phase, the defense called Schierman's friend Christopher

        O'Brien. He testified that Schierman was friendly, well liked, and serious about his

        addiction recovery. The court then permitted the State to cross examine O'Brien

        about statements he made to detectives investigating the murders. The State asked

        O'Brien whether he relayed incriminating statements that a third party, Mark Nanna,

        made about Schierman. Schierman argues that this line of questioning violates the

        constitutional rules adopted in Bartholomew I and II by introducing aggravating

        evidence that was both irrelevant and hearsay.


                  As the trial court suggested, the positive aspects of Schierman's life reflected in
        the treatment journal might well have been admissible through other witnesses; they
        constitute aspects of his character that might weigh in favor of a life sentence and might
        even have been admissible under ER 106 to help complete the jury's understanding of the
        joumal. But the defense did not pursue either ofthese routes in the trial court.
                                                    161
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No. 84614-6


                     A. Facts

              Schierman called O'Brien as a mitigation witness. O'Brien testified that he

        met Schierman in late 2000 and that the two became close friends. He testified that

        their relationship became more distant when Schierman began using drugs, but

        improved when Schierman completed treatment. He described Schierman as

        friendly, well liked, and energetic, and stated that Schierman took his treatment and

        recovery seriously and appeared to be doing well when O'Brien last saw him before

        the murders. O'Brien also testified that he still tried to visit Schierman regularly and

        that Schierman always appeared to be in good spirits and happy to see him.

              On cross-examination, the prosecutor asked O'Brien about the arguably

        contradictory statements he had made to detectives following the murders. These

        statements related to Schierman's drinking, the strain it had put on their friendship,

        and Schierman's tendency to be friendly and flirtatious when he drank, but they did

        not touch directly on Schierman's general friendliness, energy, or treatment

        progress. The prosecutor then asked O'Brien whether he remembered calling a

        detective at the Kirkland Police Station and "telling him that you needed to get

        something off your chest?" VRP (Apr. 21, 2010) at 82. O'Brien responded that he

        had told the detective he had "some information that he might be able to use." Id.

        He said that he was not "trying to help either side, but if there was a possibility that



                                                  162
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No. 84614-6


        it could help clear [Schierman's] name, if it would show that he was not in

        possession of anything, that's where I was headed." Id. at 83.

              The prosecutor asked O'Brien whether he remembered telling the detective

       "that there was somebody that we would want to talk [to] because the defendant had

        a bucketful of knives?" Id. O'Brien answered that he did not remember "a bucketful

        of knives," but had told the detective that a person named Mark Galante (then Mark

        Nanna)had helped Schierman move and might be able to provide some information.

       Id.


              The prosecutor asked O'Brien if he remembered telling the detectives about a

        comment Schierman made "about the quote, hot chick across the street, washing her

        car in a bikini?" Id. at 84. O'Brien answered that he had told the detectives that

       "Mark had mentioned something along those lines." Id. The prosecutor repeated

        the question two more times, and O'Brien stated that he could not remember his

        exact statement to the detectives. The prosecutor then read the following from a

        Kirkland Police Department detail marked as State's exhibit 4:

              Nanna told O'Brien that Schierman had a bucketful of knives and that
              he observed Schierman playing with a knife similar to the first knife
              found at the crime scene, and Nanna also said that Schierman made a
              comment about the quote, hot chick, unquote, across the street, washing
              her car in a bikini. O'Brien also provided me with contact numbers for
              each person on our list for the previous week, including Nanna.




                                                163
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No. 84614-6


       Id. at 85-86. O'Brien acknowledged that the notes refreshed his memory of the

       statement he had given to the detectives. He said that they reflected "what[Nanna]

       had told me." Id. at 86.


                After a briefredirect followed by a recess, the defense moved to strike the last

        question and answer in O'Brien's cross-examination, arguing that Narma's

       statements were hearsay.        The court denied the motion, concluding that the

       statements were not offered for the truth of the matter asserted, but instead to

       "indicate that Mr. O'Brien had heard them from Mr. Nanna, allegedly statements

        made by the defendant, and that, in fact, those statements were then conveyed to the

       police." Id. at 89-90. The court found that this was an appropriate subject for cross-

       examination given that O'Brien was called as a character witness for the defense

       who had contacted police with information about Schierman after the murders and

       then "tr[ied] to be as vague as he could about his recall of [that contact]" on the

       witness stand. Id. at 89.


                The defense then requested a limiting instruction telling the jury that the

       statements were not offered as proof of the matter asserted. The court said that if it

       gave such an instruction, it would also instruct the jury that the statements were

       offered "to reflect the fact that this witness was testifying that these statements had

       been made by the defendant to this other individual and then conveyed to him." Id.

       at 90.

                                                  164
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No. 84614-6


              The defense objected to the last part of that proposed instruction. Id. at 91.

        The court then stated that it would


              advise the jury that the . . . testimony Mr. O'Brien related to statements
              by Mr. Mark Nanna are not admitted for the truth ofthe matters asserted
              by Mr. Nanna to Mr. O'Brien, they are only admitted for the limited
              purpose of considering Chris O'Brien's testimony that [Nanna] had
              made these statements to him.


       Id. at 92. The defense agreed to that instruction.

               On April 27, 2010,the defense filed a written motion to strike the portion of

        O'Brien's testimony that addressed Nanna's alleged statements.           The motion

        included a transcript of the defense interview of the detective who interviewed

        Nanna about the statements. The transcript showed that Nanna had denied making

        any statements about a bucket of knives or a hot chick. The defense argued that the

        State lacked a good faith basis for asking about the statements, and that the

        statements were therefore irrelevant and prejudicial.

              The court heard argument on the motion the following day. The State argued

        that it had a good faith basis for asking O'Brien about Nanna's alleged statements,

        because it had determined that Nanna was trying to protect Schierman (and that his

        statements to detectives could therefore not be trusted). The defense argued that

        Nanna's statements were irrelevant because O'Brien did not deny giving any

        information to detectives.




                                                 165
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No. 84614-6


              The court found that the State had a good faith basis for asking about Nanna's

        statements and denied the motion. It reasoned that the State's "extensive questioning

        was required because clearly Mr. O'Brien was attempting to deny or minimize the

        information he had earlier provided to detective[s] . . . and when finally confronted

        with that follow-up report,... Mr. O'Brien was backpedaling as fast as he could, in

        the Court's opinion." VRP (Apr. 28, 2010) at 22-23.

              The court also ruled that defense counsel could call the detective who


        interviewed Nanna, for "purposes of examining him regarding his . . . attempt[s]. .

        . to verify or refute or follow up on the statements that Mr. O'Brien told him were

        made by Mr. Nanna." Id. at 24. The defense ultimately did not call that detective.

                       B. Analysis

              Schierman argues that O'Brien's statements to the police "had no rebuttal

        value" because they did not contradict anything O'Brien said on direct examination:

       "the court suggested that the prosecutor's rebuttal was appropriate because O'Brien

        was reluctant to acknowledge his role in the investigation. But that reasoning is

        circular: it assumes that the prosecutor had a good reason in the first place for

        questioning O'Brien about his dealings with the police." Appellant's Opening Br.

        at 177, 180.

              This argument goes much farther than any made in the trial court. At trial,

        defense counsel did not object that O'Brien's contacts with police were irrelevant.

                                                166
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No. 84614-6


       Instead, defense counsel objected only to the portion of that questioning in which

       the prosecutor actually read from the investigating officers' notes—^the portion that

        quoted the statements attributed to Narma—and did so only on the basis that these

        statements were hearsay. For this reason, we must consider whether to review

        Schierman's unpreserved claim that O'Brien's contacts with police were irrelevant.

              Schierman also argues, as did defense counsel in the trial court, that the

        statements attributed to Nanna were inadmissible hearsay.

              Because we reach the merits of Schierman's first argument—^that O'Brien's

        decision to contact police was not relevant to rebut O'Brien's mitigation

        testimony—and because we agree with Schierman on this issue, we do not decide

        whether Nanna's statements were inadmissible hearsay.

                        1. Relevance ofO'Brien 's decision to contactpolice

                           a. Preservation of error

              The prosecutor began his cross-examination by asking O'Brien whether he

        remembered calling a detective at the Kirkland Police Station and "telling him that

        you needed to get something off your chest?" VRP(Apr. 21, 2010)at 82. This line

        of questioning implies the following evidentiary rule: when a witness offers

        mitigating character testimony in a capital sentencing proceeding, that witness's

        decision to furnish the police with information tending to show the defendant's guilt

        is inherently relevant in rebuttal. Defense counsel did not challenge that assumption

                                                167
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No, 84614-6


        in the trial court, but Schierman does now.         He argues that it violates the

        constitutional rules adopted in Bartholomew I and II and Lord 1.

              An appellate court may decline to review an unpreserved error unless the error

        is both "manifest" and "truly of constitutional dimension." O'Hara, 167 Wn.2d at

        98. But the erroneous admission of aggravating penalty phase evidence is always of

       "constitutional dimension" if the claim is that it violates Bartholomew I and II. Id.

        We also conclude that relevance of O'Brien's decision to contact police is a question

        of law that the trial court could have addressed on the record before it at the time of

        trial without need for any other evidence, testimony, or other information. We

        therefore reach the merits of Schierman's claim that O'Brien's decision to contact

        police was not relevant rebuttal evidence.

                            b. Merits

              The question presented is whether a capital penalty phase mitigation witness'

        decision to provide the police with incriminating information about the defendant

        rebuts that witness' testimony on the topic of the defendant's friendliness, energy,

        and treatment progress. Our only cases on the scope of mitigation witness cross-

        examination are Lord I and Brett. In those cases, the State was permitted to cross-

        examine mitigation witnesses about the defendant's prior uncharged or juvenile

        offenses. Lord I, 117 Wn.2d at 889; Brett, 126 Wn.2d at 185.




                                                 168
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No. 84|514-6


              In Lord I, this court analogized Bartholomew I and IPs limits on mitigation-

        rebuttal to "the rules ofevidence concerning testimony about defendant's character."

        117 Wn.2d at 891-92 (quoting ER 405(a)). Ultimately, Lord I held that testimony

        that the defendant"fled from police and violated his probation" was relevant to rebut

        his father's testimony that he was "a 'good boy'." Id. at 893-94. In Brett, the

        prosecution cross-examined mitigation witnesses about the defendant's juvenile

        crimes,including first degree kidnapping and assault. 126 Wn.2d at 187. This court

        approved the cross-examination as "relevant to rebut . . . mitigation witness[]

        testimony that [the defendant] was not a threatening person and/or that it was

        surprising that he took a person's life." Id. at 188. It also held that evidence of prior

        uncharged crimes was relevant to rebut another mitigation witness's testimony that

        the defendant "'respected people'" and was "'a real gentleman'." Id.

              This case is distinguishable from Lord I and Brett in that O'Brien did not claim

        that Schierman was a good or trustworthy person. Instead, he claimed only that

        Schierman was well liked, took his addiction treatment seriously, and maintained a

        friendship with O'Brien even after his incarceration. For this reason, questioning

        O'Brien about his decision to contact the police was outside the scope ofpermissible

        cross-examination under Lord I and Brett (applying BR 404 and 405). O'Brien's

        decision to contact police—arguably showing his suspicions about Schierman's

        guilt—does not rebut his testimony that Schierman was well liked, took treatment
                                                  169
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No. 84614-6

                               f

        seriously, or maintained a friendship with O'Brien after being incarcerated, all of

        which is relevant to the penalty phase determination as opposed to the question of

        guilt. We therefore hold that the trial court erred by permitting the State to cross-

        examine O'Brien about his decision to contact detectives. We agree with the State,

        however, that this error alone would not warrant reversal because the jury already

        knew that Schierman owned knives and was attracted to women.

              VI.    Even Implicitly Comparing a Jury That Would Let Schierman Live to
                     Those VHio Stood Silent during the Holocaust Would Constitute
                     Improper Prosecutorial Argument

              Schierman argues that the prosecutor committed misconduct warranting

        reversal when he(1)compared the crime to the Holocaust and(2)impugned defense

        counsel's integrity.

                     A. Comparing crime to the Holocaust and referencing 9/11

                        1. Facts

              In his penalty phase opening statement, the prosecutor told the jury that it, "in

        this case more than any other,[was] truly the conscience of the community." VRP

       (Apr. 19, 2010) at 58. He repeated certain questions he asked the jury in his guilt

        phase opening statement: "Was this a mass killing? Was this mass murder?" And

        he told the jury, "That question, in large measure, has been answered with your

        verdict." Id. at 65.




                                                 170
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No. 84614-6


              In his penalty phase closing argument, the prosecutor repeated to the jury that

       it was the conscience ofthe community; defense counsel objected and the objection

        was overruled.


              Near the end of the argument, the prosecutor brought up the DNA evidence

        collected from the Milkin home:


                     . . . It identified the genetic profiles of Olga, [Lyuba], Justin,
              Andrew, and ... Conner Schierman, based upon their inherited genetic
              identity, based upon their genetic history, what they had received from
              their parents . . . and so on.

                     The genetic history of all that came before[] is the genetic
              profiles of all of the DNA profiles that we have in this case. But the
              DNA,if you think about it, also tells you something else. It gives you
              a measure of what has been lost forever. It tells you of the future that
              is obliterated.


        VRP(May 3, 2010) at 63-64. The prosecutor then summarized a Ray Bradbury

        short story titled "A Sound of Thunder." Id. at 64. When he finished, he asked:

                     What is the point ofthat story?

                     Let me tell you. The idea that even small events can change
              history . .. the butterfly effect. .. . The point is that what this man has
              done, what this defendant has done, doesn't affect just those four lives.
              It doesn't affectjust those four families. It doesn't affectjust those who
              loved the victims in this case.


                    This man, in killing those four people, literally changed and
              destroyed history. Destroyed the future of a family. Not only [what]
              Olga and [Lyuba] would have become, but what Justin and Andrew
              could have become. The defendant changed the history of those who
              would have come from Olga and [Lyuba] and Justin and Andrew.


                                                 171
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No. 84614-6


                    Remember that quote, "destroy this one life and you destroy a
             race, a people, an entire history of life."

                   We will never know what might have become or what might
             have come from Olga, [Lyuba], Justin and Andrew. We will never
             know what the future might have been, but we do know this, that the
             defendant removed for all time an entire history of life by what he had
             done on July 16, 2006.

                    The second point that I want to make before I sit down,I will talk
             to you about this idea, the second reason why I would suggest to you
             that the appropriate punishment is death.

                    I talked to you about the impact of what the defendant did on the
             future. It is also appropriate for how he committed the murders. I
             would suggest to you that it is not too much of an exaggeration to say
             that the many ways, if you are living in [the] age ofterror, this is an age
             of post September 11th, 2001. We now have a Department of
             Homeland Security. We now have terror alerts. We now have terror
             alert levels and terror alert colors. I would suggest to you that terror is
             a word that is used.

                       [Defense counsel objected; the court overruled the objection.]

                        . . . Terror is a word, ladies and gentleman, almost too casual in
                 its use to describe the things that we use [it] to describe. But what is
                 real terror?


                       Well, there is the simple dictionary definition, "terror is a state
                 of intense over-powering fear, a nightmare, and fear is dread, terror,
                 horror and panic."

        VRP(May 3, 2010) at 67-69.

                 The prosecutor then described, in vivid detail, the terror that the four victims

        must have felt. Afterward, the following exchange regarding the Holocaust took

        place:

                                                   172
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No. 84614-6


                  [PROSECUTOR]: There is a plaque outside of the holocaust
              museum in Washington, D.C.,[which] says the following, "thou shalt
              not be a victim" ~


                    [DEFENSE COUNSEL]: Objection, your Honor.

                    [DEFENSE COCOUNSEL]: Objection.

                        THE COURT: Overrule the objection. This is argument.

                    [DEFENSE COUNSEL]: Reference to the holocaust.

                     THE COURT: Overrule the objection. This is argument. The
              jury has been instructed.

                    [PROSECUTOR]: That plaque says that "thou shall not be a
              victim, thou shall not be a perpetrator, above all that thou shall not be
              a bystander."

                        You are not bystanders, for that, I thank you.

        Id. at 73-74.


              The court then excused the jury. Defense counsel again objected to "analogies

        to the Holocaust and the 9-11 ... terror attacks," and moved for a mistrial. Id. at 75.

        The court again overruled the objection:

                        THE COURT: Counsel, the comments, while arguably
              inappropriate, relating to the quote from the Holocaust museum plaque
              did not liken this case to the Holocaust. The quote was given in that
              context to give it, obviously, some sort of foundation.

                        The comment earlier about terror to which [counsel] objected . .
              . was not, again, in the context of terrorism and likening this. It was
              simply a relationship explained of what terror was, what terror is and
              how it was experienced in this case.


                                                   173
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No. 84614-6




                   I will cautio[n] the counsel for the state, however, to be
             circumspect in any [of] the arguments along these very same lines.

       Id. at 75-76.


             Just before the jury returned, the court asked defense counsel whether it was

       "requesting or making a motion to strike that portion of [the prosecutor's] final

        closing arguments?" Mat 78. Defense counsel answered affirmatively. When the

       jury returned, the court gave the following instruction:

                   I want to advise the jury that the court has ordered to be stricken
             from the record the last comments in closing arguments made by [the
             prosecutor], relating to the Holocaust museum and a plaque apparently
             outside of the museum.


                       That, and all references to that are stricken from the record. You
              are instructed to disregard all ofthe related comments made at that part
              ofthe closing arguments.

       Id. at 78. Defense counsel then began closing argument.

                          2. Analysis
              Schierman argues that the prosecutor appealed to the jury to be the

       "conscience of the community" in his case, and that this appeal was designed to

        inflame the jury because it was coupled with references to the Holocaust and

        September 11. Appellant's Opening Br. at 189.




                                                  174
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
         State V. Schierman (Conner), No. 84614-6


               In a capital sentencing proceeding in Washington, the State may argue the

        virtues of the death penalty.^^ In State v. Davis, this court found no misconduct

        where the prosecutor argued that '"if our courts of law ... are unwilling to impose

        the ultimate penalty where appropriate, it sows the seeds of anarchy [and] it invites

        the lynch law,'" and exhorted the jury not to '"violate the social contract between

        us.'" 141 Wn.2d 798, 870-73 & n,396, 10 P.3d 977 (2000) {Davis I)(emphasis

        omitted), aff'd, 175 Wn.2d 287,290 P.3d 43(2012){Davis 11).^^ It also approved of

        the prosecutor's argument that

               "when a society is unwilling to overlook the abhorrent acts ofsomeone
               like the defendant, and recognize that the death penalty is the only
               appropriate response, that represents civilized society and we put the
               focus where it belongs, afailure to impose a death penalty in a case
               like this, in other words, it cheapens all ofour lives."



                See Finch, 137 Wn.2d at 841 (citing State v. Bautista-Caldera, 56 Wn. App. 186,
        783 P.2d 116(1989); State v. Coleman,74 Wn. App. 835, 876 P.2d 458 (1994)).

                  Because the defense did not object to the allegedly improper statements in Davis
        1, on appeal the defendant bore the burden ofshowing that the prosecutor's statements were
        "'so flagrant and ill intentioned that [they] evince[d] an enduring and resulting prejudice
        that could not have been neutralized by an admonition to the jury.'" 141 Wn.2d at 872
        (quoting Gentry, 125 Wn.2d at 640). That heightened standard does not apply in this case
        because (1) Schierman objected and (2) we have tempered that standard somewhat since
        Davis I was decided. See Emery, 174 Wn.2d at 762 (where defense failed to object to
        alleged prosecutorial misconduct, "[r]eviewing courts should focus less on whether the
        prosecutor's misconduct was flagrant or ill intentioned and more on whether the resulting
        prejudice could have been cured")). But the analysis in Davis I is nevertheless relevant
        because this court found the statements at issue were not improper and thus did not reach
        the question of prejudice. 141 Wn.2d at 871-74.



                                                   175
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No. 84614-6


       Id. at 873 n.398. Davis I held that these arguments, even in combination, did not

       "inflame the jury." Id. at 873 & n.402.

              But there are certain arguments that a prosecutor may not make in a capital

       sentencing proceeding. These include religious appeals,^^ arguments that diminish

       the jury's sense of responsibility for its verdict,^^ and arguments that emphasize the

       prosecutor's exercise of discretion in seeking the death penalty.^® The prosecution

       is also prohibited, in a death penalty sentencing phase argument, from seeking a

       verdict based on "emotion,"^' or on "passion or prejudice," RCW 10.95.130(2)(c).


                 See, e.g., Sandoval v. Calderon, 241 F.3d 765, 778-79 (9th Cir. 2000)(finding
       reversible error where the prosecutor paraphrased the New Testament in his penalty phase
       argument, telling the jury,'"Let every person be in subjection to the goveming authorities
       for there is no authority except from God and those which are established by God,"' and
       arguing that execution might save the defendant's soul). Sandoval condemned the State's
       invocation of religious authority in a capital sentencing phase proceeding because (1) it
       tainted the jury's deliberations with "concepts of vengeance" incompatible with the
       "refined approach" our constitution requires and (2) it tended to diminish the jury's sense
       of responsibility for its verdict. Id. at 116-11\ see also Bennett v. Angelone, 92 F.3d 1336,
       1346 (4th Cir. 1996) (prosecutor's penalty phase religious argumentation "confusing,
       unnecessary, and inflammatory," but not reversible error).

                Caldwell v. Mississippi, 472 U.S. 320, 105 S. Ct. 2633, 86 L. Ed. 2d 231 (1985),
       vacated on other grounds, 479 U.S. 1075 (1987).

                See, e.g., Shurn v. Delo, 111 F.3d 662, 667 (8th Cir. 1999) (disapproving
       prosecutor's capital sentencing phase argument that "emphasized his position of authority
       and expressed his personal opinion on the propriety ofthe death sentence").

                E.g., State V. Taylor, 944 S.W.2d 925, 937 (Mo. 1997)(prosecutor committed
       misconduct when he urged the jury to '"put your emotion into'" the penalty phase
       deliberations and "'get mad'" at the defendant (emphasis omitted) (citing Gardner v.
       Florida, 430 U.S. 349, 358, 97 S. Ct. 1197, 51 L. Ed. 2d 393 (1977)); King v. State, 623

                                                   176
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No. 84614-6


              Given the nature of the jury's decision in a capital sentencing proceeding,

        courts have struggled to draw the line between impermissible "emotional" appeals

        and permissible arguments with emotional overtones. See, e.g.. State v. Kleypas,

       212 Kan. 894, 1110, 40 P.3d 139(2001)(collecting cases illustrating division over

       the propriety of prosecutor's argument that jury "should show a defendant the same

        mercy that the defendant gave to the victim"), overruled on other grounds by State

        V. Marsh, 278 Kan. 520, 102 P.3d 445 (2004). Courts faced with this task have

        reached widely divergent decisions.^^ Some have even rejected the idea that emotion

        can or should be excluded from a capital sentencing jury's deliberations.^^



        So. 2d 486, 488 (Fla. 1993)(prosecutor committed misconduct in capital penalty phase
        argument when he "admonish[ed] the jurors that 'they would be cooperating with evil and
        would themselves be involved in evil just like' [the defendant] if they recommended life
        imprisonment").

                Compare State v. Artis, 325 N.C. 278, 323-25, 384 S.E.2d 470(1989)(in penalty
       phase, prosecutor did not commit misconduct when he asked the jurors to hold their breath
       for four minutes so they could appreciate the victim's suffering as she was strangled to
       death), vacated on other grounds, 494 U.S. 1023, 110 S. Ct. 1466, 108 L. Ed. 2d 604
       (1990), with Collier v. State, 101 Nev. 473, 480-81, 705 P.2d 1126 (1985)(prosecutor's
       statement that "the coroner 'had to carry [the victim] out of that store in a body bag and
       bury him someplace because [the defendant] decided that his son wouldn't have a father'
        was "manifestly improper").

             "E.g., People V. Smith, 30 Cal. 4th 581, 634, 68 P.3d 302, 134 Cal. Rptr. 2d 1
       (2003)(explaining that "emotion need not, indeed, carmot, be entirely excluded from the
       jury's moral assessment"); Tucker v. Zant, 724 F.2d 882, 888-89 & n.7 (11th Cir. 1984)
       (stating that the prosecutor may "arous[e] the emotions ofthe jury with statements that are
       supported by the evidence and relate to issues of an inherently emotional nature that are
       crucial to the jury's sentencing decision," but noting that "[e]ven an emotional appeal that

                                                   177
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No. 84614-6


              Under our mandatory statutory review, however, this court must '"vacate

        sentences that were the product of appeals to the passion or prejudice of the jury.'"

        Davis II, 175 Wn.2d at 373 (quoting Cross, 156 Wn.2d at 634). Thus, in this case,

        we must evaluate the prosecutor's reference to the Holocaust and September 11 in

        light of the prosecutor's "total argument, the issues in the case, the evidence

        addressed in the argument,and the instructions given to the jury," Brown,132 Wn.2d

        at 561, paying special attention to whether that argument appealed to the "passion

        or prejudice ofthe jury," Id. at 564.

               We hold that, in the context of the prosecutor's total argument, the reference

        to September 11 is not an attempt to analogize Schierman to a political terrorist or

        the murders of the Milkin family to the civilian deaths on September 11, 2001.

        Rather, it seems that the prosecutor invoked September 11 as part of a meditation on

        the meaning ofthe word "terror." VRP(May 3, 2010)at 67-69. He argued that that

        word is used "almost too casual[ly]" today, and invited the jury to imagine the "real

        terror" that the Milkin family must have felt when they were attacked. Id. at 69. The

        circumstances of the defendant's crime are relevant to the jury's decision at the

        penalty phase in a capital case—indeed, the jury is required to consider them. Rice,



        falls within this standard may be impermissible if it is unreasonably inflammatory"); Rice,
        110 Wn.2d at 606-07 (in special sentencing proceeding, prosecutor may narrate the crime
        and ask the jurors to imagine the victims' experience, even though such an argument is "an
        emotional event").
                                                   178
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No. 84614-6


        110 Wn.2d at 606-08. The prosecutor's reference to September 11 was a segue into

       his description of the victims' suffering. It was not misconduct.

              The Holocaust reference is different. The prosecutor did not just analogize

       the murders ofthe Milkin family to the Nazi murders ofthe victims ofthe Holocaust.

        Instead, the prosecutor quoted from a Holocaust museum plaque about the

        immorality of remaining a "bystander." VRP(May 3, 2010) at 74. The message to

        the jurors was that they had a moral duty to take meaningful affirmative action in

        response to Schierman's holocaust, or else they would suffer the same moral guilt

        as those who stood silent and thereby effectively collaborated during the Nazi

        Holocaust. The prosecutor's implicit message was thus, essentially, that only a

        bystander such as a Nazi sympathizer would vote for life without parole instead of

        the death penalty.

              That was,to say the least, an argument that appealed to passion and prejudice.

        Other courts overwhelmingly disapprove of a prosecutor's Holocaust analogy in

        closing argument—although we find no case in which a court has reversed a

        conviction or death sentence because a prosecutor employed that tactic. See, e.g..

        People V. Tiller, 94 111. 2d 303, 320, 447 N.E.2d 174, 68 111. Dec. 916 (1982)

       (prosecutor's analogy of defendant's crimes to "the Nazi holocaust" was error, but

        not reversible in light of overwhelming evidence of guilt); Wiggins v. State, 193 So.

        3d 765, 806(Ala. Crim. App. 2014)(in capital sentencing proceeding, prosecutor's
                                                179
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       State V. Schierman (Conner), No. 84614-6


       argument that Albert Einstein stated, after escaping the Holocaust, that "'[i]t's not

       the evil people we have to fear,[but] the good people who see evil and do nothing,'"

       did not render proceedings fundamentally unfair); Commonwealth v. Henry,524 Pa.

        135, 157-58,569 A.2d 929(1990)("strongly discourag[ing]" counsel's comparison,

       in capital sentencing phase argument, of defendant to "'[t]he people responsible for

       the Holocaust, Charles Manson, and many, many others,"' but finding comment

       "within the bounds of 'oratorical flair'" permitted in arguments at the sentencing

       stage).

              But although the prosecutor's Holocaust reference was improper, it does not

       require reversal. As noted above, there is no case in which a court has reversed a

       conviction or death sentence because a prosecutor employed that tactic. Consistent

        with these other jurisdictions, we hold that the prosecutor's Holocaust analogy was

        misconduct but insufficiently prejudicial, standing alone, to warrant reversal.

                     B. Impugning defense counsel's integrity

                        1. Facts

              In his closing argument, defense counsel told the jury that "there is a death

        penalty sentencing proceeding in the Bible." VRP(May 3, 2010) at 133. He then

       recounted the parable in which Jesus tells a crowd of people preparing to execute an

        accused adulterer, "'[H]e who is without sin among you, let him first cast the stone

        on her.'" Id. at 135.


                                                180
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No. 84614-6


              After discussing the parable for a few pages, defense counsel pointed out for

       the jury "some differences between the procedure that was followed and the law that

        had to be applied to the sentencing in the City of Jerusalem nearly 2000 years ago

        and the law that Judge Canova has mentioned to you." Id. at 138-39. He asked the

       jury to consider the absence of a prosecutor in the biblical text:

                     One thing that is not present with the transcript according to [the
              gospel of] John ofthat trial is any indication that there was a prosecutor
              there, much like the prosecutor . . . that you have just heard.

                       Who knows had there been a prosecutor like [this prosecutor]
              reminding everybody of the harm or horror that had been done, who
              knows what the outcome may have been, who knows that the result may
              have been different, that woman would have died under the pile of
              rocks.


                   The episode would be one more [of a] million . . . episodes of
              man's inhumanity to man that would never have made it into the Bible
              and none of us would have heard from it.

        Id at 141.


              In rebuttal, the prosecutor responded to defense counsel's biblical reference

        as follows:


                    I heard with interest the biblical story given by [defense counsel]
              towards the end of his comments, in which he said that he expressed
              some surprise, did you know that there was a trial in the [N]ew
              [T]estament. It is the trial that is described by, I guess in the [Gjospel
              of John, regarding Mary Magdalen.

                    There is another trial, which is the trial of the crucifixion of
              Christ, which is the whole focus of the New Testament. That


                                                 181
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No. 84614-6


                 notwithstanding, I found it very interesting [but] I could have objected
                 at any point to that.

                       Having the prosecutor being compared to the person, [w/zo] I
                 guess is Satan [because he] would oppose Christ in that little parable
                 may be offensive or not, but I didn't object, because I wanted to see
                 how far that [defense counsel] had to go to convince you to pause or
                 question.

                       I don't think that he has convinced himself. To compare me, as
                 the person, who deposed [sic] a biblical story like that, I think that is all
                 I need to say about the credibility or the weight that you should give it.

        Id. at 149-50(emphasis added).

                             2. Analysis
                 A prosecuting attorney's remarks, even if improper, are not grounds for

        reversal if they were invited by defense counsel. Gentry, 125 Wn.2d at 643-44.

        Remarks are invited if they are "a pertinent reply" and are not "so prejudicial that a

        curative instruction would be ineffective." Id.

                 In Gentry, this court held that a prosecutor's penalty phase reference to the

        biblical story of David and Goliath was "invited ... by defense counsel's extensive

        use of Biblical stories during his own closing argument." Id. at 644.

                 Whether defense counsel in this case actually compared the prosecutor to

        Satan—a determination this court cannot make without venturing into scriptural

        interpretation—defense counsel certainly invited the responsive remarks now at

        issue.



                                                     182
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
         State V. Schierman (Conner), No. 84614-6


               VII. Statutory Review

               Washington's death penalty statute requires this court to consider four

        questions when reviewing a sentence of death:

                  (a)Whether there was sufficient evidence to justify the affirmative
               finding to the question posted by RCW 10.95.060(4);'^^'^^ and
                  (b)Whether the sentence of death is excessive or disproportionate to
               the penalty imposed in similar cases, considering both the crime and
               the defendant...;[and]
                  (c)Whether the sentence of death was brought about through
               passion or prejudice; and
                  (d)Whether the defendant had an intellectual disability within the
               meaning of RCW 10.95.030(2).

        RCW 10.95.130(2).

               Schierman does not argue that the evidence was insufficient to support the

        jury's finding under RCW 10.95.060(4) or that he has an "intellectual disability"

        within the meaning of RCW 10.95.030(2)(d). He does argue that his sentence was

        disproportionate and that it resulted from passion or prejudice.

               Schierman contends that his death sentence is disproportionate because the

        death penalty is meted out randomly in Washington, where, for example, Gary

        Ridgway was convicted of killing 48 people but received only a life sentence while

        Schierman, who killed far fewer people, was sentenced to death. He acknowledges



                  Under RCW 10.95.060(4), the jury must "retire to deliberate upon the following
        question:'Having in mind the crime of which the defendant has been found guilty, are you
        convinced beyond a reasonable doubt that there are not sufficient mitigating circumstances
        to merit leniency?'"
                                                   183
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No. 84614-6


       that this court rejected that argument in Davis II, 175 Wn.2d 287, and Cross, 156

        Wn.2d at 630, but he argues that those cases were wrongly decided. For the reasons

        given below, I agree.

                     A. Washington's      proportionality     review    statute    (RCW
                        10.95.130(2)(b)) is a prophylactic measure designed to prevent the
                        constitutional violations recognized in Furman v. Georgia^^

              Washington's death penalty statute requires this court to determine "[wjhether

        the sentence of death is excessive or disproportionate to the penalty imposed in

        similar cases, considering both the crime and the defendant."                    RCW

        10.95.130(2)(b).'''' If the court answers yes to that question, the sentence must be

        invalidated. RCW 10.95.140(l)(b). When this court conducts a proportionality

        review, it considers the penalties imposed in all cases of aggravated first degree

        murder, regardless of whether the prosecutor pursued the death penalty or whether

        the fact-finder ultimately imposed it. This court has described this review as

        comparing the case at bar to all "death eligible cases." Cross, 156 Wn.2d at 630.




             "408 U.S. 238, 92 S. Ct. 2726, 33 L. Ed. 2d 346 (1972).

                The statute defines "similar cases" as "cases reported in the Washington Reports
        or Washington Appellate Reports since January 1, 1965, in which the judge or jury
        considered the imposition of capital punishment regardless of whether it was imposed or
        executed, and cases in which reports have been filed with the supreme court under RCW
        10.95.120." RCW 10.95.130(2)(b). In turn, RCW 10.95.120 requires trial judges to
        submit reports with information on the defendant, the victim, and the crime in all cases
        where the defendant is convicted of aggravated first degree murder.
                                                  184
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No. 84614-6


              Our legislature enacted ROW 10.95.130(2)(b)in response to the United States

        Supreme Court's decision in Furman, 408 U.S. 238, which prohibited sentencing

        procedures that create a substantial risk that death will be imposed in an arbitrary

        and capricious manner. State v. Harris, 106 Wn.2d 784,798, 725 P.2d 975 (1986).

        Furman and its progeny do not require a proportionality review in death penalty

        cases,Lewis v. Jeffers, 497 U.S.764,779,110 S. Ct. 3092,111 L. Ed. 2d 606(1990),

        but they do require proportionality in sentencing.             Thus, Washington's

        proportionality review statute serves a prophylactic purpose: to prevent the death

        penalty from being imposed "'wantonly and freakishly,"'Harris, 106 Wn.2d at 798

        (internal quotation marks omitted)(quoting Moore v. State, 233 Ga. 861, 864, 213

        S.E. 2d 829 (1975)), in violation of the constitutional principles announced in

        Furman. The statute is intended to carry out the Furman Court's directive, see id.,

        but it also goes farther than Furman.

                     B. In four decades, this court has never applied a consistent standard
                        for proportionality under RCW 10.95.130(2)(b)

              In Harris, one ofthe earliest cases applying RCW 10.95.130(2)(b), this court

        acknowledged that the statute's plain language "provides little guidance to determine

        at what point a death sentence becomes proportionate or disproportionate." Id. But

        the Harris court noted that in Georgia, a state with an identical proportionality

        review statute, "the test for proportionality is whether death sentences have been


                                                185
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
         State V. Schierman (Conner), No. 84614-6


        imposed 'generally in similar cases." Id. at 798 (emphasis added)(quoting Moore,

        233 Ga. at 864). The Georgia Supreme Court case on which Morrw relied contrasted

        a sentence imposed "'generally'" with a sentence imposed '"wantonly and

        freakishly'":

               "This court is not required to determine that less than a death sentence
               was never imposed in a case with some similar characteristics. On the
               contrary, we view it to be our duty under the similarity standard to
               assure that no death sentence is affirmed unless in similar cases
               throughout the state the death penalty has been imposed generally and
               not 'wantonly and freakishly imposed.'"

        Id.(quoting Moore,233 Ga. at 864(quoting Fiirman, 408 U.S. at 310(Stewart, J.,

        concurring))).

               This court reiterated iMrrw'"generally" standard in State v. Rupe, 108 Wn.2d

        734, 767, 743 P.2d 210(1987)("a death sentence must not be affirmed where death

        sentences have not generally been imposed in similar cases"), and Rice, 110 Wn.2d

        at 625 ("[ojccasional aberrational outcomes do not require a reversal... so long as


                  After approving of the Georgia standard, the Harris court employed a very brief
        proportionality analysis. It first noted the difficulty ofdetermining what subset of all death-
        eligible murders are comparable to a given defendant's, for purposes of proportionality
        review. 106 Wn.2d at 798 (citing Jeffries, 105 Wn.2d at 431 (Utter, J., dissenting)). It
        then compared the murder at bar—a contract killing—to other contract killings prosecuted
        in Washington since 1981. Id. at 798-99. Of these, there were three where in each case
        the prosecutor declined to pursue the death penalty. Id. Nevertheless, the Harris court
        found that the death penalty had not been imposed on Harris "wantonly and freakishly" for
        three reasons:(1) because in one of the other contract killing cases, the trial judge "said if
        the State had requested the death penalty it would have gotten it,"(2) because Harris had
        participated in the killing he solicited, and(3) because Harris had received a fair trial, had
        a prior conviction for manslaughter, and had intended to kill multiple victims. Id. at 799.
                                                     186
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No. 84614-6


       the death sentence has been imposed generally in similar cases"). But it did not

        clearly articulate any standard for determining when a death sentence had been

       "generally" imposed in similar cases.

              In Rupe, this court began by noting that there had been eight death eligible

        cases in Washington, including Rupe's, in which the jury found "two of the [three]

        aggravating factors found in [Rupe's] case." 108 Wn.2d at 768. Because death

        sentences were imposed in four of these cases, this court concluded that Rupe's

        sentence was not disproportionate in light ofhis offense. Id. at 769-70. This analysis

        suggests a statistical approach in which this court asks whether a death sentence has

        been imposed in some critical mass of cases possessing a certain characteristic (in

        Rupe,the same set of aggravating circumstances).

              But the rest of the Rupe analysis rejects a statistical approach. After

        evaluating Rupe's crime in tenns ofaggravating circumstances,the court considered

        Rupe's personal characteristics. It acknowledged that his respect in the community

        and lack of a criminal record made him unusual among death eligible defendants,

        most of whom had extensive criminal histories. Id. at 770. But it did not then

        undertake the kind of statistical analysis it had applied with respect to the

        aggravating factors. Instead, it held that "[sjimply because the majority of those

        eligible for the death sentence under our statutes have criminal backgrounds, or

        backgrounds marred by other conditions, does not mean that one who has a
                                                 187
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No. 84614-6


        background like Rupe's is thereby ineligible for the death sentence." Id. After

        observing that Rupe had committed "exceedingly cold-blooded, calculated

        murders," that "nothing about Rupe or his background ... excuse[s] him from facing

        the consequences of his actions," and that Rupe had received a fair trial, the court

        affirmed the death sentence. Id.


              A year later, in Rice, this court began its proportionality review by noting that

       "[o]f all the comparison cases, only [Rupe's] case involved the same three

        aggravating factors" as Rice's. 110 Wn.2d at 625-26. This weighed heavily in the

        court's analysis since the court had upheld Rupe's death sentence largely on the basis

        of aggravating factors. Id. at 626. The court also observed that "Rice's crime is ...

        similar in nature to those committed in two other cases recently before this court in

        which we affirmed death sentences." Id. By "similar in nature," the court appeared

        to refer to the fact that, like Rice, the defendants in these cases killed at least one

        victim in order to cover up other murders. Id. As in Rupe,the court noted that Rice's

        personal characteristics were primarily mitigating: Rice had mental illness and no

        criminal history. Id. at 626-27. Nevertheless, this court held that under Rupe,"[a]

        lack of prior criminal history does not by itself render a death sentence

        disproportionate." Id. at 627. And it held that Rice's mental illness did not render

        his death sentence disproportionate because even though the death penalty was not

        imposed in any of the four other death eligible cases in which "there [was] credible
                                                 188
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No. 84614-6


        evidence of mental disorder or diminished capacity," other factors in those cases,

        such as the defendant's youth or a single juror's opposition to the death penalty,

       "likely caused the jury to grant leniency." Id. at 627-28.

              Shortly after the Rice decision. Justice Utter wrote a dissent championing the

        kind of statistical analysis exemplified by the Rupe court's treatment of aggravating

        circumstances. Lord I, 117 Wn.2d at 939-45. Justice Utter argued that a death

       "sentence is excessive and disproportionate if it has not 'generally been imposed in

        similar cases,"' and maintained that "[a] sentence is not 'generally' imposed unless

        it is imposed in at least 50 percent ofthe similar cases." Id.

              The Lord I majority rejected that analysis, reasoning that disproportionality

        review is not concerned "with . . . [tjechnical inconsistencies in a line-by-line

        comparison :


              Indeed, the jury is directed to tailor its decision to the individual
              circumstances of the crime. A jury could decline to impose the death
              penalty because a particular defendant deserves mercy. However, the
              decision to afford one defendant mercy, and yet not another, does not
              violate the constitution.


        117 Wn.2dat910.


              Because one can never predict when a jury will show mercy, the Lord I

        majority concluded that "[rjequiring precise unifonnity [of punishment] . . . would

        effectively eliminate the death penalty." Id. The majority then went on to apply a

        proportionality analysis that can best be summarized as follows: a death sentence is
                                                 189
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
         State V. Schierman (Conner), No. 84614-6


        not disproportionate if, considering the defendant's crime and personal

        characteristics, any other similar or less aggravated offense has ever resulted in a

        death sentence. M at 911-14.


               After Lord I, this court sometimes reiterated Harris'^ "generally" standard in

        its proportionality review.^^ More often and more recently, however, it has omitted

        any reference to that standard, stating instead that the purpose of proportionality

        review is to prevent only the "wanton and freakish" imposition ofa death sentence.^^

                     C. Since Lord I, our proportionality review has always considered the
                        same four factors, but we have analyzed those factors in widely
                        varying ways

              In addition to rejecting the dissent's "at least 50 percent"^° standard for

        proportionality review, the Lord I court rejected the notion that any two death-

        eligible crimes can ever be truly comparable;

                     Lord would have us review his case as a forensic scientist
              analyzes fingerprints, looking for a specified number ofidentity points.

                Davis 1,141 Wn.2d at 880;Brown, 132 Wn.2d at 555;State v. Elmore, 139 Wn.2d
        250, 308, 985 P.2d 289 (1999); State v. Elledge, 144 Wn.2d 62, 80, 26 P.3d 271 (2001);
        Benn I, 120 Wn.2d at 679; State v. Dodd, 120 Wn.2d 1, 26, 838 P.2d 86(1992).

              69 Davis II, 175 Wn.2d at 348; State v. Yates, 161 Wn.2d 714, 788, 168 P.3d 359
        (2007); Cross, 156 Wn.2d at 630; In re Pers. Restraint ofStenson, 153 Wn.2d 137, 148,
        102 P.3d 151 (2004); State v. Woods, 143 Wn.2d 561, 615-16, 23 P.3d 1046 (2001),
        overruled in part by Carey, 549 U.S. 70; State v. Sagastegui, 135 Wn.2d 67, 92-94, 954
        P.2d 1311 (1998);State v. Stenson, 132 Wn.2d 668,759,940 P.2d 1239(1997);Firtle, 127
        Wn.2d at 684-88; Gentry, 125 Wn.2d at 654-58.

              '"^Lordl, 117 Wn.2dat939.

                                                 190
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
         State V. Schierman (Conner), No. 84614-6


              Only ifone can conclusively determine that each swirl,ridge, and whorl
              is present in both samples is a match declared. We decline to do this.
              Crimes, particularly the brutal and extreme ones with which we deal in
              death penalty cases, are unique and cannot be matched up like so many
              points on a graph.

        Id. at 910. Nevertheless, the court held that it could assemble pools of comparable

        cases, for purposes of proportionality review, by searching for '"family

        resemblances'." Id. at 911 (quoting LuDWiG Wittgenstein, Philosophical

        Investigations §§ 65-67(2 ed. 1958)).

              The Lord I court identified four points of comparison in its search for family

        resemblances: "the nature of [the defendant's] crime, the number of aggravating

        factors, his prior convictions[,] and [his] personal history." Id. at 914. It upheld

        Lord's death sentence after identifying(1)two death sentences imposed on offenders

        who, like Lord, killed only one victim, (2) three death sentences imposed on

        offenders whose crimes, like Lord's, entailed three or fewer aggravating

        circumstances, (3) four death sentences imposed on offenders whose victims

        suffered less than Lord's did, and (4) two death sentences imposed on offenders

        younger than Lord. /J. at 911-14.

              Since the Lord I decision, this court has consistently considered the same four

        factors when performing a proportionality review: the nature of the offense, the

        statutory aggravating circumstances found,the defendant's criminal history, and the



                                                191
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No. 84614-6


       defendant's personal circumstances.^' But the manner in which it has analyzed these

       factors has varied.


              In one case, this court listed and described each of the death eligible cases it

       considered comparable to the defendant's—including all those in which the death

       penalty was not imposed—and inquired whether death sentences were rare (to the

       point of being arbitrary) within that specific pool. Benn I, 120 Wn.2d at 681-92. In

       another, this court "rank[ed]" the defendant and his crime, with respect to the four

       comparability factors, and concluded that the death penalty is not disproportionate

        where the ranking is high, meaning that the facts were particularly bad relative to



                 See, e.g., Yates, 161 Wn.2d at 789-91 (crime involved "calculated cruelty" to
       multiple victims; two "disturbing" aggravating circumstances; extensive criminal history,
       including prior murders; defendant had stable and happy childhood, no mental disorders,
       and was not young); Cross, 156 Wn.2d at 631-34 (defendant killed multiple family
       members and showed "a marked level of cruelty," single aggravating factor, no criminal
       history, defendant abused as a child and diagnosed with personality disorders); Elledge,
       144 Wn.2d at 80 (victim's suffering, single aggravating circumstance, extensive criminal
       history, no mitigating circumstances); Davis I, 141 Wn.2d at 881-84 (victim's conscious
       suffering, three aggravating factors, extensive criminal history including violent crimes,
       defendant abused as a child and diagnosed with personality disorders); Elmore, 139 Wn.2d
       at 308-10 (crime involved rape and torture; two aggravating circumstances; criminal
       history involving burglary, forgery, and larceny; defendant abused as a child); Brown, 132
       Wn.2d at 556-59 (crime involve rape and torture, four aggravating factors, extensive and
       violent criminal history, defendant abused as a child and diagnosed with personality
       disorders); Benn I, 120 Wn.2d at 689 (multiple adult victims, single aggravating factor,
       mitigating circumstances including close relationship with family and severe personality
       disorders); Dodd, 120 Wn.2d at 26-27 (multiple child victims, multiple statutory
       aggravating factors, victim suffering, prior convictions, and mitigating circumstances—
        here, a personality disorder).



                                                 192
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No. 84614-6


        most other death eligible cases. State v. Pirtle, 127 Wn.2d 628, 687-88, 904 P.2d

       245 (1995)(death sentence upheld because nature of crime, number of aggravating

       factors, and defendant's criminal history all made case "among the most serious" of

        all death eligible offenses). In two cases, this court simply stated, without any

        specific references to other death-eligible cases, that it had reviewed all of those

        cases    and   concluded     that the     present defendant's        sentence     was    not

        disproportionate.^^

                Most frequently, this court has eschewed a comprehensive survey of death-

        eligible cases, instead asking only if the death penalty has ever been imposed in any




                 Stenson, 132 Wn.2d at 760 ("[w]e have compared this ease an all the
        circumstances of the Defendant and his crime with other first degree aggravated murders
        which have and have not received the death penalty . . . [and] we conclude the sentence
        was neither excessive nor disproportionate"); Brett, 126 Wn.2d at 213 "[ajfter carefully
        reviewing the totality of similar eases, we hold . . . [tjhere is no unique or distinguishing
        characteristic of the Defendant or of this crime which makes imposition of the death
        penalty wanton and freakish").


                                                    193
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No. 84614-6


        case with similar or worse facts.^^ But this court has also sometimes combined that

        analysis with other approaches in a single proportionality review.^"^




                 Yates, 161 Wn.2d at 789-91 (death sentence not disproportionate because, with
        respect to each of four comparability factors, defendant's crime was similar to or worse
        than one in which the death penalty had been imposed and upheld); Cross, 156 Wn.2d at
        630-34 (death sentence not disproportionate because crime involved a "marked level of
        cruelty" similar to three prior eases in which death was imposed; this is true even though,
        with respect to every comparability factor, some similar or worse crimes had resulted in a
        life sentence); Davis I, 141 Wn.2d at 884 (death sentence not disproportionate because
        defendant's "case is sufficiently similar to other cases in which the death penalty has been
        imposed and upheld on appeal");Elmore, 139 Wn.2d at 308("Ifthe facts ofElmore's case
        are similar to some of the facts taken from cases in which the death penalty was upheld,
        the proportionality review is satisfied."); Sagastegui, 135 Wn.2d at 93-94 (death sentence
        not disproportionate because defendant's crime resembled, with respect to each ofthe four
        comparability factors, five crimes for which death sentences had been imposed in the past);
        Brown, 132 Wn.2d at 562("Appellant's crime is at least as vicious as those committed in
        other cases in which we upheld imposition of the death penalty after proportionality
        review."); Gentry, 125 Wn.2d at 656-57 (death sentence not disproportionate because
        defendant's crime was similar, in terms of certain comparability factors, to the crimes
        committed in Lord I, Rice, and Dodd).

                 E.g.,Elledge, 144 Wn.2d at 81-83 (death sentence not disproportionate in light of
        the nature of the crime because defendant's "crime was' at least as vicious and brutal as
        others in which the death penalty was imposed"; death sentence not disproportionate in
        light of defendant's prior manslaughter conviction because "[ojver half of. . . defendants
        [with prior manslaughter convictions] were sentenced to death"); Woods, 143 Wn.2d at
        617-18(death sentence not disproportionate in light ofstatutory aggravating circumstances
        because presence of three aggravators put defendant's crime in "top 21 percent of[death-
        eligible] crimes"; death sentence not disproportionate in light of nature of the crime
        because crime was similarly brutal to that in Stenson, a case in which the death penalty was
        imposed and upheld).

                                                    194
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       State V. Schierman (Conner), No. 84614-6


                    D. Our proportionality review has become so deferential that it fails to
                       serve the protective purpose the legislature intended

              While this court's decisions have varied in their approach to proportionality

       review, a few consistent holdings have emerged. Each of them helps to illustrate

        why this court is unlikely ever to find a death sentence disproportionate—and,hence,

        why the proportionality review statute is being improperly construed in favor ofthe

        State rather than in favor ofthe defendant.

              First, if the defendant shows cruelty to his victims (the nature of the crime), a

        death sentence is proportionate even if no other comparability factor weighs in favor

        of that finding. Cross, 156 Wn.2d at 631-34(death sentence proportionate where at

        least one victim consciously suffered, aggravating circumstances weighed neither

        for nor against a finding of proportionality, the defendant lacked a significant

        criminal history, and the defendant's personal history "contain[ed] elements that

        both tend to support the jury's verdict and argue in favor of mercy").

              Second, a death sentence is not disproportionate simply because it is imposed

        on a defendant with serious mental illness and no significant criminal history. Id. at

        593, 630, 633-34.




                                                 195
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
         State V. Schierman (Conner), No. 84614-6


               Third,juries do not impose death sentences in an arbitrary, wanton,or freakish

        manner simply because no one can predict when a jury will show mercy.

               Finally, the death penalty is not imposed in an arbitrary, wanton, or freakish

        manner simply because prosecutors make plea deals or consider the wishes of the

        victims' families and thus spare the lives of prolific serial killers but not the lives of

        those with far fewer victims.^^

               The latter two holdings stem primarily from this court's decisions in Cross,

        156 Wn.2d 580, and Davis II, 175 Wn.2d 287.

               In Cross, the defendant argued that "the death penalty in Washington is

        effectively standardless" if it permits Ridgway to receive a life sentence while

        others, who kill far fewer victims, are sentenced to death. 156 Wn.2d at 620. That

        argument split this court 5 to 4. The dissent agreed and concluded that, in light of



                  Davis II, 175 Wn.2d at 359-60 & n.35 (in one case very similar to Davis', life
        sentence could be explained by the fact that two jurors found mitigating circumstances
        meriting leniency after "a '[vjery emotional' special sentencing proceeding"; in another
        very similar case, life sentence could be explained by the presence of a lone dissenting
        juror who had concealed his '"strong philosophical opposition'" to the death penalty during
        voir dire (alteration in original)); Brett, 126 Wn.2d at 213 ('"the isolated decision of ajury
        to afford mercy does not render unconstitutional death sentences imposed on defendants
        who were sentenced under a system that does not create a substantial risk of arbitrariness
        or caprice'" (quoting Gregg v. Georgia, 428 U.S. 153, 203, 96 S. Ct. 2909, 49 L. Ed. 2d
        859 (1976))).

                  Davis II, 175 Wn.2d at 357 (different sentences imposed for similar crimes may
        be explained by prosecution's decision to offer a plea due to family's wishes or lack of
        direct evidence); Cross, 156 Wn.2d at 634(life sentence imposed for Ridgway's crimes "is
        not sufficient reason to find capital sentences always disproportionate").
                                                    196
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No. 84614-6


       Ridgway's and other mass murderers' life sentences—specifically, those imposed

       on Benjamin Ng, Kwan Fai Mak, David Rice, and Robert Yates—"[n]o rational

        explanation exists to explain why some individuals escape the penalty of death and

        others do not." Id. at 651. The Cross dissent would have held that Washington's

        death penalty violated the proportionality imperative because "the penalty of death

        is not imposed generally in similar cases" and is instead "like lightning, randomly

        striking some defendants and not others." Id. at 652.

               The Cross majority rejected this argument, concluding that a prosecutor's

        decision to extend a plea deal in exchange for information is "highly rational" and

        upholding Cross's death sentence because he showed a marked level of cruelty to

        his victims. 156 Wn.2d at 622, 631-34. But the majority also acknowledged that

       "the death penalty has not been sought in [several] cases at least as brutal." Id. at

        632.


               Six years later, this court reaffirmed and expanded on this holding in Davis II.

        175 Wn.2d at 350-62. Three justices dissented, arguing that "Ridgway is [only] a

        notable entry in a long list of murderers who escaped death for crimes comparable

        to those that support death sentences." Id. at 377 (Fairhurst, J., dissenting), 388-89

       (Wiggins, J., concurring in dissent). The dissent analyzed dozens of death eligible

        cases comparable to Davis' and concluded that, with respect to every single

        comparability factor, the vast majority of defendants received sentences of life
                                                 197
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No. 84614-6


        without parole. Id. at 377-86. The Davis II majority affirmed the death sentence

        because it found plausible explanations for several ofthese sentences—explanations

        like the defendant's youth or diminished capacity, the prosecution's lack of direct

        evidence, the presence of a single juror who was adamantly opposed to the death

        penalty, or the prosecutor's disqualification for an overlooked conflict. Id. at 357-

       60. But, as the dissent noted, this ignored RCW 10.95.130(2)(b)'s requirement that

        we affirm a death sentence only if that sentence is generally "imposed in similar

        cases :



                     The majority suggests that our death penalty system is
              proportional because death and life sentences can be explained by
              factors beyond the crime and the defendant, such as the strength of the
              State's case, the wishes of the victim's family, or facts known to the
              defendant about other, unsolved cases. In concluding that these factors
              make the death penalty proportional, the majority again ignores the
              language of RCW 10.95.130(2)(b), mistaking the question of whether
              a sentence is appropriate in an individual case for whether the sentence
              is generally imposed in similar cases. But the statute requires us to
              analyze the death penalty, a punishment unique in its severity and
              irrevocability, on a system-wide level.

                     When one takes the broad, statutorily directed perspective,
              factors that appear rational at an individual level become irrational. ..
              . [Wjhen viewed as part of a system of deciding who dies and who
              lives, these same factors create irrational, perverse results. A murderer
              is more likely to escape death if he has concealed the details of an
              unsolved crime or fortuitously picked a victim whose family opposes
              the death penalty.

       Id. at 387(emphasis added).



                                                198
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No. 84614-6


              Schierman argues that a majority ofthis court should adopt the "well-reasoned

       dissents" in Davis II and Cross. Appellant's Opening Br. at 201. I agree. This

       court's approach to proportionality review no longer comports with our legislature's

       protective intent in enacting ROW 10.95.130(2)(b).

              The history of proportionality review demonstrates that we have no single

       clear interpretation of ROW 10.95.130(2)(b). Instead, for the past 35 years we have

        applied continually shifting interpretations—interpretations that allowed us to keep

        affirming death sentences even as they grew more and more statistically rare. When

        questions arose about the proper interpretation ofthe proportionality review statute,

        we consistently resolved those questions in favor ofthe State. See Cross, 156 Wn.2d

        at 636-37 (acknowledging uncertainty over whether the legislature intended this

        court to include in the comparison database death penalty sentences later reversed,

        but resolving that "doubt" adversely to the defendant); Lord I, 117 Wn.2d at 909-10

       (acknowledging that RCW 10.95.130(2)(b)"'provides little guidance to determine

        at what point a death sentence becomes . . . disproportionate,"' but rejecting Justice

        fitter's standard because "it would effectively eliminate the death penalty"(quoting

        Harris, 106 Wn.2d at 798)).

              In the end, given how rarely death sentences were actually sought or imposed

        in these cases, we could find those sentences proportionate only by ignoring most or

        all of the comparability factors in our analysis. E.g., Davis II, 175 Wn.2d at 354-55
                                                 199
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No. 84614-6


       (finding death sentence proportionate even though, with respect to every

       comparability factor, the number of life sentences imposed vastly exceeded the

       number of death sentences imposed); Cross, 156 Wn.2d at 631-34 (affirming death

       sentence even though (1)"the death penalty has not been sought in cases at least as

       brutal," (2) the single aggravating circumstance of multiple victims as part of a

       common scheme or plan does not weigh either for or against finding of

       proportionality, (3) the defendant had minimal criminal history, and (4) the

       defendant suffered childhood abuse and had diagnosed personality disorders). And

       that is exactly what we would need to do again, to affirm the death penalty in this

       case since, for purposes of the proportionality analysis, Schierman's case is similar

       to Cross


             I agree with Schierman that this precedent is incon-ect: it fails to fulfill ROW

       10.95.130(2)(b)'s prophylactic purpose and it interprets an ambiguous penal statute

       in favor of the State, rather than the defendant. I also agree that it is harmful: it

       results in the disproportionate imposition of the death penalty. I would therefore

       hold for the reasons articulated in the dissents to Davis II and Cross that imposing



                There was evidenee of victim suffering (marked cruelty), the jury found the same
       single aggravating eireumstanee (multiple victims as part of a common scheme or plan),
       the defendant had minimal criminal history (in Schierman's case, no criminal history), and
       the defendant offered evidence of childhood abuse as a mitigating factor at the penalty
       phase.

                                                 200
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No. 84614-6


        death sentences on Schierman for these crimes is impennissibly disproportionate in

        violation of RCW 10.95.130(2)(b).^»

              Consistent with the logic of our statutory proportionality review, this

        conclusion is limited to Schierman's sentence. It may be difficult to imagine a case

        in which a death sentence would survive a properly conducted proportionality

        review, but that hypothetical question is not before us. Nor is the constitutionality

        of the death penalty, which Schierman has not separately briefed. See

        concurrence/dissent at 21 n.lO.


                                           CONCLUSION


              A majority of this court affirms Schierman's convictions. A majority of this

        court, in separate opinions, also declines to reverse Schierman's sentences of death.

        I would reverse his death sentences due to errors in the exclusion of mitigating

        evidence and also because that penalty is impermissibly disproportionate under

        RCW 10.95.130(2)(b). I would remand with instructions to impose the only



                 The concurrence/dissent concludes that we may not overrule the proportionality
        analysis applied in Davis II and Cross unless Schierman supplies some "new information
        or argument." Concurrence/dissent at 21. This is incorrect: so long as the "incorrect and
        harmful" standard is satisfied, we may certainly overtum precedent by adopting the logic
        of a prior dissent. Compare Berlin, 133 Wn.2d at 547-48 (overruling State v. Lucky, 128
        Wn.2d 111, 912 P.2d 483 (1996), as "incorrect and harmful" because that decision
        "effectively" overruled sound precedent and precluded too many lesser included defense
        instructions), with Lucky, 128 Wn.2d at 736-39 (Johnson, J., dissenting) (criticizing the
        Lucky majority for improperly abrogating precedent and virtually eliminating the
        availability of lesser included offense instructions).
                                                  201
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman (Conner), No. 84614-6


       sentences permitted by our state proportionality law in this case: four consecutive

       terms of life in prison without possibility of parole.




                                                 202
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       State V. Schierman (Conner), No. 84614-6




                                                              C.'




        WE CONCUR:




                                            203
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.

        State V. Schierman (Conner M.)



                                                No. 84614-6


               MADSEN,J.(concurring in lead opinion)—I agree with Justice Gordon

        McCloud's lead opinion discussion of the guilt phase issues. I agree with the Justice

        Yu's concurring opinion discussion ofthe penalty phase issues. I write separately

        because while I agree with the lead opinion that Conner Schierman's sentence of death is

        disproportionate, I do not agree that our prior cases must be overturned. Rather, I find

        the statistics bear out that the sentence in this case is disproportionate as compared to the

        penalty imposed in similar cases.

                                             Statutory Review

               RCW 10.95.130(2)(b) requires this court to decide "[w]hether the sentence of

        death is excessive or disproportionate to the penalty imposed in similar cases." "Similar

        cases" are defined as "cases reported in the Washington Reports or Washington

        Appellate Reports since January 1, 1965, in which the judge or jury considered the

        imposition of capital punishment regardless of whether it was imposed or executed, and

        cases in which reports have been filed with the supreme court." Id.

               In 2006,1 joined the dissent in State v. Cross, 156 Wn.2d 580, 132 P.3d 80(2006).

        In that same year, the Washington State Bar Association issued a final report ofits death

        penalty subcommittee. See WASH.State Bar Ass'n,Final Report of the Death

        Penalty Subcommittee of the Committee on Public Defense (2006). The report

        noted that between 1981 and 2006, there were 300 aggravated murder convictions. Of

        that group, 270 were death eligible. In 80 cases, the prosecutor filed the death notice, and
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        No. 84614-6
        Madsen, J., concurring


        in 30 cases, the juries imposed death.^ Nineteen ofthose death sentences were reversed

        on appeal and, on remand,the defendants were sentenced to life without parole. Only 5

        executions have taken place since 1981. Three ofthe individuals executed did not appeal

        their death sentences and essentially were "volunteers."

               Since 2006, the landscape has changed. We have a more complete set oftrial

        court reports. At least 80 additional death eligible cases have been recorded (cases in

        which a person is convicted of aggravated first degree murder).^ The death penalty was

        given in only 5 cases: Conner Schierman, Byron Scherf, Joseph McEnroe, Cecil Davis,

        and Allen Gregory.^ Currently, there are 8 individuals on death row, 5 of whom

        committed their crimes in the 1990s and 1 who committed his crime in 1988.


               Based on the information that is now ayailable and considering the statutory

        review required by the legislature, I find the sentenee of death in this case

        disproportionate to the penalties imposed in similar cases.

               I would affirm the conviction in this case but reverse the sentence of death.




        ^ These numbers are neeessarily approximate since the trial reports were not completed in all
        required cases in 2006.
        ^ This number is derived from trial reports filed with our court. Trial judges are statutorily
        required to submit trial reports to the Washington State Supreme Court "[i]n all cases in which a
        person is convicted of aggravated first degree murder." ROW 10.95.120.
        ^ Davis and Gregory were resentencing proceedings.
                                                        2
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       No. 84614-6
        Madsen, J., concurring
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       State V. Schierman, No. 84614-6
       (Yu, J., concurring in part and dissenting in part)




                                                  No. 84614-6


               YU,J.(concurring in part and dissenting in part) — The majority ofthis

       court correctly concludes that petitioner Conner Michael Schierman's convictions

       should be affirmed, and this opinion fully concurs with the opinion of Justice

        Gordon McCloud regarding the guilt phase of Schierman's trial.

               However,the trial court did not err in its evidentiary rulings at the penalty

        phase and Schierman's sentence is not statutorily disproportionate. I therefore

        respectfully dissent in part for the reasons expressed below.

                                                  ANALYSIS


        A.     Schierman's convictions are properly affirmed

               Justice Gordon McCloud's opinion correctly analyzes and decides the issues

       relating to the guilt phase of Schierman's trial. By further discussing the de

        minimis standard that a majority of this court now adopts for reviewing alleged

        public trial right violations, this opinion does not intend to imply any inconsistency
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       State V. Schierman, No. 84614-6
       (Yu, J., concurring in part and dissenting in part)

        between itself and the opinion of Justice Gordon McCloud on that issue. See lead

        opinion at 22-31.

               1.     Our prior rejection of de minimis closures is incorrect and harmful

               Stare decisis plays a critical role in our justice system by ""'promot[ing] the

        evenhanded, predictable, and consistent development of legal principles,

        foster[ing] reliance on judicial decisions, and contribut[ing] to the actual and

        perceived integrity of the judicial process.'"" State v. Barber, 170 Wn.2d 854,

       863, 248 P.3d 494(2011)(quoting Keene v. Edie, 131 Wn.2d 822, 831, 935 P.2d

       588 (1997)(quotingPaywe V. Tennessee, 501 U.S. 808, 827, 111 S. Ct. 2597, 115

       L. Ed. 2d 720 (1991))). There is perhaps no context in which these concerns are

        more salient than in the judicial interpretation and application of constitutional

       rights. The decision to disavow our constitutional precedent is a weighty one,

        which must be accompanied by a full and honest account ofthe reasons that our

        precedent is '"incorrect and harmful.'" Id. (quoting In re Rights to Waters of

       Stranger Creek, 77 Wn.2d 649, 653, 466 P.2d 508 (1970)).

                      a.      Our precedent is incorrect because it misapprehends the nature
                              of a de minimis inquiry

               Our precedent rejects the possibility of a de minimis closure and instead

        assumes that every closure not justified by a Bone-Club^ analysis on the record, no



              'State V. Bone-Club, 128 Wn.2d 254, 906 P.2d 325 (1995).
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       State V. Schierman, No. 84614-6
       (Yu, J., concurring in part and dissenting in part)

        matter how trivial, violates the public trial right and requires automatic reversal as

        structural error. This precedent is incorrect because it is based on the assumption

        that in order to determine whether a closure is de minimis, we would be required to

        determine whether the closure caused prejudice to the defendant. State v. Shearer,

        181 Wn.2d 564, 573, 334 P.3d 1078(2014)(Owens, J., lead opinion)

       ("recognizing de minimis violations based on the lack ofprejudice to the defendant

        would conflict with our precedent that public trial rights violations are structural

        errors and not subject to a harmlessness analysis"(emphasis added)). However, a

        de minimis inquiry does not require any analysis of whether there was prejudice to

       the defendant. Instead, a de minimis inquiry considers whether the values

        underlying the public trial right have been undermined.

               Our precedent is unquestionably correct that it is usually impossible to

        determine whether structural error has resulted in prejudice to a particular

        defendant. In most cases, structural errors "'defy analysis by "harmless-error"

        standards' because they 'affec[t] the framework within which the trial proceeds,'

        and are not 'simply an error in the trial process itself" United States v. Gonzalez-

        Lopez, 548 U.S. 140, 148, 126 S. Ct. 2557, 165 L. Ed. 2d 409(2006)(alteration in

        original)(quoting Arizona v. Fulminante, 499 U.S. 279, 309-10, 111 S. Ct. 1246,

        113 L. Ed. 2d 302(1991)). In proceedings infected by structural error, there are no

        untainted proceedings to use as a comparison point for determining whether the
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       State V. Schierman, No. 84614-6
       (Yu, J., concurring in part and dissenting in part)

        error was harmless. Sullivan v. Louisiana, 508 U.S. 275, 280, 113 S. Ct. 2078, 124

       L. Ed. 2d 182(1993). Therefore,"[h]armless-error analysis in such a context

        would be a speculative inquiry into what might have occurred in an alternate

        universe." Gonzalez-Lopez, 548 U.S. at 150.

               Our precedent is also correct that public trial violations are properly

        classified as structural error, even though "in some cases an unlawful closure might

        take place and yet the trial still will be fundamentally fair from the defendant's

        standpoint." Weaver v. Massachusetts, 582 U.S.         , 137 S. Ct. 1899, 1910, 198

        L. Ed. 2d 420(2017). Therefore, if a de minimis inquiry did consider whether an

        unjustified closure caused prejudice to the defendant, our precedent would be

        correct in rejecting it.

               However, a properly conducted de minimis inquiry is entirely unrelated to

        any showing of prejudice or lack of prejudice to the defendant. Instead, as

        explained by a seminal federal case,

              [A]triviality standard, properly understood, does not dismiss a
              defendant's claim on the grounds that the defendant was guilty
              anyway or that he did not suffer "prejudice" or "specific injury," It is,
              in other words, very differentfrom a harmless error inquiry. It looks,
              rather, to whether the actions of the court and the effect that they had
              on the conduct ofthe trial deprived the defendant—^whether otherwise
              innocent or guilty—ofthe protections conferred by the Sixth
               Amendment.
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       State V. Schierman,'^Q.^A6\A-6
       (Yu, J., concurring in part and dissenting in part)

       Peterson v. Williams, 85 F.3d 39, 42(2d Cir.)(emphasis added), cert, denied, 519

       U.S. 878 (1996).^ The test adopted by the Second Circuit in Peterson considers the

       specific facts of an unjustified closure to determine whether the closure

       undermined "the values furthered by the public trial guarantee." Id. at 43. If so,

       then there was a public trial violation regardless of whether there was prejudice to

       the defendant. Id. at 42.


               Our precedent is thus incorrect because it rejects the possibility of a de

        minimis closure based on a misunderstanding of what it means.

                       b.     Our precedent is harmful because it requires automatic reversal
                              based on de minimis closures


               Our rigid treatment of every courtroom closure not preceded by a Bone-Club

        analysis as a public trial violation amounting to structural error requiring automatic

       reversal is clearly harmful. It

               leads to delayed justice and additional costs, not all of which are
               quantifiable but which are nevertheless onerous. These can include
               the time and effort ofthe courts, the prosecuting agencies, and the
               defense attorneys, often public defenders, who must retry the cases;
               the burdens, including possible distress and anxiety, placed on another
               jury; the burdens placed on victims and other witnesses who must go
               through the process of another trial; the losses in relevant evidence
               that come with long-delayed presentation, when witnesses' memories
               are not as clear as at the time of the original trial; and the dollar costs
               of the new trials.



              ^ The Supreme Court of the United States has never rejeeted the possibility of a de
        minimis closure despite such federal appellate cases recognizing the possibility. See State v.
       Sublett, \16 Wn.2d 58, 116, 292 P.3d 715 (2012)(Madsen, C.J., concurring).
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       State V. Schierman, No. 84614-6
       (Yu, J., concurring in part and dissenting in part)

       State V. Sublett, 176 Wn.2d 58, 103, 292 P.3d 715 (2012)(Madsen, C.J.,

       concurring). Such costs and burdens are, of course, often implicated when any

       criminal conviction is reversed. But the harms resulting from our inflexible

       approach to public trial issues simply cannot be justified in light of the flawed

       reasoning underlying our rejection of the possibility of de minimis closures in

        which the public trial right was not actually violated.

               This case is certainly not the first one in which it has been pointed out that

       our public trial jurisprudence is incorrect and harmful. See, e.g., State v. Njonge,

        181 Wn.2d 546, 563, 334 P.3d 1068(2014)(Gonzalez, J., concurring); State v.

       Smith, 181 Wn.2d 508, 533-38, 334 P.3d 1049(2014)(Wiggins, J., concurring);

       Sublett, 176 Wn.2d at 114-28(Madsen, C.J., concurring); State v. Paumier, 176

        Wn.2d 29, 43-57, 288 P.3d 1126(2012)(Wiggins, J., dissenting). However,this

       case perfectly illustrates why we must now disavow it. A majority ofthis court

       agrees that justice demands we affirm Schierman's convictions, but a differently

       comprised majority of this court unanimously agrees that our precedent precludes

       us from doing so. In this direct conflict between justice and precedent,justice

       must prevail.




                                                        6
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       State V, Schierman, No. 84614-6
       (Yu, J., concurring in part and dissenting in part)

               2.      We adopt the de minimis inquiry established by federal appellate
                      courts


               Because our precedent is incorrect and harmful, a majority of this court now

        disavows it and adopts "the wise and widely-accepted Peterson test.. . [t]o

        determine whether a closure was too trivial to implicate the Sixth Amendment

        guarantee" to a public trial. United States v. Ivester, 316 F.3d 955,960 (9th Cir.

        2003)(citing Braun v. Powell, 227 F.3d 908,919 (7th Cir. 2000); United States v.

        Al-Smadi, 15 F.3d 153, 154-55 (10th Cir. 1994));.see lead opinion at 28-29.

        Determining whether a closure was de minimis requires the court to carefully

        consider the specific facts surrounding the closure and to determine whether, in

        light of those facts, the purposes of the public trial right were undermined.

        Peterson, 85 F.3d at 42-44.

               To a limited extent, this test for de minimis closure resembles the logic

        prong ofthe experience and logic test, as both consider the purposes underlying the

        public trial right. See State v. Russell, 183 Wn.2d 720, 732, 357 P.3d 38 (2015).

        However,the logic prong uses a categorical, forward-looking approach that

        considers the purposes ofthe public trial right in order to determine whether the

        type of proceeding at issue implicates the public trial right. Id. at 730. The test for

        de minimis closure, meanwhile, uses a case-by-case, backward-looking approach

        that assumes the public trial right is implicated by the proceeding, and then asks
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       State V. Schierman,^o.M6\A-6
       (Yu, J., concurring in part and dissenting in part)

       whether, in light of the particular facts presented in the individual case, an

       unjustified closure actually undermined those purposes. Peterson, 85 F.3d at 42.

               The de minimis test thus does not degrade the public trial right or encourage

       closed proceedings because it can never exempt an entire category of proceedings

       from the presumption that all proceedings must occur in open court. It is merely

        an analytical tool applied on review that will always depend on the particular

        circumstances presented. This must be so because no two trials are identical and

        no trial is perfect. "[A] trial is a uniquely human affair and can be only as flawless

        as the judges and lawyers who conduct it. We strive for perfection but rarely attain

        it. Humans are imperfect." Paumier, 176 Wn.2d at 44(Wiggins, J., dissenting).

               3.      In this case, the closure of discussions regarding for-cause challenges
                       was de minimis


               As stated above, the test for whether an unjustified courtroom closure is de

        minimis is whether, in light ofthe specific facts appearing in the record, the

        closure actually undermined the purposes of the public trial right.^ Peterson, 85

        F.3d at 43. These purposes are well established:'"to ensure a fair trial, to remind

        the prosecutor and judge oftheir responsibility to the accused and the importance



                 ^ To reiterate, this is a different inquiry from that presented hy the logic prong ofthe
        experience and logic test. It is already established that for-cause challenges implicate the public
        trial right generally. State v. Love, 183 Wn.2d 598, 605, 354 P.3d 841 (2015). Applying the de
        minimis test, meanwhile, requires us to determine whether the purposes of the public trial right
        were actually undermined in this particular case.

                                                         8
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       State V. Schierman, No. 84614-6
       (Yu, J., concurring in part and dissenting in part)

       of their functions, to encourage witnesses to come forward, and to discourage

        perjury.' It also affirms the legitimacy of the proceedings and promotes

       confidence in the judiciary." In re Det. ofMorgan, 180 Wn.2d 312, 325, 330 P.3d

       774(2014)(citation omitted)(quoting Sublett, 176 Wn.2d at 72).

               To determine whether these purposes were in fact undermined under the

        circumstances presented, we must carefully consider the record. In making this

        determination, courts may look to the length of time the courtroom was closed, the

        reason the courtroom was closed, whether the public actually learned what

        occurred during the closed proceeding, and whether the closed proceedings related

       to the ultimate question of guilt or innocence. See Ivester, 316 F.3d at 960; Braun,

       227 F.3d at 919; Peterson, 85 F.3d at 43-44. However, no single factor is either

        necessary or sufficient. "[T]he methodology employed by the trial court must be

       the focal point of appellate review." Braun, 227 F.3d at 918.

               Here, the only proceedings relating to for-cause challenges that occurred in

        chambers were brief arguments by the parties(many of which had already been

        made in open court the day before) and the court announcing its decisions(which

        were repeated in open court immediately afterward). See Verbatim Report of

        Proceedings(VRP)(Jan. 11, 2010) at 263-67; VRP (Jan. 12, 2010) at 16-22, 42.

        Encouraging witnesses to come forward and discouraging perjury were not

        implicated, and given how brief the closure was as compared to the entire voir dire
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       State V. Schierman, No. 84614-6
       (Yu, J., concurring in part and dissenting in part)

       process (to say nothing ofthe entire trial process), it cannot be said the closure, in

       itself, actually undermined the purposes ofthe public trial right. VRP (Jan, 12,

       2010) at 16 (estimating the in-chambers proceedings would take "less than ten

       minutes"). And while the closure was not inadvertent, the court here clearly had

       no intention of shielding either counsels' arguments or its own decisions from

       public scrutiny—a complete record of the proceedings was contemporaneously

       transcribed by a court reporter and is publicly available. Id. This served to remind

       the participants of their functions and responsibilities at the time, and to affirm the

       legitimacy of the proceedings going forward.

               Courtroom closures not justified by di Bone-Club analysis are never

       advisable, but that does not mean they are always structural error requiring

       automatic reversal either. In this case, the closure was de minimis and did not

        violate the public trial right. Therefore, in accordance with the lead opinion,

        Schierman's convictions are affirmed.


       B.      Schierman does not show error in the penalty phase

               Without question,"the experienced trial court judge correctly applied a

       complicated set of constitutional and evidentiary rules to a contentious and

       emotionally charged proceeding," and the lead opinion correctly analyzes the vast

        majority of Schierman's penalty-phase arguments. Lead opinion at 90. However,

       the trial court did not err in its rulings on the scope of expert testimony that would


                                                        10
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       State V. Schierman, No. 84614-6
       (Yu, J., concurring in part and dissenting in part)

        be allowed by Drs. Mark Cunningham and Mark McClung, and Schierman's

       sentence is not statutorily disproportionate.

                1.    Proffered testimony by Dr. Cunningham

               Schierman claims that his sentence should be reversed because the trial court

       limited a belatedly disclosed expansion of expert testimony from Dr. Cunningham,

       a proposed defense witness who was ultimately never called to testify.

        Schierman's argument mischaracterizes the record and draws erroneous

        conclusions from the effect ofthe trial court ruling. The trial court did not err.

               It must be recognized at the outset what trial court decision we are

       reviewing. Well before trial, Dr. Cunningham was properly disclosed as a

        potential mitigation witness. The disclosure indicated that his testimony would be

       "concordant with his interviews of[Schierman] in so far as they relate to Alcoholic

        Blackout/Propensity/History." Clerk's Papers(CP)at 26403. At the completion of

       the guilt phase, the defense filed a supplemental disclosure, again specifying Dr.

        Cunningham's testimony would "relate to alcoholic blackout." Id. at 26424.

        However, in opening statements for the penalty phase, defense counsel stated for

       the first time that Dr. Cunningham would "testify with respect to what type of

        criminal behavior is predictive of an inmate's prison behavior" and would include

        testimony related to future prison behavior. VRP (Apr. 19, 2010) at 86. The State

        objected to the expanded scope of Dr. Cunningham's proposed testimony on two


                                                        11
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       State V. Schierman, No. 84614-6
       (Yu, J., concurring in part and dissenting in part)

        grounds: violation ofthe court's discovery orders and relevance. The trial court

        denied the State's motion and allowed the proposed expansion of the testimony,

        subject to a relevancy determination. Schierman is thus seeking reversal based on

        a trial court ruling that was largely in his favor.

               Worth noting is that the trial court would have been justified in excluding all

        of the expanded testimony based on defense counsel's "blatant and intentional"

        violation of the court's discovery orders. VRP(Apr. 20, 2010) at 16. Defense

        counsel never provided an adequate explanation for its failure to timely disclose

        the full intended scope of Dr. Cunningham's proposed testimony, and the court

        observed that the only apparent explanation for the defense's "incredibly untimely

        disclosure," id., was "for tactical reasons," id. at 15. However, the trial court

        ultimately ruled that it would allow the expanded testimony from Dr. Cunningham

        regarding future dangerousness, including testimony and opinion about

        Schierman's development as a child and adolescent, his addictions, his alcohol

        treatment and recovery, and his institutional adjustment in jail, to the extent they

        were relevant. VRP(Apr. 30, 2010) at lO.'^




                '' On the issue of future dangerousness, extensive witness testimony was presented
        regarding Schierman's conduct in jail while he was awaiting trial, including testimony from two
        jail witnesses, and family and friends who testified. Also, Eldon Vail, former secretary ofthe
        Department of Corrections, testified extensively for the defense specific to the prison security
        Schierman would face if incarcerated.


                                                        12
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       State V. Schierman, No. 84614-6
       (Yu, J., concurring in part and dissenting in part)

               Nevertheless, Schierman argues that the trial court erred in limiting part of

        Dr. Cunningham's proposed testimony by basing its decision on Morva v.

        Commonwealth, 278 Va. 329, 683 S.E.2d 553 (2009). This argument is simply

        wrong. Morva would have directed the trial court here to exclude Dr.

        Curmingham's expanded testimony entirely, and that is not what happened here.

               In Morva, the Virginia Supreme Court upheld the trial court's exclusion of

        all of Dr. Cunningham's testimony, including the risk assessment specific to the

        defendant and the Virginia prison system. The court concluded:

               It is true that, in this case, unlike Porter [v. Commonwealth, 276 Va.
               203, 661 S.E.2d 415 (2008)], Dr. Cunningham proposed to provide
               testimony that concerns Morva's history and background, prior
               behavior while incarcerated, age and educational attainment, and such
               factors might bear on his adjustment to prison. However, other
               testimony Dr. Cunningham proposed to give, and to rely upon in
               giving a prison risk assessment for Morva, such as potential security
               interventions that "could be brought to bear" upon Morva, and the
               rates of assaults in the Virginia Department of Corrections, is, by
               statute, not relevant to the determination the jury has to make
               concerning Morva's future dangerousness and therefore would not be
               admissible evidence.


        Morva, 278 Va. at 350. Based on this holding, the argument that the trial court

        here applied Morva's analysis is not supportable. While the State cited Morva in

        support of its motion to exclude all of Dr. Cunningham's late-disclosed testimony,

        the trial court denied total exclusion, allowing Dr. Cunningham's relevant




                                                        13
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       State V. Schierman, No. 84614-6
       (Yu, J., concuiTing in part and dissenting in part)

       testimony that specifically related to Schierman, including the prison risk

        assessment pertaining specifically to him.

               What Schierman takes issue with is the trial court decision excluding some

        of Dr. Cunningham's proposed testimony relating to other inmates incarcerated in

        other state prisons based on relevancy. That decision was not error. Our statute

       focuses the relevancy inquiry under ROW 10.95.070(8), where the jury is directed

       to consider "[wjhether there is a likelihood that the defendant will pose a danger to

        others in the future." (Emphasis added.) The focus ofthe allowable evidence thus

        plainly centers on the defendant and his circumstances. Eighth and Fourteenth

        Amendment to the United States Constitution's jurisprudence similarly supports

       the trial court's decision to limit Dr. Cunningham's future dangerousness

        testimony.^ Even recognizing a relaxed standard applicable in capital proceedings

        and allowing wide latitude for the admission oftestimony, any proposed testimony

        or expert opinion must relate to the defendant and his or her circumstances to be

        relevant.


               The trial court here reviewed each proposed, newly disclosed Microsoft

        PowerPoint slide and excluded some based on relevancy because some individual



               ^ "[T]he Eighth and Fourteenth Amendments require that the sentencer . .. not be
        precluded from considering, as a mitigatingfactor, any aspect of a defendant's character or
        record and any of the circumstances of the offense that the defendant proffers as a basis for a
       sentence less than death." Lockett v. Ohio, 438 U.S. 586, 604, 98 S. Ct. 2954, 57 L. Ed. 2d 973
       (1978)(second emphasis added).

                                                        14
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       State V. Schierman, No. 84614-6
       (Yu, J., concurring in part and dissenting in part)

       slides had nothing to do with Schierman personally and involved prison statistics

       from other states. Meanwhile, the trial court indicated it would allow Dr.

       Curmingham to testify that past violence in the community is not strongly

       associated with prison violence and that the severity ofthe crime is not a good

       predictor of prison adjustment.^ CP at 8306(contents of slide 26). The trial judge

               also permitted [Dr. Cunningham] to testify that serious violence is
               rare in prison (slides 27-28), to the low rates ofinmate assaults and
               homicide in the Washington [Department of Corrections](slides 29-
               30), and to the number and proportion ofinmates convicted of
               homicide in Washington prisons (slide 31). CP 8306-07; 109RP 24-
               25. The court also permitted testimony as to slide 35, which states
               that nothing about Schierman increased his risk of serious violence in
               prison, and listed five specific factors that decreased his risk of serious
               violence. CP 8307; 109RP 25.

       Br. of Resp't at 171. This was entirely appropriate because the inquiry

       focuses on "Mr. Schierman's likelihood of presenting future dangerous[ness]

       or being involved in the future dangerous acts while confined in the
                                             1



        Washington State Department of Corrections." VRP(Apr. 30, 2010)at 3

       (emphasis added).

               The record thus shows that the trial court properly Concluded that the

       relevant testimony would be limited to Schierman's ability to adjust to



               ^ The defense chose not to call Dr. Cunningham to testify, so we have no record of what
       actual testimony he would have presented. We need not reach the State's argument that
       Schierman waived any objection to the trial court's limitation of Dr. Cunningham's testimony
        because Schierman's objections are without merit.


                                                        15
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       State V. Schierman, No. 84614-6
       (Yu, J., concurring in part and dissenting in part)

       incarceration, consistent with RCW 10.95.070(8)'s directive that the jury can

       consider the "likelihood that the defendant will pose a danger to others in the

       future." The trial court's exclusion of some of Dr. Cunningham's proposed

       testimony was not erroneous.

               2.     Proffered testimony by Dr. McClung

               The trial court properly excluded Dr. McClung's testimony regarding

       traumatic brain injury. "Before allowing an expert to render an opinion, the trial

        court must find that there is an adequate foundation so that an opinion is not mere

        speculation, conjecture, or misleading." Johnston-Forbes v. Matsunaga, 181

        Wn.2d 346, 357, 333 P.3d 388 (2014). Here, the factual foundation for Dr.

        McClung's proffered testimony was inadequate.

               Because Dr. McClung's proposed testimony was "premised upon a chain of

        other experts and their evaluations," the trial court correctly considered the

        foundation of each link in that chain. VRP (Apr. 29, 2010) at 7. The first link in

        the chain was a report by Dr. Wendy Cohen, which concluded that the scan was

        "suggestive of a prior insult which involved a compon[e]nt of hemorrhage." CP at

        8252. Dr. Cohen did not opine that Schierman's brain scan indicated that he had

        suffered multiple traumatic head injuries, or even raise that possibility.

               The next link in the chain of expert evaluations was a letter by Dr. Paul

        Connor, dated April 24, 2010. Dr. Connor concluded, based on Schierman's


                                                        16
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       State V. Schierman, No. 84614-6
       (Yu, J., concurring in part and dissenting in part)

       medical records, that the prior head injury Dr. Cohen found was consistent with a

       concussive head injury Schierman suffered while playing football in 1997. Id. at

       8257. Dr. Connor then noted that "Schierman and his family have reported a

       number of incidents of domestic violence in which he was struck in the head by his

       biological father." Id. From these reports, Dr. Connor concluded that "it would

       appear that Mr. Schierman has experienced multiple head injuries in his life." Id.

       Dr. Connor did not elaborate on the extent of domestic violence, describe any

       particular incident, or suggest that any act of domestic violence by Schierman's

       father may have contributed to the hemorrhaging noted by Dr. Cohen.

       Nevertheless, Dr. Connor concluded "that a history of multiple head trauma[s] is a

       more parsimonious etiology than that of[nonverbal learning disorder]." Id.

       (boldface omitted).

               The next day, Dr. Richard Adler provided the final link in the chain of

       expert opinions that formed the basis for Dr. McClung's proposed testimony. Dr.

       Adler opined that Schierman suffered '"[pjost-concussion syndrome'" after his

        1997 football injury. Id. at 8249(quoting Denise Garvey, When Can Teens Return

       to Sports After a Head Injury?, 4 PROCEEDINGS OF UCLA HealthCare 47

       (Winter 2000). [http://perma.cc/JS9R-VN9D]. However, Dr. Adler's declaration

       also states that post-concussion syndrome occurs "'[a]fter a history of head trauma

        with LOC [loss of consciousness] and post-injury amnesia.'" Id. (second alteration


                                                        17
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       State V. Schierman, No. 84614-6
       (Yu, J., concurring in part and dissenting in part)

       in original)(quoting Garvey,supra, at 47). The trial court thus did not make an

        unqualified medical judgment about the necessary level of severity for prior head

       injuries—Dr. Adler, a licensed medical doctor, provided that information.

               However, the trial court correctly concluded that there was no factual

        evidence that Schierman had a history of multiple head trauma with loss of

        consciousness and post-injury amnesia. The foundation for Dr. McClung's

        proposed testimony depended on such a history.

               Even as applied to proffered mitigating evidence in the penalty phase of a

        capital case,"the trial court maintains its traditional authority 'to exclude, as

        irrelevant, evidence not bearing on the defendant's character, prior record, or the

        circumstances of his offense.'" State v. Davis, 175 Wn.2d 287, 318, 290 P.3d 43

       (2012)(quoting Lockett v. Ohio, 438 U.S. 586,604 n.l2, 98 S. Ct. 2954, 57 L. Ed.

        2d 973 (1978)).^ Furthermore,'"mitigating evidence' is not defined as any

        evidence, regardless of its content or relevance, that would disincline the jury to

        impose the penalty of death. Mitigating evidence is that which 'in fairness and

        mercy, may be considered as extenuating or reducing the degree of moral

        culpability.'" State v. Pirtle, 127 Wn.2d 628, 671, 904 P.2d 245(1995)(quoting

        State V. Bartholomew, 101 Wn.2d 631, 647, 683 P.2d 1079(1984)).



               ^ The limits on this traditional authority are the same under both the state and federal
        eonstitutions. Davis, 175 Wn.2d at 318 n.l2.


                                                        18
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       State V. Schierman, No. 84614-6
       (Yu, J., concurring in part and dissenting in part)

               Dr. McClung's proposed testimony might be properly considered as

       extenuating or reducing the degree of moral culpability as applied to a person who

       did have a history^ of multiple head trauma with loss of consciousness and post-

       injury amnesia.^ However, without any foundational evidence that Schierman had

       such a history, the proposed testimony was irrelevant. The trial court therefore did

        not err in excluding Dr. McClung's testimony due to its inadequate foundation.

               3.      Statutory capital sentence review

               Because the trial court did not err in its evidentiary rulings, Schierman's

       sentence should be affirmed if it passes a statutory capital sentence review, which

        requires the court to address four issues:

                      (a) Whether there was sufficient evidence to justify the
               affirmative finding to the question posed by ROW 10.95.060(4);^^^ and

                    (b) Whether the sentence of death is excessive or
              disproportionate to the penalty imposed in similar cases, considering
              both the crime and the defendant. For the purposes of this subsection,
              "similar cases" means cases reported in the Washington Reports or
              Washington Appellate Reports since January 1, 1965, in which the
              judge or jury considered the imposition of capital punishment
              regardless of whether it was imposed or executed, and cases in which
              reports have been filed with the supreme court under RCW 10.95.120;


               ^ It only "might" be properly considered because Dr. McClung was also unable to reach
        any conclusion about whether any prior head injuries Schierman may have suffered actually had
        any impact on his behavior or mental processes. See CP at 8259-60.
               ^ RCW 10.95.060(4) provides,"Upon conclusion of the evidence and argument at the
       special sentencing proceeding, the jury shall retire to deliberate upon the following question:
       'Having in mind the crime of which the defendant has been found guilty, are you convinced
       beyond a reasonable doubt that there are not sufficient mitigating circumstances to merit
        leniency?'"


                                                        19
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       State V. Schierman, No. 84614-6
       (Yu, J., concurring in part and dissenting in part)



                      (c) Whether the sentence of death was brought about through
               passion or prejudice; and

                      (d) Whether the defendant had an intellectual disability within
               the meaning of RCW 10.95.030(2).

        RCW 10.95.130(2). As correctly noted by the lead opinion, the arguments in this

       case focus on the second and third issues, which are whether Schierman's sentence

        is disproportionate or was brought about through passion and prejudice. Lead

        opinion at 182.

               Schierman does little to highlight specific facts about himself, his crimes, or

        comparable cases indicating that "the sentence of death is excessive or

        disproportionate to the penalty imposed in similar cases, considering both the

        crime and the defendant." RCW 10.95.130(2)(b). Instead, he argues, and the lead

        opinion agrees, that "Washington's death penalty is imposed in a wanton and

       freakish manner," such that every capital sentence in Washington should be found

        statutorily disproportionate. Appellant's Opening Br. at 198; see lead opinion at

        181-200. However, as Schierman recognizes, this court has already rejected that

        argument, and he provides no new information or argument that could justify




                                                        20
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       State V. Schierman,^o. 84614-6
       (Yu, J., concurring in part and dissenting in part)

       revisiting our precedent.'^ Appellant's Opening Br. at 198 (citing Davis, 175

        Wn.2d at 353-54).

               When conducting a statutory disproportionality review,"[t]he goal is to

       ensure that the sentence, in a particular case, is proportional to sentences given in

       similar cases; is not freakish, wanton, or random; and is not based on race or other

       suspect classifications."'' State v. Cross, 156 Wn.2d 580, 630, 132 P.3d 80(2006)

       {emphasis added). To do this,"we must consider at least(1)the nature ofthe

       crime,(2)the aggravating circumstances,(3)the defendant's criminal history, and

       (4)the defendant's personal history, as well as any additional substantive

        challenges to the proportionality of the sentence." Davis, 175 Wn.2d at 348.

               The nature of Schierman's crimes was indisputably horrific. At a time when

        he knew that Olga Milkin's husband was deployed overseas, Schierman entered

        her home and killed her along with her two sons, who were three and five years

        old, and her sister, who was a college student. Olga Milkin and her sister were

        stripped oftheir clothing and stabbed repeatedly in the head and neck. Both were

        stabbed in the neck from the front with such force that the knife actually damaged


                This court has shown it is firmly committed to carefully considering new information
       regarding the constitutionality of capital punishment. See Order, State v. Gregory, No. 88086-7
       (Wash. Nov. 21,2017). That issue is simply not presented here. Schierman does not provide any
       new information or any new arguments, and the relevant portions of his briefing do not engage in any
       meaningful analysis of any constitutional provisions. See Appellant's Opening Br. at 197-202;
        Appellant's Reply Br. at 72-75.
                '' Schierman is white, and there is no indication that race or any other suspect
        classification was implicated at any point in these proceedings.

                                                        21
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       State V. Schierman, No. 84614-6
       (Yu, J., concurring in part and dissenting in part)

       their spines, and there was evidence that they attempted to fight back, indicating

       that they endured significant conscious suffering before they died. One of the

        children was stabbed through the throat from one side to the other, and the other

        child's throat was cut so deeply that he was nearly decapitated. When Schierman

        woke up in the Milkins' home and found himself covered in blood with four dead

        bodies, he took a shower, changed his clothes, and attempted to bum the house

        down in order to destroy the evidence. The nature ofthese crimes is at least as

        brutal as others in which we have upheld a capital sentence. See id. at 349-51.

               The only aggravating factor submitted to the jury was that "[tjhere was more

       than one victim and the murders were part of a common scheme or plan." RCW

        10.95.020(10). However,"[t]he nature ofthe aggravating circumstances, as well

        as the number, is important to consider." Davis, 175 Wn.2d at 351. As applied to

       the particular facts presented, the nature ofthis aggravating circumstance goes

        beyond the minimal statutory requirements—Schierman's crimes ended the lives

        of a young mother and her two small children while their father was deployed

        overseas, as well as the children's aunt who was there to help while their father

        was gone. He literally destroyed the Milkin family and their home.

               Schierman's lack of prior convictions and difficult personal history neither

        require nor prevent a finding of disproportionality. Id. at 353; Cross, 156 Wn.2d at

        633-34; State v. Rupe, 108 Wn.2d 734, 770, 743 P.2d 210(1987). But in light of


                                                        22 '
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       State V. Schierman, No. 84614-6
       (Yu, J., concurring in part and dissenting in part)

       the evidence showing Schierman planned these crimes for a time when the victims

        were particularly vulnerable because Mr. Milkin was deployed overseas, the

       ruthless nature of the murders themselves, and Schierman's subsequent efforts to

        destroy the evidence by burning the Milkins' house down, Schierman's sentence is

        not disproportionate to the penalty imposed in similar cases.

               Schierman also contends that his sentence was brought about by passion and

        prejudice because the State's case "emphasize[d] that the victims were so 'worthy'

       that Schierman deserved death regardless of the constraints of the law."

        Appellant's Opening Br. at 203. However, he largely points to aspects of the

        State's case that were either entirely proper or harmless. Lead opinion at 55-63

       (circumstantial evidence of sexual motivation), 64-72(Mr. Milkin's military

       service), 135-39, 143-45 (the Milkins' persecution, immigration, and religious

       faith). Thus,"[w]e have already addressed and rejected these claims." Davis, 175

        Wn.2dat374.


               In addition, Schierman raises the fact that the jury was shown "many, many

        gruesome photographs." Opening Br. of Appellant at 203. Schierman does not

       specify which photographs he is referring to, but both autopsy and crime scene

        photographs may be admitted subject to evidentiary rules. State v. Yates, 161

        Wn.2d 714, 768, 168 P.3d 359(2007)(autopsy photographs admissible so long as

       they are accurate and more probative than prejudicial); Cross, 156 Wn.2d at 618


                                                       23
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       State V. Schierman,']:^o. 84614-6
       (Yu, J., concurring in part and dissenting in part)

       ("Generally, photographs taken by police of a crime scene will be admissible so

       long as the entry was lawful."). Schierman provides no explanation of how the

        photographs the jury saw here made an improper appeal to passion or prejudice in

       this particular case.

               Finally, the State's references to the Holocaust were improper. See lead

        opinion at 169-173. However,the court instructed the jury to disregard those

        statements, and when considered in the context of the entire trial and all the

        evidence presented, it cannot be said that they necessarily so inflamed the passions

        or prejudices of the jury that its sentencing verdict must be reversed.

                                               CONCLUSION


               This opinion is not intended to either endorse or criticize the wisdom or

        constitutionality of capital punishment generally, nor is it intended to express any

        views about the appropriate resolution of any challenges to capital punishment that

        have been raised in other cases. However, based on the record and issues

        presented in this case, Schierman's convictions and sentence should be affirmed.




                                                        24
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       State V. Schierman, No. 84614-6
       (Yu, J., concurring in part and dissenting in part)




                                                         25
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.


        State V. Schiennan (Conner Michael)
        (Stephens, J., dissenting in part, concurring in part)




                                             No. 84614-6




               STEPHENS, J. (dissenting in part, concurring in part)—In criminal

        prosecutions, both the Sixth Amendment to the United States Constitution and article

        I, section 22 ofthe Washington Constitution protect the defendant's right to an open,

        public trial. Violation of this right has long been recognized as a structural error,

        generally requiring reversal of the conviction and a new trial. Here, the State

        recognizes a closure occurred when for-cause juror challenges were considered in

        chambers. And this court unanimously agrees that our precedent requires reversal of

        the conviction based on this structural constitutional error. Nonetheless, a majority

        ofthe court—comprised ofthe lead opinion and Justice Yu's concurrence—departs

        from precedent and disregards the error here as too "trivial" or "de minimis" to

        warrant any remedy. Recognizing that this court has consistently and repeatedly

        rejected this situational analysis in past cases, the new majority proclaims that

        reversing Schierman's conviction due to the violation of his public trial right is too
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.

        State V. Schierman (Conner Michael),~Ho. 84614-6
        (Stephens, J., dissenting in part, concurring in part)



        high a price to pay for following precedent, and thus we must choose between

        precedent and justice. See concurrence at 6-7("A majority of this court agrees that

        justice demands we affirm Schierman's convictions, but every member of the court

        unanimously agrees that our precedent precludes us from doing so. In this direct

        conflict between justice and precedent,justice must prevail.").
                                       I




               I respectfully dissent.^ I fail to see the justice in changing our law to avoid

        giving relief for a constitutional violation to a man whose conviction the majority

        believes must be affirmed. Once we start down this path, it will become quite easy

        to dismiss as trivial or de minimis any number of constitutional errors so long as we

        convince ourselves that the trial, on the whole, was fair, or more generally that

        "justice demands we affirm." Id.

               Recognition of a triviality standard inevitably results in trivializing

        constitutional violations, as the history of this standard in other jurisdictions bears

        out. While the triviality or de minimis notion began as an attempt to avoid reversal

        based on brief, inadvertent courtroom closures that seemed inconsequential, it has




               ^ This case involves both an appeal and our statutorily required capital sentence
        review under RCW 10.95.130. Because the decision ofthe court on the appeal is to affirm
        Conner Schierman's conviction, my dissent does not relieve me ofthe obligation to engage
        in the statutory review. Based on our precedent, I concur in the opinion of Justice Yu that
        Schierman's capital sentence was validly imposed.

                                                     -2-
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.

        State V. Schierman (Conner Michael), No. 84614-6
        (Stephens, J., dissenting in part, concurring in part)



        proven impossible to restrain. It is an ersatz doctrine that has no standards and offers

        no more guidance than a sniff test for courts to determine when a public trial right

        violation is "bad enough" to warrant a remedy. To now adopt it as a rule of decision

        in a case involving a deliberate, ordered closure will produce only confusion and

        lead to inconsistent results.       We should adhere to established precedent, and

        recognize that justice demands a remedy in the face of a public trial violation. The

        proper remedy is to reverse Schierman's conviction and remand for a full public

        trial.


                                               DISCUSSION


           I. We Should Adhere to Our Public Trial Precedent Because It Is Neither
                 Incorrect Nor Harmful


                 Both the State and the majority recognize that we have, many times,

        considered and rejected adoption of a triviality or de minimis doctrine, and have

        consistently adhered to the remedy required for a structural constitutional error:

        reversal and a new trial.^ Importantly, our cases are based not only on the principles


                 ^ We have recognized that the requirement for a "new trial" is shorthand for the mle
        of automatic reversal. See State v. Njonge, 181 Wn.2d 546,554 n.3, 334 P.3d 1068 (2014).
        In isolated situations in which a public trial error occurs in a pretrial proceeding that can
        be repeated without any effect on the trial, the lesser remedy ofinvalidating that proceeding
        maybe appropriate. Id. (citing Waller v. Georgia, 467 U.S. 39,49, 104 S. Ct. 2210, 81 L.
        Ed. 2d 31 (1984)(ordering new suppression hearing, with new trial necessary "only if a
        new, public suppression hearing results in the suppression of material evidence not

                                                     -3-
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.

        State V. Schierman (Conner Michael), No. 84614-6
        (Stephens, J., dissenting in part, concurring in part)



        underlying article I, section 22 of our state constitution, but also on decisions from

        the United States Supreme Court interpreting the Sixth Amendment to the United

        States Constitution. See, e.g.. Waller v. Georgia, 467 U.S. 39, 104 S. Ct. 2210, 81

        L. Ed. 2d 31 (1984); Presley v. Georgia, 558 U.S. 209, 130 S. Ct. 721, 175 L. Ed.

        2d 675 (2010).        These decisions provide defendants a minimum level of

        constitutional protection we are not free to disregard.

               Consistent with our own and United States Supreme Court precedent, we

        decided a trio of cases in 2012 that reaffirmed that a violation ofthe public trial right

        is structural error, prejudice is presumed, and a new trial is required. In those cases,

        a minority of the court argued our precedent was incorrect and harmful and urged

        the adoption ofa de minimis exception ofsome kind.In re Pers. Restraint ofMorris,

        \16 Wn.2d 157, 288 P.3d 1140 (2012) (plurality opinion); State v. Paumier, 176

        Wn.2d 29,288 P.3d 1126(2012); State v. Wise, 176 Wn.2d 1,288 P.3d 1113(2012).

        Yet, we rejected those arguments. We recognized that the right to a public trial is at

        the core of our system of justice, and a violation of this right does not require

        showing that something else went wrong, i.e., that the trial was otherwise unfair.


        suppressed at the first trial, or in some other material change in the positions of the
        parties")). Where it is not certain that the invalid proceeding will have no effect on the
        trial, however, a new trial is required. See State v. Bone-Chib, 128 Wn.2d 254, 262, 906
        P.2d 325(1995).

                                                     -4-
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.

        State V. Schierman (Conner Michael),^o. 84614-6
        (Stephens, J., dissenting in part, concurring in part)



        Most recently in 2014, we again confronted the argument for a de minimis exception.

        State V. Shearer, 181 Wn.2d 564, 573 & n.2, 334 P.3d 1078 (2014) (plurality

        opinion) (noting that, even prior to the 2012 cases, the court had rejected a de

        minimis standard as inconsistent with the structural nature ofpublic trial error(citing

        State V. Easterling, 157 Wn.2d 167, 180, 137 P.3d 825 (2006))). We again rejected

        it, observing that, time and time again, we have resisted calls to water down the

        constitutional right to a public trial in the interest of expediency or based on the

        perception that a closure was inconsequential. Id?

               Today's lead opinion has found no new arguments to demonstrate that our

        public trial precedent is incorrect and harmful. The lead opinion does not even

        attempt to offer reasons and simply rejects what it characterizes as ''Shearer's dicta

        foreclosing the possibility of de minimis violations altogether." Lead op. at 31. This

        is not even an accurate description of our precedent, which fully recognizes that not



               ^ The lead opinion suggests that none of our prior cases address the situation
        presented here because they all involved "the determination offacts behind closed doors."
        Lead opinion at 24-25. Contrary to the lead opinion's insistence that "[t]his distinction
        matters to the public trial analysis," id. at 25, we have rejected drawing a line between legal
        or ministerial issues on the one side and the resolution of disputed facts on the other. In
        State V. Siiblett, a clear majority of this court recognized that such a distinction "will not
        adequately serve to protect defendants' and the public's right to an open trial." 176 Wn.2d
        58, 72, 292 P.3d 715 (2012) (lead opinion of Johnson, J.); see also id. at 138 ("The
        legal/factual distinction is simply out of place in the context of the right to a public trial")
        (Stephens, J., concurring).


                                                      -5-
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.

        State V. Schierman (Conner Michael), No. 84614-6
        (Stephens, J., dissenting in part, concurring in part)



        every court proceeding implicates the public trial right or constitutes a closure.

        Shearer made this clear, though the majority misreads our discussion in that case of

        when the public trial right attaches as somehow supporting its adoption ofa triviality

        exception. See id. at 26; of. Shearer, 181 Wn.2d at 573 ("'[N]ot every interaction

        between the court, counsel, and defendants will implicate the right to a public trial,

        or constitute a closure if closed to the public.'"(quoting State v. Sublett, 176 Wn.2d

        58, 71, 292 P.3d 715 (2012)(plurality opinion) (adopting "experience and logic"

        test))).

               Justice Yu's concurrence proffers reasons, but they are not new; as the

        concurrence acknowledges, prior dissents have argued, unsuccessfully, that our

        public trial jurisprudence is incorrect and harmful. See concurrence at 6(citing State

        V. Njonge, 181 Wn.2d 546, 563, 334 P.3d 1068 (2014)(Gonzalez, J., concurring);

        State V. Smith, 181 Wn.2d 508, 533-38, 334 P.3d 1049 (2014) (Wiggins, J.,

        concurring); Sublett, 176 Wn.2d at 114-28(Madsen,C.J., concurring);Paumier, 176

        Wn.2d at 43-57 (Wiggins, J., dissenting)). The concurrence repeats the refrain that

        our precedent is incorrect because it wrongly equates the de minimis standard with

        proof of prejudice or harm. See id. at 3. Adherents to the standard insist that

        evaluating whether a court closure is too trivial to undermine the "values" of the




                                                     -6-
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.

        State V. Schierman (Conner Michael), No. 84614-6
        (Stephens, J., dissenting in part, concurring in part)



        public trial right is not, in fact, a harmless error inquiry. See id. at 3-5; Peterson v.

        Williams, 85 F.3d 39,42(2d Cir.), cert, denied, 519 U.S. 878 (1996). The apparent

        distinction is that a prejudice analysis considers the defendant's ultimate guilt or

        innocence, while a triviality analysis considers only whether the defendant was

        deprived of the protections conferred by the public trial right. Concurrence at 3-5.

        This distinction is semantic at best. While it is true that the triviality doctrine does

        not invoke that aspect of harmless error review that considers trial error harmless in

        the face of overwhelming untainted evidence of guilt, that is not the sum total of

        harmlessness review. Fully understood, such review necessarily asks whether the

        defendant suffered a cognizable harm from deprivation ofthe constitutional right at

        issue. As one commentator has aptly observed, requiring defendants to demonstrate

        that a closure tangibly subverted the-core values of the public trial right amounts to

        a harmless error review that is inconsistent with controlling Sixth Amendment

        precedent:

                      The triviality doctrine also approaches harmless error analysis,
               requiring more of defendants than Waller and Presley allow. . . . Although
               these courts [that embrace the de minimis standard] have been careful to
               distinguish this standard from harmless error analysis, the test still demands
               much more of defendants than the Supreme Court has deemed reasonable
               when dealing with the intangible benefits of structural error rights. A
               defendant in a triviality jurisdiction does not have to show a reasonable
               possibility that the outcome of the trial would have been different (i.e.,
               prejudice), but he does have to show some kind ofspecific injury manifested


                                                     -7-
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.

        State V. Schierman (Conner Michael), No. 84614-6
        (Stephens, J., dissenting in part, concurring in part)



               through the undermining of one of four chosen Sixth Amendment values. If
               he cannot, then the closure was trivial—^in other words, harmless. While
               these courts do not require a showing of prejudice, they do require that
               defendants show that the closure was not harmless.


        Kristin Saetveit, Close Calls: Defining Courtroom Closures Under the Sixth

        Amendment,68 Stan.L.Rev.897,924-25(2016)(footnote omitted). We have been

        correct—^until today—^to consistently reject the de minimis doctrine on this basis.

               Justice Yu's concurrence also argues that our public trial precedent is harmful

        principally because it requires us to reverse Schierman's conviction and order a new

        trial. See concurrence at 6-7. That the seemingly unworthy, as well as the worthy,

        may reap the benefit of the law is no reason to find it harmful. Moreover, Justice

        Yu adheres to precedent classifying public trial violations as structural error, even

        when an unlawful closure might not render a trial fundamentally unfair. See id. at 4

        (quoting Weaver y. Massachusetts, 582 U.S.               , 137 S. Ct. 1899, 1910, 198 L. Ed.

        2d 420 (2017)). Given the clear message—^not called into question by today's

        majority—^that trial courts must engage in the analysis under Waller and State v.

        Bone-Club, 128 Wn.2d 254, 906 P.2d 325 (1995) before considering any closure, I

        am baffled that the concurrence considers our "rigid" adherence to this analysis

        harmful. Concurrence at 5. It seems to me that the real harm will come from sending

        mixed messages, as today's majority does. Trial judges will understandably be



                                                     -8-
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.

        State V. Schierman (Conner Michael),         84614-6
        (Stephens, J., dissenting in part, concurring in part)



        confused by the message to maintain open courtrooms unless a closure is justified

        under the proper analysis, yet to go ahead and close a proceeding when it appears

        "nothing of significance" will happen. Gibbons v. Savage, 555 F.3d 112, 121 (2d

        Cir. 2009) (holding closed portion of voir dire violated Sixth Amendment but

        refusing to reverse based on triviality doctrine because "nothing of significance

        happened during the part of the session that took place in the courtroom")"^. The

        surest way to incentivize trial courts to sedulously protect public trial rights is to

        make it count when they fall short. See Saetveit, supra, at 931 ("Appellate courts

        are bending over backwards to avoid reversal, when, in actuality, retrials would

        encourage more consistent application of Waller's test at the trial level. That,in turn,

        would reduce the frequency of these appeals and reversals, as trial judges would

        more often avoid violating the right in the first place. A fuller conception of Waller's




                The Second Circuit was the first to embrace the triviality or de minimis exception.
        See Peterson, 85 F.3d 39. In Gibbons, the court concluded that nothing of significance
        happened during an aftemoon of voir dire in which the public, including the defendant's
        mother, were excluded from the courtroom, in part because individual jurors were being
        questioned privately in a room adjacent to the courtroom during that time. Id. at 114, 121.
        Of course, under subsequent case law, the private questioning ofjurors outside the open
        courtroom, in the absence of a demonstrated need under the Waller or Bone-Club analysis,
        is itself an unlawful closure. See In re Pers. Restraint ofOrange, 152 Wn.2d795,100P.3d
        291 (2004). It is therefore ironic that the court in Gibbons relied on this separate closure
        (which it ex ante deemedjustified) as the reason nothing significant took place in the closed
        courtroom.



                                                     -9-
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.

        State V. Schierman (Conner Michael), No. 84614-6
        (Stephens, J., dissenting in part, concurring in part)



        test would thus lead to a more unified doctrine, stronger protection of the right and

        more up-front consideration of countervailing concerns in particular cases."

        (footnote omitted)).

               In sum, our public trial jurisprudence is neither incorrect nor harmful, and

        there is no call to revisit our precedent in this case. That a bare majority ofthis court

        now prefers the triviality standard we have, time and again, rejected, is not a

        sufficient basis to adopt that standard today. Not only is a course change

        unwarranted, but as explained below, it is also unwise.

           II. The Triviality or De Minimis Doctrine Offers No Clear Guidance for Courts,
               Stands in Tension with Controlling United States Supreme Court Precedent,
               and Produces Unjust and Inconsistent Results

               Neither the lead opinion nor Justice Yu's concurrence tells us much about how

        the triviality or de minimis doctrine works in practice. Examination of some cases

        invoking the exception sheds light on its reach. The doctrine purports to isolate the

        tangible values of the public trial right, and then asks the defendant to make a fact-

        based showing that they were harmed.^ For example, since one of the values is to


               ^ Based on Peterson, most courts number the values of a public trial at four, citing
        the passage in Waller extolling the importance of open courts. See, e.g.,Peterson, 85 F.3d
        at 43 (citing Waller, 467 U.S. at 46-47 and listing as nonexhaustive the values of (1)
        ensuring a fair trial,(2)reminding the prosecutor and judge of their responsibilities to the
        accused and the importance of their role,(3) encouraging witnesses to come forward, and
        (4) discouraging perjury). This reflects a reductionist reading of Waller, which does not


                                                    -10-
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.

        State V. Schierman (Conner Michael), No. 84614-6
        (Stephens, J., dissenting in part, concurring in part)



        encourage honest testimony, a triviality analysis asks whether any testimony took

        place during closed proceedings. See, e.g., Gibbons,555 F.3d at 121 (holding values

        of encouraging witnesses to come forward and discouraging perjury were not

        implicated by closed voir dire because no witnesses testified). It also looks at the

        length of the closure, when it occurred (for example, during voir dire or midtrial),

        and whether it was inadvertent. See, e.g., Peterson, 85 F.3d at 41 (finding error

        trivial when bailiff inadvertently kept courtroom locked during 15-20 minutes of

        witness's testimony); State v. Brown, 815 N.W.2d 609 (Minn. 2012)(finding error

        trivial when judge locked courtroom during reading ofjury instructions in order to

        keep the jury attentive).

               Not surprisingly, courts have gone in various directions applying the doctrine.

        The same closure has been found trivial by one court, but reversible in the absence

        ofa Waller analysis by another. Compare Peterson,85 F.3d at 43(applying triviality

        standard to courtroom closure during witness testimony), with Tinsley v. United




        purport to reduce the value of openness to a meager list, but more broadly explains that
        '"judges, lawyers, witnesses, and jurors will perform their respective functions more
        responsibly in an open court than in secret proceedings.'" 467 U.S. at 46 n.4(quoting Estes
        V. Texas, 381 U.S. 532, 588, 855 S. Ct. 1628, 14 L. Ed. 2d 543 (1965) (Harlan, J.,
        concurring)). Indeed, Waller suggests no list is possible, as "the benefits of a public trial
        are frequently intangible, difficult to prove, or a matter ofchance,[yet] the Framers plainly
        thought them nonetheless real." Id. at 49 n.9.

                                                    -11-
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.

        State V. Schierman (Conner Michael), No. 84614-6
        (Stephens, J., dissenting in part, concurring in part)



        States, 868 A.2d 867, 871, 875 (D.C. 2005)(requiring full Waller test to examine

        closure of courtroom during witness testimony). The Ninth Circuit has deemed a

        closure trivial based on the conclusion that "questioning the jurors to determine

        whether they felt safe is an administrative jury problem" with "no bearing on

        Ivester's ultimate guilt or innocence," confirming the blurry line between this

        doctrine and harmless error review. United States v. Ivester, 316 F.3d 955,960(9th

        Cir. 2003). Another court has invoked the doctrine without specific reliance on any

        of the identified values of a public trial, based simply on the conclusion that the

        closed proceeding was, overall, fair. See People v. Vaughn,491 Mich. 642,668-69,

        821 N.W.2d 288 (2012) (referencing Gibbons to conclude that "[bjecause the

        closure of the courtroom was limited to a vigorous voir dire process that ultimately

        yielded a jury that satisfied both parties, we cannot conclude that the closure

        'seriously affected the fairness, integrity, or public reputation of judicial

        proceedings'" (quoting People v. Carines, 460 Mich. 750, 774, 597 N.W.2d 130

        (1999))).

               Over time, the triviality or de minimis exception has moved far beyond its

        initial application to cases of partial closures, such as the exclusion of a particular

        individual, or inadvertence in failing to unlock the courtroom door. See United




                                                    -12-
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.

        State V. Schierman (Conner Michael), No. 84614-6
        (Stephens, J., dissenting in part, concurring in part)



        States V. Gupta, 650 F.3d 863, 874(2d Cir. 2011)(Gupta I)(Parker, J., dissenting)

        (identifying 18 cases applying triviality exception to partial or inadvertent closures)),

        opinion vacated and superseded, 699 F.3d 682 (2d Cir. 2011)(Gupta II). Courts

        have even disagreed on whether key factors such as inadvertence are actually

        important to deem a closure trivial, or instead "constitutionally irrelevant" to the

        analysis. Walton v. Briley, 361 F.3d 431, 433 (7th Cir. 2004); of. United States v.

        Al-Smadi, 15 F.3d 153, 154(10th Cir. 1994)(holding "[t]he denial of a defendant's

        Sixth Amendment right to a public trial requires some affirmative act by the trial

        court meant to exclude persons from the courtroom").

               The Gupta I case perfectly illustrates the unpredictability of a triviality

        analysis. In its 2011 opinion, the Second Circuit panel applied its precedent from

        Peterson and Gibbons to conclude that closure of the entire voir dire was a trivial

        error because Gupta had not shown how any ofthe relevant Sixth Amendment values

        were implicated. Gupta I,650 F.3d at 868-69 & n.3(quoting Gibbons that'"nothing

        of significance happened'" during the closure, as "neither Gupta nor the dissent has

        identified any specific events which occurred during voir dire here that are

        distinguishable from Gibbons, and which might, as a consequence, suggest that the

        proceedings were unfair or that the prosecutor and judge were unaware of their




                                                    -13-
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.

        State V. Schierman (Conner Michael),^o. 84614-6
        (Stephens, J., dissenting in part, concurring in part)



        responsibility to the accused and the importance of their functions—-i.e., that the

        proceedings subverted the two relevant values underlying the public trial

        guarantee"). Following a petition for certiorari to the United States Supreme Court

        and rehearing En Banc in the Second Circuit, the panel vacated its opinion and

        reversed course. See Gupta II, 699 F.3d at 682 n.*. In Gupta II, the panel found the

        conclusion directly opposite its prior holding to be obvious: "Whatever the outer

        boundaries of our 'triviality standard' may be (and we see no reason to define these

        boundaries in the present context), a trial court's intentional, unjustified closure of a

        courtroom during the entirety of voir dire cannot be deemed 'trivial.'" Id. at 689.

               Beyond being rudderless, the triviality standard demands of a defendant proof

        that will generally be unavailable. As noted, it places upon the defense the burden

        ofshowing that an unlawful closure in fact undermined some or all ofthe core values

        ofthe public trial right. See Peterson, 85 F.3d at 42; concurrence at 8. This requires

        evidence, which may not be available when a closure is unaccompanied by a

        transcript or other record. In rejecting application of a harmless error standard to

        public trial error, the United States Supreme Court in Waller recognized that "'it

        would be difficult to envisage a case in which [the defendant] would have evidence

        available of specific injury.'" 467 U.S. at 49 n.9 (quoting United States ex rel.




                                                    -14-
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.

        State V. Schierman (Conner Michael), No. 84614-6
        (Stephens, J., dissenting in part, concurring in part)



        Bennett v. Riindle, 419 F.2d 599, 608 (3d Cir. 1969)). Critics have thus recognized

        that the triviality test encounters the same difficulty as harmless error review and is

        in tension with Waller. See Zach Cronen, Note, Criminal Law: Behind Closed

        Doors: Expanding the Triviality Doctrine to Intentional Closures—State v. Brown,

        40 Wm. Mitchell L. Rev. 252, 279 (2013)("By looking for a tangible piece of

        evidence to weigh for or against a trivial closure, courts are inching closer to a

        harmless error analysis."); Recent Case, Criminal Law-—Sixth Amendment—Second

        Circuit Affirms Conviction Despite Closure to the Public ofa Voir Dire—^United

        States V. Gupta, 650F.3d863(2d Cir. 2011), 125 Harv.L.Rev. 1072,1075(2012)

        {('Gupta [I] renders the triviality doctrine akin to the harmless error doctrine and thus

        comes into tension with Waller.").

               The purpose of this dissent is not to catalogue the boundless possibilities the

        triviality doctrine offers for appellate courts to avoid reversing convictions marred

        by public trial error. Even this small sampling of case law confirms that the doctrine

        offers little guidance, as no single consideration is dispositive or any public trial

        value sufficient in and ofitself. See Peterson, 85 F.3d at 44(refusing to say how the

        triviality exception may play out beyond the facts ofthe case); Gupta II, 699 F.3d at

        689 (refusing to define doctrine's boundaries); concurrence at 7-8 (recognizing the



                                                    -15-
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.

        State V. Schierman (Conner Michael), No. 84614-6
        (Stephens, J., dissenting in part, concurring in part)



        de minimis test "uses a case-by-case, backward-looking approach"). In sum, the

        triviality doctrine operates as an ad hoc, post hoc, sniff test. Its sole purpose is to

        allow appellate courts to excuse public trial violations when the trial, on the whole,

        seems fair enough.

               Albeit subtly, the majority in this case recognizes that the United States

        Supreme Court has never embraced the triviality doctrine as consistent with its

        public trial jurisprudence under the Sixth Amendment. See concurrence at 5 n.2

        (stating the inverse proposition: "The Supreme Court ofthe United States has never

        rejected the possibility of a de minimis closure"). The recent decision in Weaver,

        which recognized the petitioner must show prejudice to establish an ineffective

        assistance of counsel claim in a collateral attack on a conviction, does not

        foreshadow the Supreme Court's eventual adoption of a triviality test. While the

        court there rejected the argument that an unjustified closure necessarily renders a

        trial "fundamentally unfair," this was in the context of rejecting an automatic

        prejudice rule for purposes of an ineffective assistance of counsel claim. See

        Weaver, 137 S. Ct. at 1911. The court in Weaver adhered to its precedents in Waller

        and Presley, reaffirming that although courtroom closures may be justified in some

        circumstances, it is "'still incumbent upon' the trial court 'to consider all reasonable




                                                    -16-
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.

        State V. Schierman (Conner Michael),^o. 84614-6
        (Stephens, J., dissenting in part, concurring in part)



        alternatives to closure [under the Waller test].'" Id. at 1909 (quoting Presley, 588

        U.S. at 215-16). As noted, critics have recognized the obvious tension between

        adherence to the Waller test and application ofa triviality analysis, in that the former

        requires a preclosure examination ofjustified reasons to close a proceeding, while

        the latter eschews this requirement to excuse a closure after the fact.

               Furthermore, application of a triviality test is inconsistent with United States

        Supreme Court precedent that refuses to reduce specific Sixth Amendment

        protections to a generalized "fairness" inquiry; the Court has warned that this

        approach

               in effect reads the Sixth Amendment as a more detailed version of the Due
               Process Clause—and then proceeds to give no effect to the details. It is true
               enough that the purpose ofthe rights set forth in that Amendment is to ensure
               a fair trial; but it does not follow that the rights can be disregarded so long as
               the trial is, on the whole, fair. What the Government urges upon us here is
               what was urged upon us (successfully, at one time,see Ohio v. Roberts, 448
               U.S. 56,100 S. Ct. 2531,65 L. Ed. 2d 597[](1980)) with regard to the Sixth
               Amendment's right of confrontation—a line of reasoning that "abstracts
               from the right to its purposes, and then eliminates the right." Maryland v.
               Craig, 497 U.S. 836, 862[, 110 S. Ct. 3157, 111 L. Ed. 2d 666] (1990)
               (Scalia, J., dissenting).

        United States v. Gonzalez-Lopez, 548 U.S. 140, 145, 126 S. Ct. 2557, 165 L. Ed. 2d

        409(2006).

               Today's majority justifies its decision to adopt the triviality exception in the

        interest ofdoing justice (i.e., not reversing otherwise valid convictions) and avoiding


                                                     -17-
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.

        State V. Schierman (Conner Michael), No. 84614-6
        (Stephens, J., dissenting in part, concurring in part)



        the rigid structural error rule. What it fails to appreciate, however, is that the

        structural error analysis compelled under the Sixth Amendment by Waller, and under

        article I, section 22 of our state constitution by Bone-Club, is not a rigid rule. As

        explained below, these cases fully allow courts to meaningfully assess when it is

        possible to close proceedings consistent with the constitutional guaranty of a public

        trial. But, unlike the triviality doctrine, they provide a principled analysis that

        safeguards the public trial right.

           III. The Weil-Established Standards for Evaluating Closures under Waller and
                Bone-Club Provide the Flexibility Courts Need without Diminishing the
                Public Trial Right

               The majority's motivation for embracing the triviality standard appears to be

        a desire to avoid a rigid, inflexible rule of automatic reversal in the face of

        inconsequential closures. There is no such rule. Behind the seemingly draconian

        label of "structural error" is the real public trial doctrine that has developed since

        Waller. This doctrine is flexible and takes into account the competing values that

        face a trial court in deciding whether to close a particular proceeding.

               Waller and Bone-Club recognize that the defendant's right to a public trial is

        not absolute but may give way to other values, including the right to a fair trial or




                                                    -18-
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.

        State V. Schierman (Conner Michael), No. 84614-6
        (Stephens, J., dissenting in part, concurring in part)



        the interest in inhibiting disclosure of sensitive information. See Waller 467 U.S. at

        45. This court in Bone-Cliib set forth the necessary analysis:

                      "1. The proponent of closure or sealing must make some showing [of
               a compelling interest], and where that need is based on a right other than an
               accused's right to a fair trial, the proponent must show a 'serious and
               imminent threat' to that right.
                      "2. Anyone present when the closure motion is made must be given
               an opportunity to object to the closure.
                      "3. The proposed method for curtailing open access must be the least
               restrictive means available for protecting the threatened interests.
                      "4. The court must weigh the competing interests of the proponent of
               closure and the public.
                      "5. The order must be no broader in its application or duration than
               necessary to serve its purpose."

        128 Wn.2d at 258-59 (alteration in original)(quoting Allied Daily Newspapers of

        Wash. V. Eikenberry, 121 Wn.2d 205, 210-11, 848 P.2d 1258 (1993)); see also

        Waller, 467 U.S. at 48-49(applying similar analysis).

               The Bone-Club analysis provides a sound rule of decision for trial courts to

        determine when a closure is justified—an analysis that cannot be made after the fact.

        See 128 Wn.2d at 261. The majority's adoption ofan ex ante triviality standard only

        muddies the waters by suggesting to trial courts that in addition to engaging in a

        Bone-Club analysis, they should consider whether an appellate court will deem a

        closure made without such analysis too trivial to warrant reversal in any event. Such

        a message to the trial bench is entirely unhelpful at this juncture in our public trial



                                                    -19-
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.

        State V. Schierman (Conner Michael),         84614-6
        (Stephens, J., dissenting in part, concurring in part)



        jurisprudence. By now, every trial judge certainly knows the required analysis, so

        the need to have a backward-looking "escape valve" is less compelling than it may

        have seemed in 1996 when the second circuit first announced the triviality exception

        to avoid reversal in the face of a brief, inadvertent closure.

               We do a disservice to our trial beneh when we keep throwing out new ideas.

        We should apply our precedent with a steady hand rather than making every appeal

        of a public trial issue a post hoc attempt to rationalize an unlawful closure that, in

        many cases, could have been lawfully made upon full consideration of the relevant

        factors under Waller and Bone-Club.

                                              CONCLUSION


               The court should adhere to settled precedent under both the Sixth Amendment

        and article I, section 22 of the Washington Constitution, and apply the

        eonstitutionally required remedy for the trial court's violation ofSchierman's public

        trial right: reversal of his conviction and remand for a new trial.

               Because that is not the decision ofthe eourt, however,Ijoin in that portion of

        Justice Yu's eoncurring opinion upholding Schierman's capital sentence upon

        review ofthe required considerations under RCW 10.95.130.




                                                     -20-
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.

       State V. Schierman (Conner Michael), No. 84614-6
       (Stephens, J., dissenting in part, concurring in part)




                                                                y




                                                    -21-
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Schierman, No. 84614-6
        Fairhurst, C.J., dissenting




                                          No. 84614-6


             FAIRHURST, C.J. (dissenting)—I agree with the dissent on the guilt phase

       issue and would reverse. However, because a majority ofthe court would affirm the

       guilt phase, the court must perform its statutory death sentence review. I agree with

       Justice   Gordon   McCloud's     opinion that the      penalty is impermissibly

       disproportionate under RCW 10.95.130(2)(b).
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       State V. Schierman, No. 84614-6
       Fairhurst, C.J., dissenting